[cbsecondamendmentfinal001.jpg]
Exhibit 10.1 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of August 3, 2018 (this “Second Amendment”), is by and among (i) Christopher &
Banks Corporation, a Delaware corporation (the “Lead Borrower”), (ii) the
Persons named on Schedule 1.01 to the Credit Agreement referred to below
(collectively, the “Borrowers”) and (iii) Wells Fargo Bank, National
Association, as Lender and as L/C Issuer. W I T N E S S E T H: WHEREAS, the
Borrowers, the Lender and the L/C Issuer are party to that certain Second
Amended and Restated Credit Agreement dated as of July 12, 2012 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Credit Agreement”), pursuant to which the Lender agreed,
subject to the terms and conditions contained therein, to extend credit to the
Borrowers in the form of a revolving credit facility; and WHEREAS, the Loan
Parties and the Lender have agreed to amend the Credit Agreement as set forth
herein, including without limitation, to add a new $5,000,000 revolving
“first-in, last-out” tranche and to extend the maturity date of the credit
facility. NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties signatory
hereto agree as follows: 1. Defined Terms. All capitalized terms used herein and
not otherwise defined shall have the same meaning herein as in the Credit
Agreement. 2. Representations and Warranties. Each Loan Party hereby represents
and warrants that (a) no Default or Event of Default has occurred and is
continuing, and (b) after giving effect to this Second Amendment, all
representations and warranties contained in the Credit Agreement and each other
Loan Document are true and correct in all material respects on and as of the
date hereof except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (ii) in the case of any
representation or warranty qualified by materiality, such representation or
warranty is true and correct in all respects (subject to such qualification) and
(iii) in the case of any representation or warranty qualified by knowledge, such
representation or warranty is true and correct in all respects subject to such
qualification. 3. Amendments to Credit Agreement. (a) The Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-
underlined text (indicated textually in the same manner as the following
example: double- underlined text) as set forth in the agreement attached as
Annex I hereto. (b) The Schedules attached as Annex II hereto hereby amend and
restate the corresponding Schedules to the Credit Agreement in their entirety.
(c) The Exhibits attached as Annex III hereto hereby amend and restate the
corresponding Exhibits to the Credit Agreement in their entirety.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal002.jpg]
4. Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender: (a) the Lender shall have received this Second
Amendment and the Second Amendment Fee Letter, each duly executed by each of the
parties thereto; (b) the Lender shall have received a Borrowing Base Certificate
dated the Second Amendment Effective Date, relating to the month ended on July
7, 2018, and executed by a Responsible Officer of the Lead Borrower. (c) the
Loan Parties shall have paid all fees required to be paid to the Lender on or
before the Second Amendment Effective Date, including, without limitation,
pursuant to the Second Amendment Fee Letter (with all such fees described in
this paragraph being fully earned as of the Second Amendment Effective Date, and
no portion thereof shall be refunded or returned to the Loan Parties under any
circumstances); (d) the Loan Parties shall have paid in full all invoiced Credit
Party Expenses in connection with the preparation, execution, delivery and
administration of this Second Amendment and the other instruments and documents
to be delivered hereunder (with such fees and expenses described in this
paragraph being fully earned as of the Second Amendment Effective Date, and no
portion thereof shall be refunded or returned to the Loan Parties under any
circumstances); (e) the Lender shall have received a secretary’s certificate
from each of the Loan Parties certifying the recent passage and continued
effectiveness of resolutions from the Loan Parties approving the transactions
contemplated by this Second Amendment and the incumbency of the officers
executing this Second Amendment and the documents delivered in connection
therewith, in each case in form and substance satisfactory to the Lender; (f)
the Lender shall have received and reviewed lien search results for the
jurisdiction of incorporation and organization of each of the Loan Parties and
judgment search results for the jurisdiction of the chief executive office of
each of the Loan Parties, which search results shall be in form and substance
reasonably satisfactory to the Lender; (g) the Lender shall have received duly
executed opinions, in each case addressed to the Lender, of counsel to the Loan
Parties addressing such matters as the Lender shall reasonably request; (h) the
Lender shall have received all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act; (i) after giving effect to this Second Amendment, no Default or Event of
Default shall have occurred and be continuing; and (j) all action on the part of
the Loan Parties necessary for the valid execution, delivery and performance by
the Loan Parties of this Second Amendment shall have been duly and effectively
taken. 5. Effect on Loan Documents. The Credit Agreement and the other Loan
Documents, after giving effect to this Second Amendment, shall be and remain in
full force and effect in accordance with - 2 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal003.jpg]
their terms and hereby are ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Second Amendment shall not operate as a waiver of any right, power, or remedy of
the Lender or any other Credit Party under the Credit Agreement or any other
Loan Document, as in effect prior to the date hereof. Each Loan Party hereby
ratifies and confirms in all respects all of its obligations under the Loan
Documents to which it is a party and each Loan Party hereby ratifies and
confirms in all respects any prior grant of a security interest under the Loan
Documents to which it is party. 6. Release. In consideration of the agreements
of the Lender contained herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Lender and its respective successors and assigns, and their
respective present and former shareholders, Affiliates, trustees, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (the Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Second Amendment, including,
without limitation, for or on account of, or in relation to, or in any way in
connection with any of the Credit Agreement, or any of the other Loan Documents
or transactions thereunder or related thereto. Each Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Each Loan Party agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth herein. 7. No
Novation; Entire Agreement. This Second Amendment evidences solely the amendment
of certain specified terms and obligations of the Loan Parties under the Credit
Agreement and is not a novation or discharge of any of the other obligations of
the Loan Parties under the Credit Agreement. There are no other understandings,
express or implied, among the Loan Parties or the Lender regarding the subject
matter hereof or thereof. 8. Choice of Law. This Second Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of law principles thereof, but
including Section 5-1401 of the New York General Obligations Law. 9.
Counterparts; Facsimile Execution. This Second Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Second Amendment
by facsimile, .pdf, or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Second Amendment. Any party
delivering an executed counterpart of this Second Amendment by facsimile also
shall deliver a manually executed counterpart of this Second Amendment but the
failure to deliver a manually executed - 3 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal004.jpg]
counterpart shall not affect the validity, enforceability, and binding effect of
this Second Amendment. 10. Construction. This Second Amendment is a Loan
Document. This Second Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Second Amendment shall supersede and control the terms, provisions and
conditions of the Credit Agreement. 11. Miscellaneous. The terms and provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their successors and assigns. [Signature Pages Follow] - 4 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal005.jpg]
IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as of the date first above written. BORROWERS::
CHRISTOPHER & BANKS CORPORATION By: /s/ Luke R. Komarek Name: Luke R. Komarek
Title: SVP, General Counsel & Corporate Secretary CHRISTOPHER & BANKS, INC. By:
/s/ Luke R. Komarek Name: Luke R. Komarek Title: SVP, General Counsel &
Corporate Secretary CHRISTOPHER & BANKS COMPANY By: /s/ Luke R. Komarek Name:
Luke R. Komarek Title: SVP, General Counsel & Corporate Secretary [Signature
Page to Second Amendment]



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal006.jpg]
LENDER AND L/C ISSUER: WELLS FARGO BANK, NATIONAL ASSOCIATION By: /s/ Michael S.
Watson Name: Michael S. Watson Title: Director [Signature Page to Second
Amendment]



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal007.jpg]
ANNEX I Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal008.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT1 Dated as of July 12, 2012, among
CHRISTOPHER & BANKS CORPORATION, as the Lead Borrower For The Borrowers Named
Herein, The Guarantors from time to time party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Lender 1 As of the Second Amendment Effective Date.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal009.jpg]
Table of Contents Page Article I DEFINITIONS AND ACCOUNTING TERMS
.............................................................. 1 1.01 Defined
Terms
............................................................................................
1 1.02 Other Interpretive Provisions
.................................................................... 42 1.03
Accounting Terms
.....................................................................................
43 1.04 Rounding
...................................................................................................
43 1.05 Times of
Day.............................................................................................
43 1.06 Letter of Credit Amounts
.......................................................................... 43
1.07 Currency Equivalents Generally
............................................................... 43 Article II
THE COMMITMENTS AND CREDIT EXTENSIONS
............................................. 44 2.01 Loans; Reserves
........................................................................................
44 2.02 Borrowings, Conversions and Continuations of Loans
............................ 44 2.03 Letters of Credit
........................................................................................
46 2.04 Prepayments
..............................................................................................
52 2.05 Termination or Reduction of the Commitment
......................................... 53 2.06 Repayment of Loans
.................................................................................
54 2.07
Interest.......................................................................................................
54 2.08 Fees
...........................................................................................................
54 2.09 Computation of Interest and Fees
............................................................. 55 2.10 Evidence
of
Debt.......................................................................................
55 2.11 Payments Generally
..................................................................................
55 Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER
............................................................................................
56 3.01 Taxes
.........................................................................................................
56 3.02 Illegality
....................................................................................................
57 3.03 Inability to Determine Rates
..................................................................... 57 i



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal010.jpg]
Table of Contents Page 3.04 Increased Costs; Reserves on LIBO Rate Loans
...................................... 58 3.05 Compensation for Losses
.......................................................................... 59
3.06 Mitigation Obligations; Replacement of Lender
...................................... 59 3.07 Survival
.....................................................................................................
60 3.08 Designation of Lead Borrower as Borrowers’ Agent
............................... 60 Article IV CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS ..................................... 60 4.01 Conditions of Initial
Credit Extension ...................................................... 60 4.02
Conditions to all Credit Extensions
.......................................................... 63 Article V
REPRESENTATIONS AND
WARRANTIES............................................................. 64 5.01
Existence, Qualification and Power
.......................................................... 64 5.02
Authorization; No Contravention
............................................................. 64 5.03
Governmental Authorization; Other Consents
.......................................... 64 5.04 Binding Effect
...........................................................................................
64 5.05 Financial Statements; No Material Adverse Effect
.................................. 64 5.06 Litigation
...................................................................................................
65 5.07 No Default
.................................................................................................
65 5.08 Ownership of Property; Liens
................................................................... 66 5.09
Environmental Compliance
...................................................................... 66 5.10
Insurance
...................................................................................................
67 5.11 Taxes
.........................................................................................................
67 5.12 ERISA Compliance
...................................................................................
67 5.13 Subsidiaries; Equity Interests
.................................................................... 68 5.14
Margin Regulations; Investment Company Act
....................................... 68 5.15 Disclosure
.................................................................................................
68 5.16 Compliance with Laws
............................................................................. 69
ii



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal011.jpg]
Table of Contents Page 5.17 Intellectual Property; Licenses, Etc
.......................................................... 69 5.18 Labor Matters
............................................................................................
69 5.19 Security Documents
..................................................................................
69 5.20 Solvency
....................................................................................................
70 5.21 Deposit Accounts; Credit Card Arrangements
......................................... 70 5.22 Brokers
......................................................................................................
70 5.23 Customer and Trade Relations
.................................................................. 70 5.24
Material Contracts
.....................................................................................
70 5.25
Casualty.....................................................................................................
71 5.26 OFAC; Sanctions
......................................................................................
71 5.27 Beneficial Ownership Certification
.......................................................... 71 Article VI
AFFIRMATIVE COVENANTS
.................................................................................
71 6.01 Financial Statements
.................................................................................
71 6.02 Certificates; Other Information
................................................................. 72 6.03
Notices
......................................................................................................
74 6.04 Payment of Obligations
............................................................................. 75
6.05 Preservation of Existence, Etc
.................................................................. 75 6.06
Maintenance of Properties
........................................................................ 75 6.07
Maintenance of Insurance
......................................................................... 76
6.08 Compliance with Laws
............................................................................. 77
6.09 Books and Records; Accountants
............................................................. 77 6.10 Inspection
Rights
......................................................................................
77 6.11 Use of Proceeds
.........................................................................................
78 6.12 Additional Loan Parties
............................................................................ 78
6.13 Cash Management
.....................................................................................
79 iii



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal012.jpg]
Table of Contents Page 6.14 Information Regarding the Collateral
....................................................... 81 6.15 Physical
Inventories
..................................................................................
81 6.16 Environmental Laws
.................................................................................
82 6.17 Further
Assurances....................................................................................
82 6.18 Compliance with Terms of Leaseholds
..................................................... 83 6.19 Material Contracts
.....................................................................................
83 6.20 OFAC; Sanctions
......................................................................................
83 6.21 Credit Card Processors
..............................................................................
83 Article VII NEGATIVE COVENANTS
......................................................................................
83 7.01 Liens
..........................................................................................................
83 7.02 Investments
...............................................................................................
84 7.03 Indebtedness; Disqualified Stock
.............................................................. 84 7.04
Fundamental Changes
...............................................................................
84 7.05
Dispositions...............................................................................................
84 7.06 Restricted Payments
..................................................................................
84 7.07 Prepayments of Indebtedness
.................................................................... 85 7.08
Change in Nature of Business
................................................................... 85 7.09
Transactions with Affiliates
...................................................................... 85 7.10
Burdensome Agreements
.......................................................................... 86
7.11 Use of Proceeds
.........................................................................................
86 7.12 Amendment of Material Documents
......................................................... 86 7.13 Fiscal Year
................................................................................................
86 7.14 Deposit Accounts; Credit Card Processors
............................................... 86 7.15 Financial Covenant
...................................................................................
86 7.16 Maintenance of FILO Reserve
.................................................................. 86 iv



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal013.jpg]
Table of Contents Page Article VIII EVENTS OF DEFAULT AND REMEDIES
........................................................... 87 8.01 Events of
Default
......................................................................................
87 8.02 Remedies Upon Event of Default
............................................................. 89 8.03
Application of
Funds.................................................................................
89 8.04 Separate Claims and Separate Classifications
.......................................... 90 Article IX MISCELLANEOUS
....................................................................................................
91 9.01 Amendments, Etc
......................................................................................
91 9.02 Notices; Effectiveness; Electronic Communications
................................ 91 9.03 No Waiver; Cumulative Remedies
........................................................... 92 9.04 Expenses;
Indemnity; Damage Waiver .....................................................
92 9.05 Payments Set
Aside...................................................................................
93 9.06 Successors and Assigns
............................................................................. 94
9.07 Treatment of Certain Information; Confidentiality
................................... 95 9.08 Right of
Setoff...........................................................................................
96 9.09 Interest Rate Limitation
............................................................................ 96
9.10 Counterparts; Integration; Effectiveness
................................................... 97 9.11 Survival
.....................................................................................................
97 9.12 Severability
...............................................................................................
97 9.13 Governing Law; Jurisdiction; Etc
............................................................. 97 9.14 Waiver of
Jury Trial
..................................................................................
98 9.15 No Advisory or Fiduciary Responsibility
................................................. 99 9.16 USA PATRIOT Act Notice
...................................................................... 99 9.17
Foreign Asset Control Regulations
........................................................... 99 9.18 Time of the
Essence
................................................................................
100 9.19 Publicity
..................................................................................................
100 v



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal014.jpg]
Table of Contents Page 9.20 Additional Waivers
.................................................................................
100 9.21 No Strict Construction
............................................................................ 101
9.22 Attachments
............................................................................................
101 9.23 Amendment and Restatement
................................................................. 102 9.24
Keepwell
.................................................................................................
102 vi



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal015.jpg]
SCHEDULES 1.01 Borrowers 1.03 Existing Letters of Credit 5.01 Loan Parties
Organizational Information 5.05 Supplement to Interim Financial Statements 5.06
Litigation 5.08(b)(1) Owned Real Estate 5.08(b)(2) Leased Real Estate 5.09
Environmental Matters 5.10 Insurance 5.13 Subsidiaries; Other Equity Investments
5.17 Intellectual Property Matters 5.18 Collective Bargaining Agreements 5.21(a)
DDAs 5.21(b) Credit Card Arrangements 5.24 Material Contracts 6.02 Financial and
Collateral Reporting 7.01 Existing Liens 7.02 Existing Investments 7.03 Existing
Indebtedness 7.09 Affiliate Transactions 9.02 Lender’s Office; Certain Addresses
for Notices EXHIBITS Form of A Committed Loan Notice B-1 Revolving Note B-2 FILO
Note C Compliance Certificate D Assignment and Assumption E Borrowing Base
Certificate F Credit Card Notification G DDA Notification



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal016.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (“Agreement”) is entered into as of July 12, 2012, among
CHRISTOPHER & BANKS CORPORATION, a Delaware corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”), the
Persons from time to time party hereto as Guarantors (collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as L/C
Issuer. The Borrowers and the Lender are party to that certain Amended and
Restated Credit and Security Agreement dated as of November 4, 2005 (as amended,
modified and supplemented from time to time prior to the date hereof, the
“Existing Credit Agreement”). The Borrowers have requested that the Lender agree
to amend and restate the Existing Credit Agreement as set forth herein, and the
Lender is willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Accelerated Borrowing Base
Delivery Event” means either (i) the occurrence and continuance of any Default
or Event of Default, or (ii) the failure of the Borrowers to maintain
Availability at least equal to the greater of (a) thirty percent (30%) of the
Revolving Loan Cap (calculated without giving effect to the FILO Reserve), or
(b) $10,000,000. For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing at the
Lender’s option (i) so long as such Default or Event of Default has not been
waived, and/or (ii) if the Accelerated Borrowing Base Delivery Event arises as a
result of the Borrowers’ failure to achieve Availability as required hereunder,
until Availability has exceeded the greater of (x) thirty percent (30%) of the
Revolving Loan Cap (calculated without giving effect to the FILO Reserve), or
(y) $10,000,000, in each case, for sixty (60) consecutive calendar days, in
which case an Accelerated Borrowing Base Delivery Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided, that in the
discretion of the Lender an Accelerated Borrowing Base Delivery Event shall be
deemed continuing (even if a Default or an Event of Default is no longer
continuing and/or Availability exceeds the required amount for such sixty (60)
consecutive calendar days) at all times after an Accelerated Borrowing Base
Delivery Event has occurred and has been discontinued on two (2) occasions in
any one 12-month period after the Closing Date. The termination of an
Accelerated Borrowing Base Delivery Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Accelerated Borrowing Base
Delivery Event in the event that the conditions set forth in this definition
again arise. “Acceptable Document of Title” means, with respect to any
Inventory, a tangible or electronic negotiable bill of lading or other Document
(as defined in the UCC) that (a) is issued by a common carrier which is not an
Affiliate of the Approved Foreign Vendor or any Loan Party and which is in
actual possession of such Inventory, (b) is issued to the order of a Loan Party
or, if so requested by the Lender after the occurrence and during the
continuance of a Default or Event of Default, to the order of the



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal017.jpg]
Lender, (c) is not subject to any Lien (other than in favor of the Lender), and
(d) is on terms otherwise reasonably acceptable to the Lender. “ACH” means
automated clearing house transfers. “Accommodation Payment” as defined in
Section 9.20(d). “Account” means “accounts” as defined in the UCC. “Acquisition”
means, with respect to any Person (a) an investment in, or a purchase of, a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations from any Person (but not the
opening of new individual Stores), in each case in any transaction or group of
transactions which are part of a common plan. “Act” shall have the meaning
provided in Section 9.16. “Adjusted LIBO Rate” means: (a) for any Interest
Period with respect to any LIBO Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of one percent) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate; and
(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate. The Adjusted LIBO Rate
will be adjusted automatically as of the effective date of any change in the
Statutory Reserve Rate. “Adjusted Payment Conditions” means, at the time of
determination with respect to any specified transaction or payment, that (a) no
Default or Event of Default then exists or would arise as a result of entering
into such transaction or the making of such payment, (b) the specified
transaction or payment shall be funded solely with cash on hand (and not, for
the avoidance of doubt, with the proceeds of any Loans), (c) immediately after
giving effect to such transaction or payment, Pro Forma Excess Availability will
be greater than $10,000,000, (d) no Loans shall have been outstanding during the
twelve (12) months immediately preceding the date of such transaction or the
making of such payment, and (e) no Loans are projected to be outstanding during
the twelve (12) months immediately following the date of such transaction or the
making of such payment. “Adjustment Date” means the first day of each Fiscal
Quarter, commencing October 28, 2012. “Affiliate” means, with respect to any
Person, (i) another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified, (ii) any director, officer, managing member, partner, trustee,
or beneficiary of that Person, (iii) any other Person directly or indirectly
holding twenty percent (20%) or more of any class of -2-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal018.jpg]
the Equity Interests of that Person, and (iv) any other Person twenty percent
(20%) or more of any class of whose Equity Interests is held directly or
indirectly by that Person. “Agreement” means this Credit Agreement. “Allocable
Amount” has the meaning specified in Section 9.20(d). “Anti-Corruption Laws”
means the FCPA and all other applicable laws and regulations or ordinances
concerning or relating to bribery, money laundering or corruption in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business. “Anti-Money Laundering Laws” means the applicable
laws or regulations in any jurisdiction in which any Loan Party or any of its
Subsidiaries or Affiliates is located or is doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto. “Applicable Margin” means:
(a) From and after the Second Amendment Effective Date until the first
Adjustment Date following such date, the percentages set forth in Level II of
the pricing grid below; and (b) From and after the first Adjustment Date
following the Second Amendment Effective Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability for the Fiscal Quarter
immediately preceding such Adjustment Date; provided, that notwithstanding
anything to the contrary set forth herein, upon the occurrence of an Event of
Default, the Lender may immediately increase the Applicable Margin to that set
forth in Level I (even if the requirements for a different Level have been met)
and interest shall accrue at the Default Rate; provided, further, that if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in such
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand. Applicable Applicable Applicable Margin for
Margin for Margin for Applicable Revolving Revolving FILO Loans Margin for
Standby Average Loans that Loans that that are FILO Loans Commercial Letter of
Daily are LIBO are Base Rate LIBO Rate that are Base Letter of Credit Level
Availability Rate Loans Loans Loans Rate Loans Credit Fee Fee 1.75% 0.75% 3.00%
2.00% 1.25% 1.75% I < $20,000,000 1.50% 0.50% 3.00% 2.00% 1.00% 1.50% II >
$20,000,000 “Appraisal Percentage” means ninety percent (90%). -3-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal019.jpg]
“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrowers, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Lender.
“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, (c) an entity or an Affiliate of an
entity that administers or manages the Lender or (d) the same investment advisor
or an advisor under common control with the Lender, Affiliate or advisor, as
applicable. “Approved Foreign Vendor” means a Foreign Vendor which (a) is
located in any country acceptable to the Lender in its discretion, (b) has not
asserted and has no right to assert any reclamation, repossession, diversion,
stoppage in transit, Lien or title retention rights in respect of such
Inventory, and (c) if so requested by the Lender (which request may be made by
the Lender only with respect to a Foreign Vendor from which the Loan Parties
received more than ten percent (10%) of their Inventory in the prior Fiscal Year
or with respect to which the Loan Parties have more than ten percent (10%) of
their Inventory in transit at any time), has entered into and is in full
compliance with the terms of a Foreign Vendor Agreement. “Assignment and
Assumption” means an assignment and assumption entered into by the Lender and an
Eligible Assignee, in substantially the form of Exhibit D or any other form
approved by the Lender. “Attributable Indebtedness” means, on any date, (a) in
respect of any Capital Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease, agreement or instrument were accounted for as a capital
lease. “Audited Financial Statements” means the audited consolidated balance
sheet of the Lead Borrower and its Subsidiaries for the Fiscal Year ended
February 1, 2014, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year of the Lead
Borrower and its Subsidiaries, including the notes thereto. “Auto-Extension
Letter of Credit” shall have the meaning specified in Section 2.03(b)(iii).
“Availability” means, as of any date of determination thereof by the Lender, the
result, if a positive number, of: (a) The Revolving Loan Cap minus (b) Total
Revolving Outstandings. In calculating Availability at any time and for any
purpose under this Agreement, the Lead Borrower shall certify to the Lender that
all accounts payable more than thirty (30) days past due and all Taxes (other
than such accounts payable and Taxes being contested in good faith not to exceed
-4-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal020.jpg]
$1,000,000 in the aggregate at any time) are being paid in the ordinary course
of the Borrowers’ business consistent with practices in effect on the Second
Amendment Effective Date. “Availability Period” means the period from and
including the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Commitments pursuant to Section 2.05, and (c) the
date of termination of the Commitments and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02. “Availability Reserves”
means, without duplication of any other Reserves or items to the extent such
items are otherwise addressed in calculating Appraised Value or otherwise or are
excluded through eligibility criteria, such reserves as the Lender from time to
time determines in its Permitted Discretion as being appropriate (a) to reflect
the impediments to the Lender’s ability to realize upon the Collateral, (b) to
reflect claims and liabilities that the Lender determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Revolving Borrowing Base, or the financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Lender’s Permitted Discretion,
reserves based on: (i) rent at leased locations subject to landlords liens, past
due rent, and up to three months future rent that would be payable to a landlord
that has not executed and delivered a Collateral Access Agreement; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and other Taxes which may have priority over the
interests of the Lender in the Collateral; (iv) salaries, wages and benefits due
to employees of any Borrower; (v) fifty percent (50%) of all Customer Credit
Liabilities; (vi) Customer Deposits; (vii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals; (viii)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may
have priority over the interests of the Lender in the Collateral; (ix) amounts
due to vendors on account of consigned goods or on account of purchase money or
“floor plan financing” payables (provided, that the Lender shall only implement
Reserves pursuant to this clause (ix) after the occurrence of a Cash Dominion
Event); (x) Cash Management Reserves; (xi) Bank Products Reserves; and (xii)
royalties payable in respect of licensed merchandise. “Average Daily
Availability” means, for any period of determination, an amount equal to the sum
of Availability for each day of such period divided by the actual number of days
in such period, as determined by the Lender, which determination shall be
conclusive absent manifest error. “Bank Products” means any services of
facilities provided to any Loan Party by the Lender or any of its Affiliates
(but excluding Cash Management Services) including, without limitation, on
account of (a) Swap Contracts, (b) merchant services constituting a line of
credit, (c) leasing, (d) Factored Receivables, and (e) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases. “Bank Product Reserves” means such reserves as
the Lender from time to time determines in its discretion as being appropriate
to reflect the liabilities and obligations of the Loan Parties with respect to
Bank Products then provided or outstanding. “Base Rate” means, for any day, a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%), (b) the
Adjusted LIBO Rate plus one percent (1.00%), or (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate” (and if such announced rate is below zero, the rate pursuant to
this clause (c) shall be deemed to be zero). The “prime rate” is a rate set by
-5-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal021.jpg]
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Loan” means a Loan that bears interest
based on the Base Rate. “Beneficial Ownership Certificate” means a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation,
which certification shall be substantially similar in form and substance to the
form of Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Blocked Account” has the meaning
provided in Section 6.13(a)(ii). “Blocked Account Agreement” means with respect
to an account established by a Loan Party, an agreement, in form and substance
satisfactory to the Lender, establishing control (as defined in the UCC) of such
account by the Lender and whereby the bank maintaining such account agrees, upon
receipt of notice from the Lender following the occurrence and during the
continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Lender without the further consent of any Loan Party. “Blocked
Account Bank” means each bank with whom deposit accounts are maintained in which
any funds of any of the Loan Parties from one or more DDAs are concentrated and
with whom a Blocked Account Agreement has been, or is required to be, executed
in accordance with the terms hereof. “Borrowers” has the meaning specified in
the introductory paragraph hereto. “Borrowing” means a borrowing consisting of a
Loan or Loans of the same Type and, in the case of LIBO Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01. “Borrowing
Base” means the Revolving Borrowing Base plus the FILO Borrowing Base.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Lender to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Lender. “Business” means designing,
sourcing, marketing and selling women’s apparel, accessories, personal care
products and fragrances. “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the state where the Lender’s Office is
located and, if such day relates to any LIBO Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank market. -6-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal022.jpg]
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period. “Capital Lease
Obligations” means, with respect to any Person for any period, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Collateral Account” means a
non-interest bearing account established by one or more of the Loan Parties with
Wells Fargo, and in the name of the Lender (or as the Lender shall otherwise
direct), and under the sole and exclusive dominion and control of the Lender, in
which deposits are required to be made in accordance with Section 2.03(f) or
8.02(c). “Cash Collateralize” has the meaning specified in Section 2.03(f).
Derivatives of such term have corresponding meanings. “Cash Dominion Event”
means either (i) the occurrence and continuance of any Default or Event of
Default, or (ii) the failure of the Borrowers to maintain Availability at least
equal to the greater of (a) $10,000,000, or (b) thirty percent (30%) of the
Revolving Loan Cap (calculated without giving effect to the FILO Reserve). For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing at the Lender’s option (i) so long as such Default or Event of
Default has not been waived, and/or (ii) if the Cash Dominion Event arises as a
result of the Borrowers’ failure to achieve Availability as required hereunder,
until Availability has exceeded the greater of (x) $10,000,000, or (y) thirty
percent (30%) of the Revolving Loan Cap (calculated without giving effect to the
FILO Reserve), in each case, for sixty (60) consecutive calendar days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided, that a Cash Dominion Event shall be deemed
continuing (even if a Default or an Event of Default is no longer continuing
and/or Availability exceeds the required amount for sixty (60) consecutive
calendar days) at all times after a Cash Dominion Event has occurred and been
discontinued on three (3) occasion(s) after the Second Amendment Effective Date.
The termination of a Cash Dominion Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Cash Dominion Event in the
event that the conditions set forth in this definition again arise. “Cash
Management Reserves” means such reserves as the Lender, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding. “Cash
Management Services” means any cash management services or facilities provided
to any Loan Party by the Lender or any of its Affiliates, including, without
limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit or debit cards, (d) credit card processing services, and (e) purchase
cards. “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601 et seq. -7-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal023.jpg]
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency. “CFC” means a Person that is a controlled foreign corporation
under Section 957 of the Code. “Change in Law” means the occurrence, after the
date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, for the purposes of this Agreement:
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued. “Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent, or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
forty percent (40%) or more of the Equity Interests of the Lead Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Lead Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); or (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Lead Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Lead Borrower, or control over the Equity
Interests of the Lead Borrower entitled to vote for members of the board -8-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal024.jpg]
of directors or equivalent governing body of the Lead Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing forty percent (40%) or more of the combined voting power of such
securities; or (d) any “change in control” or “sale” or “disposition” or similar
event as defined in any Organization Document of any Loan Party; or (e) the Lead
Borrower fails at any time to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Loan Party free and clear of all
Liens (other than the Liens in favor of the Lender), except where such failure
is as a result of a transaction permitted by the Loan Documents. “Closing Date”
means July 12, 2012. “Code” means the Internal Revenue Code of 1986, and the
regulations promulgated thereunder, as amended and in effect. “Collateral” means
any and all “Collateral” as defined in any applicable Security Document and all
other property that is or is intended under the terms of the Security Documents
to be subject to Liens in favor of the Lender. “Collateral Access Agreement”
means an agreement reasonably satisfactory in form and substance to the Lender
executed by (a) a bailee or other Person in possession of Collateral, and (b)
any landlord of Real Estate leased by any Loan Party, other than Stores,
pursuant to which such Person (i) acknowledges the Lender’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Lender
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Lender with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Lender as the Lender may reasonably
require. “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Loan Party in the ordinary
course of business of such Loan Party. “Commercial Letter of Credit Agreement”
means the Commercial Letter of Credit Agreement relating to the issuance of a
Commercial Letter of Credit in the form from time to time in use by the L/C
Issuer. “Commitments” means the Revolving Commitment and the FILO Commitment.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBO Rate Loans,
pursuant to Section 2.02, which, if in writing, shall be substantially in the
form of Exhibit A. “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.
“Competitor” means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole. -9-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal025.jpg]
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C. “Concentration Account” has the meaning provided in Section 6.13(c).
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries. “Consolidated EBITDA” means, at any date of determination, an
amount equal to Consolidated Net Income of the Lead Borrower and its
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income Taxes, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item (in each case of or
by Lead Borrower and its Subsidiaries for such Measurement Period), minus (b)
the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits and (ii) all
non-recurring, non-cash items increasing Consolidated Net Income (in each case
of or by Lead Borrower and its Subsidiaries for such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP. “Consolidated Fixed
Charge Coverage Ratio” means, at any date of determination, the ratio of (a) (i)
Consolidated EBITDA minus (ii) unfinanced Capital Expenditures made during such
period minus (iii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash during such period, to (b) the sum of (i) Debt Service
Charges plus (ii) the aggregate amount of all Restricted Payments, in each case,
of or by Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP. “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by Lead Borrower and its Subsidiaries for such Measurement Period,
all as determined on a Consolidated basis in accordance with GAAP. “Consolidated
Net Income” means, as of any date of determination, the net income of Lead
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP;
provided, however, that there shall be excluded therefrom (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the income (or
loss) of such Person during such Measurement Period in which any other Person
has a joint interest, except to the extent of the amount of cash dividends or
other distributions actually paid in cash to such Person during such period, (c)
the income (or loss) of any Person during such Measurement Period accrued prior
to the date it becomes a Subsidiary of the Lead Borrower or any of its
Subsidiaries or is merged into or consolidated with the Lead Borrower or any of
its Subsidiaries or that Person’s assets are acquired by the Lead Borrower or
any of its Subsidiaries, and (d) the income of any direct or indirect Subsidiary
of a Person to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization -10-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal026.jpg]
Documents or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Subsidiary, except that Lead
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income. “Contractual
Obligation” means, as to any Person, any provision of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices in effect on the Second Amendment Effective
Date. “Credit Card Advance Rate” means ninety percent (90%). “Credit Card
Issuer” means any person (other than a Borrower or other Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche, World Financial
Bank, and other non-bank credit or debit cards, including, without limitation,
credit or debit cards issued by or through American Express Travel Related
Services Company, Inc., and Novus Services, Inc. and other issuers approved by
the Lender. “Credit Card Processor” means any servicing or processing agent or
any factor or financial intermediary who facilitates, services, processes or
manages the credit authorization, billing transfer and/or payment procedures
with respect to any Borrower’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer. “Credit Card Notifications” has the meaning provided in
Section 6.13(a)(i). “Credit Card Receivables” means each “Account” (as defined
in the UCC) together with all income, payments and proceeds thereof, owed by a
Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension. “Credit Party” or “Credit Parties” means (a) individually, (i)
the Lender and its Affiliates, (ii) the L/C Issuer, (iii) any beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (iv) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (v) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing. “Credit Party
Expenses” means, without limitation, (a) all reasonable out-of-pocket expenses
incurred by the Lender and its Affiliates, in connection with this Agreement and
the other Loan Documents, including without limitation (i) the reasonable fees,
charges and disbursements of (A) counsel for the Lender, (B) outside consultants
for the Lender, (C) appraisers, (D) commercial finance examinations, and (E) all
such out-of-pocket expenses incurred during any workout, restructuring or -11-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal027.jpg]
negotiations in respect of the Obligations, (ii) in connection with (A) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (C) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and (c)
all customary fees and charges (as adjusted from time to time) of Lender with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Loan Parties (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith. “Customer
Credit Liabilities” means at any time, the aggregate remaining value at such
time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, and (b)
outstanding merchandise credits of the Borrowers. “Customer Deposits” means at
any time, the aggregate amount at such time of (a) deposits made by customers
with respect to the purchase of goods or the performance of services and (b)
layaway obligations of the Borrowers. “Customs Broker/Carrier Agreement” means
an agreement in form and substance satisfactory to the Lender among a Borrower,
a customs broker, freight forwarder, consolidator or carrier, and the Lender, in
which the customs broker, freight forwarder, consolidator or carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Lender and agrees,
upon notice from the Lender, to hold and dispose of the subject Inventory solely
as directed by the Lender. “DDA” means each checking, savings or other demand
deposit account maintained by any of the Loan Parties. All funds in each DDA
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Lender shall have no duty to inquire as to the source of the amounts on
deposit in any DDA. “DDA Notification” has the meaning provided therefor in
Section 6.13(a)(iii). “Debt Service Charges” means, for any Measurement Period,
the sum of (a) Consolidated Interest Charges paid or required to be paid for
such Measurement Period, plus (b) principal payments made or required to be made
on account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP. “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. -12-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal028.jpg]
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum. “Disposition” or
“Dispose” means the sale, transfer, license, lease or other disposition (whether
in one transaction or in a series of transactions, and including any sale and
leaseback transaction and any sale, transfer, license or other disposition) of
any property (including, without limitation, any Equity Interests) by any Person
(or the granting of any option or other right to do any of the foregoing),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Stock” means any Equity Interest that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that (i)
only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends. “Dollars” and “$” mean lawful money of the
United States. “Eligible Assignee” means (a) a Credit Party or any of its
Affiliates; (b) a bank, insurance company, or company engaged in the business of
making commercial loans, which Person, together with its Affiliates, has a
combined capital and surplus in excess of $1,000,000,000; (c) an Approved Fund;
(d) any Person to whom a Credit Party assigns its rights and obligations under
this Agreement as part of an assignment and transfer of such Credit Party’s
rights in and to a material portion of such Credit Party’s portfolio of asset
based credit facilities, and (e) any other Person (other than a natural person)
approved by (i) the Lender, and (ii) unless a Default or Event of Default has
occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates, Subsidiaries or (other than after the occurrence and during the
continuance of a Specified Event of Default) Competitors. -13-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal029.jpg]
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the Lender in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (j) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower as payee or remittance
party. In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a Credit Card Issuer or Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable. Except as otherwise agreed by the Lender, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable: (a) Credit Card Receivable which do not constitute an
“Account” (as defined in the UCC); (b) Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale; (c)
Credit Card Receivables (i) that are not subject to a perfected first priority
security interest in favor of the Lender, or (ii) with respect to which a
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the Lender pursuant to the Security
Documents); (d) Credit Card Receivables which are disputed, as to which the
Credit Card Issuer or Credit Card Processor has recourse to a Loan Party due to
the creditworthiness of the cardholder, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted (to the extent of such
claim, counterclaim, offset or chargeback); (e) Credit Card Receivables as to
which the Credit Card Issuer or Credit Card Processor has the right due to the
creditworthiness of the cardholder to require a Loan Party to repurchase the
Accounts from such Credit Card Issuer or Credit Card Processor; (f) Credit Card
Receivables due from a Credit Card Issuer or Credit Card Processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings; (g) Credit Card Receivables which are not a valid, legally
enforceable obligation of the applicable Credit Card Issuer or Credit Card
Processor with respect thereto; (h) Credit Card Receivables which do not conform
to all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables; (i) Credit Card Receivables which are
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Lender, and to the extent
necessary or appropriate, endorsed to the Lender; or -14-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal030.jpg]
(j) Credit Card Receivables which the Lender determines in its discretion to be
uncertain of collection or which do not meet such other reasonable eligibility
criteria for Credit Card Receivables as the Lender may determine. (k) “Eligible
In-Transit Inventory” means, as of any date of determination thereof, without
duplication of other Eligible Inventory, In-Transit Inventory: (l) Which has
been shipped from a foreign location for receipt by a Borrower, but which has
not yet been delivered to such Borrower, which In-Transit Inventory has been in
transit for sixty (60) days or less from the date of shipment of such Inventory;
(m) For which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower; (n) For which an Acceptable Document of
Title has been issued, and in each case as to which at all times on and after
September 15, 2012, the Lender has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory pursuant to
a Customs Broker/Carrier Agreement; (o) Which is insured to the reasonable
satisfaction of the Lender (including, without limitation, marine cargo
insurance); (p) the Foreign Vendor with respect to such In-Transit Inventory is
an Approved Foreign Vendor; and (q) Which otherwise would constitute Eligible
Inventory; provided, that the Lender may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Lender determines that such Inventory is subject to any Person’s
right of reclamation, repudiation, stoppage in transit or any event has occurred
or is reasonably anticipated by the Lender to arise which may otherwise
adversely impact the ability of the Lender to realize upon such Inventory.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business and deemed by the
Lender in its Permitted Discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Lender, (A) complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and (B) is not
excluded as ineligible by virtue of one or more of the criteria set forth below.
Except as otherwise agreed by the Lender, in its discretion, the following items
of Inventory shall not be included in Eligible Inventory: (a) Inventory that is
not solely owned by a Borrower or a Borrower does not have good and valid title
thereto; (b) Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party; (c)
Inventory (other than Eligible In-Transit Inventory) that is not located in the
United States of America (excluding territories or possessions of the United
States); -15-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal031.jpg]
(d) Inventory that is not located at a location that is owned or leased by a
Borrower or at a warehouse with respect to which there exists an executed
Collateral Access Agreement, except (i) Inventory in transit between such
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that the Borrowers have furnished the Lender with (A) any
UCC financing statements or other documents that the Lender may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Lender; (e) Inventory that is
located: (i) in a warehouse or distribution center leased by a Borrower unless
the applicable lessor has delivered to the Lender a Collateral Access Agreement,
or (ii) at any leased location in a Landlord Lien State unless the applicable
lessor has delivered to the Lender a Collateral Access Agreement or the Lender
has implemented Reserves for such location; (f) Inventory that is comprised of
goods which (i) are damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are obsolete or slow moving, or
custom items, work in process, raw materials, or that constitute samples, spare
parts, promotional, marketing, labels, bags and other packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) not in compliance with all standards imposed by any Governmental
Authority having regulatory authority over such Inventory, its use or sale, or
(vi) are bill and hold goods; (g) Inventory that is not subject to a perfected
first priority security interest in favor of the Lender; (h) Inventory that is
not insured in compliance with the provisions of Section 5.10 hereof; (i)
Inventory that has been sold but not yet delivered or as to which a Borrower has
accepted a deposit; (j) Inventory that is subject to any material licensing,
patent, royalty, trademark, trade name or copyright agreement with any third
party from which any Borrower or any of its Subsidiaries has received notice of
a material dispute in respect of any such agreement; or (k) Inventory acquired
in a Permitted Acquisition or which is not of the type usually sold in the
ordinary course of the Borrowers’ business, unless and until the Lender has
completed or received (A) an appraisal of such Inventory from appraisers
satisfactory to the Lender and establishes Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Lender may require, all of
the results of the foregoing to be reasonably satisfactory to the Lender.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. -16-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal032.jpg]
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equipment” has the
meaning set forth in the UCC. “Equity Interests” means, with respect to any
Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with the Lead Borrower within
the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code). “ERISA
Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate. “Event of Default” has the meaning specified in
Section 8.01. An Event of Default shall be deemed to be continuing unless and
until that Event of Default has been duly waived as provided in Section 9.01
hereof. “Excluded Swap Obligation” means, with respect to any Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity -17-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal033.jpg]
Exchange Act and the regulations thereunder at the time the Guarantee of such
Loan Party or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal. “Excluded Taxes” means, with respect to
the Lender, the L/C Issuer or any other recipient of any payment to be made by
or on account of any obligation of the Loan Parties hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) any U.S. federal, state or
local backup withholding tax, and (d) any U.S. federal withholding tax imposed
under FATCA. “Executive Order” has the meaning set forth in Section 9.17.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto. “Existing Letters of Credit” means those letters of credit
identified on Schedule 1.03. “Extraordinary Receipt” means any cash received by
or paid to or for the account of any Person not in the ordinary course of
business, including tax refunds, pension plan reversions, proceeds of insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price
adjustments. “Facility Guaranty” means any Guarantee made by a Guarantor in
favor of the Lender and the other Credit Parties, in form reasonably
satisfactory to the Lender, as amended, modified, supplemented, renewed,
restated or replaced. “FATCA” means current Section 1471 through 1474 of the
Code or any amended version or successor provision that is substantively similar
to and, in each case, any regulations promulgated thereunder and any
interpretation and other guidance issued in connection therewith. “Factored
Receivables” means any Accounts owed by a Loan Party which have been factored or
sold by an account debtor of a Loan Party to Wells Fargo or any of its
Affiliates pursuant to a factoring arrangement or otherwise. “Federal Funds
Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Wells Fargo on such day on such
transactions as determined by the Lender. “Fee Letter” means the letter
agreement, dated as of July 12, 2012, among the Borrowers and Lender. -18-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal034.jpg]
“FILO Advance Rate” means, with respect to the applicable period set forth
below, the percentage set forth below opposite such period: Period FILO Advance
Rate From the Second Amendment Effective 10.00% Date until September 30, 2018
From October 1, 2018 until December 31, 9.75% 2018 From January 1, 2019 until
March 31, 9.50% 2019 From April 1, 2019 until June 30, 2019 9.25% From July 1,
2019 until September 30, 9.00% 2019 From October 1, 2019 until December 31,
8.75% 2019 From January 1, 2020 until March 31, 8.50% 2020 From April 1, 2020
until June 30, 2020 8.25% From July 1, 2020 until September 30, 8.00% 2020 From
October 1, 2020 until December 31, 7.75% 2020 From January 1, 2021 until March
31, 7.50% 2021 From April 1, 2021 until June 30, 2021 7.25% From July 1, 2021
until September 30, 7.00% 2021 From October 1, 2021 until December 31, 6.75%
2021 From January 1, 2022 until March 31, 6.50% 2022 From April 1, 2022 until
June 30, 2022 6.25% From July 1, 2022 until September 30, 6.00% 2022 From
October 1, 2022 until December 31, 5.75% 2022 From January 1, 2023 until March
31, 5.50% 2023 From April 1, 2023 until June 30, 2023 5.25% -19-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal035.jpg]
From July 1, 2023 until the Maturity Date 5.00% “FILO Borrowing Base” means, at
any time of calculation, an amount equal to: (a) the face amount of Eligible
Credit Card Receivables multiplied by the FILO Advance Rate; plus (b) the Cost
of Eligible Inventory, net of Inventory Reserves, multiplied by the product of
the FILO Advance Rate multiplied by the Appraised Value of Eligible Inventory
(expressed as a percentage of Cost of Eligible Inventory) (provided that in no
event shall Eligible In-Transit Inventory be included in the calculation of the
Eligible Inventory for purposes of the FILO Borrowing Base). “FILO Commitment”
means, the obligation of the Lender to make the FILO Loans to the Borrowers
pursuant to Section 2.01(a), in an aggregate principal amount not to exceed
$5,000,000. “FILO Loan” has the meaning specified in Section 2.01(a). “FILO
Note” means a promissory note made by the Borrowers in favor of the Lender
evidencing the FILO Loans made by the Lender, substantially in the form of
Exhibit B-2. “FILO Reserve” means the amount, if any, by which the outstanding
amount of the FILO Loans exceed the FILO Borrowing Base as the Lender determines
in its reasonable discretion. “First Amendment” means that certain First
Amendment to Second Amended and Restated Credit Agreement entered into by and
among the Borrowers, the Lender and the L/C Issuer dated as of September 8,
2014. “First Amendment Effective Date” means September 8, 2014. “Fiscal Month”
means any fiscal month of any Fiscal Year, which month shall generally end on
the Saturday nearest to the last day of each calendar month in accordance with
the fiscal accounting calendar of the Loan Parties. “Fiscal Quarter” means any
fiscal quarter of any Fiscal Year, which quarters shall generally end on the
Saturday nearest to the last day of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties. “Fiscal Year” means the fiscal year ended January 28, 2012 and any
subsequent period of fifty- two (52) or fifty-three (53) consecutive weeks
ending on the Saturday nearest to January 31 of each calendar year. “Foreign
Assets Control Regulations” has the meaning set forth in Section 9.17. “Foreign
Vendor” means a Person that sells In-Transit Inventory to a Borrower. “Foreign
Vendor Agreement” means an agreement between a Foreign Vendor and the Lender in
form and substance satisfactory to the Lender and pursuant to which, among other
things, the parties shall -20-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal036.jpg]
agree upon their relative rights with respect to In-Transit Inventory of a
Borrower purchased from such Foreign Vendor. “FRB” means the Board of Governors
of the Federal Reserve System of the United States. “Fund” means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank). “Guarantee” means, as
to any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning. “Guarantor” has the meaning specified in the
introductory paragraph hereto and includes each Subsidiary of the Lead Borrower
that shall be required to execute and deliver a Facility Guaranty pursuant to
Section 6.12. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Honor Date” has the meaning specified in
Section 2.03(c)(i). -21-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal037.jpg]
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contract; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than sixty (60) days after the date on which such trade account payable was
created); (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) All Attributable Indebtedness of such Person; (g) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in such Person or any other Person
(including, without limitation, Disqualified Stock), or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and (h) all Guarantees of such
Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes. “Indemnitee” has the
meaning specified in Section 9.04(b). “Information” has the meaning specified in
Section 9.07. “Intellectual Property” means all present and future: trade
secrets, know-how and other proprietary information; trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions -22-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal038.jpg]
(whether or not patentable); patents and patent applications; industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, computer software, source
codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing. “Interest Payment Date” means: (a) as to any
LIBO Rate Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date; provided, however, that if any Interest Period for a LIBO
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the first day after the end of
each month and the Maturity Date. “Interest Period” means, as to each LIBO Rate
Loan, the period commencing on the date such LIBO Rate Loan is disbursed or
converted to or continued as a LIBO Rate Loan and ending on the date one, two,
three or six months thereafter, as selected by the Lead Borrower in its
Committed Loan Notice; provided, that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; (c) no
Interest Period shall extend beyond the Maturity Date; and (d) notwithstanding
the provisions of clause (iii) no Interest Period shall have a duration of less
than one (1) month, and if any Interest Period applicable to a LIBO Borrowing
would be for a shorter period, such Interest Period shall not be available
hereunder. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing. “Internal
Control Event” means a material weakness in, or fraud that involves management
or other employees who have a significant role in, the Lead Borrower’s and/or
its Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws. “In-Transit Inventory” means Inventory of a
Borrower which is in the possession of a common carrier and is in transit from a
Foreign Vendor of a Borrower from a location outside of the continental United
States to a location of a Borrower that is within the continental United States.
“Inventory” has the meaning given that term in the UCC. “Inventory Reserves”
means such reserves as may be established from time to time by the Lender in its
Permitted Discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory, which reflect factors that affect the market
value of the Eligible Inventory to the extent not reflected in Appraised Value
or which reflect claims and liabilities that the Lender determines will need to
be satisfied in connection with the realization upon the Inventory. -23-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal039.jpg]
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “IRS” means
the United States Internal Revenue Service. “ISP” means, with respect to any
Letter of Credit, the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance). “Issuer Documents” means with
respect to any Letter of Credit, the Letter Credit Application, the Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and any other document, agreement and instrument entered into by the
L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C Issuer and
relating to any such Letter of Credit. “Joinder” means an agreement, in form
satisfactory to the Lender, pursuant to which, among other things, a Person
becomes a party to, and bound by the terms of, this Agreement and/or the other
Loan Documents in the same capacity and to the same extent as either a Borrower
or a Guarantor, as the Lender may determine. “Landlord Lien State” means such
state(s) in which a landlord’s claim for rent may have priority over the Lien of
the Lender in any of the Collateral. “Laws” means each international, foreign,
Federal, state and local statute, treaty, rule, guideline, regulation,
ordinance, code and administrative or judicial precedent or authority, including
the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, license, authorization and
permit of, and agreement with, any Governmental Authority, in each case whether
or not having the force of law. “L/C Credit Extension” means, with respect to
any Letter of Credit, the issuance thereof or extension of the expiry date
thereof, or the increase of the amount thereof. “L/C Issuer” means (a) solely
with respect to the Existing Letters of Credit and until such Existing Letters
of Credit expire or are returned undrawn, Wells Fargo, and (b) in all other
instances, Wells Fargo in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder. The L/C Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the L/C Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. “L/C Obligations” means, as at any date of
determination, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit. For purposes of computing the amounts available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the -24-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal040.jpg]
operation of any “rule” under the ISP or any article of UCP 600, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “Lead Borrower” has the meaning specified in the introductory
paragraph hereto. “Lease” means any agreement, whether written or oral, no
matter how styled or structured, pursuant to which a Loan Party is entitled to
the use or occupancy of any space in a structure, land, improvements or premises
for any period of time. “Lender” has the meaning specified in the introductory
paragraph hereto. “Lender’s Office” means, the office or offices of the Lender’s
address and as appropriate, account as set forth on Schedule 9.02 or such other
address or account as the Lender may from time to time notify the Lead Borrower.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit. “Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer. “Letter of Credit Expiration Date” means the day that is five days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day). “Letter of Credit Fee” has the meaning specified
in Section 2.03(h). “Letter of Credit Sublimit” means an amount equal to
$12,500,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Commitment. A permanent reduction of the Revolving Commitment
shall not require a corresponding pro rata reduction in the Letter of Credit
Sublimit; provided, however, that if the Revolving Commitment is reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Revolving Commitment. “LIBO Borrowing” means a Borrowing
comprised of LIBO Rate Loans. “LIBO Rate” means, the rate per annum as published
by ICE Benchmark Administration Limited (or any successor page or other
commercially available source as the Lender may designate from time to time) as
of 11:00 a.m., London time, two Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Loan requested (whether as an
initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrowers in accordance
with this Agreement (and, if any such published rate is below zero, then the
rate shall be deemed to be zero). Each determination of the LIBO Rate shall be
made by the Lender and shall be conclusive in the absence of manifest error.
“LIBO Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate. “Lien” means (a) any mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title -25-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal041.jpg]
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing) and (b) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.
“Loan” means, individually, a Revolving Loan or a FILO Loan, and collectively,
all Revolving Loans and FILO Loans. “Loan Account” has the meaning assigned to
such term in Section 2.10(a). “Loan Cap” means, at any time of determination,
(i) the lesser of (a) the Revolving Commitment and (b) the Revolving Borrowing
Base (without giving effect to the FILO Reserve) plus (ii) the lesser of (a) the
FILO Commitment and (b) the FILO Borrowing Base. “Loan Documents” means this
Agreement, the First Amendment, the Second Amendment, the Revolving Note, the
FILO Note, each Issuer Document, all Borrowing Base Certificates, the Blocked
Account Agreements, the DDA Notifications, the Credit Card Notifications, the
Security Documents, any Facility Guaranty, the Fee Letter, the Second Amendment
Fee Letter and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services and Bank Products provided by the Lender or
any of its Affiliates, each as amended and in effect from time to time, “Loan
Parties” means, collectively, the Borrowers and the Guarantors. “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the operations, business, assets, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Lead Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material impairment of the rights and remedies of the Lender
under any Loan Document or a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event in
and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect. “Material
Contract” means, with respect to any Loan Party, each contract or agreement to
which such Loan Party is a party (a) that is deemed to be a material contract or
material definitive agreement under any Securities Laws applicable to such Loan
Party, or (b) under which the Loan Parties receive a material portion of their
revenue in the ordinary course of business. “Material Indebtedness” means
Indebtedness (other than the Obligations) of the Loan Parties in an aggregate
principal amount exceeding $5,000,000. For purposes of determining the amount of
Material Indebtedness at any time, (a) the amount of the obligations in respect
of any Swap Contract at such time shall be calculated at the Swap Termination
Value thereof, (b) undrawn committed or available amounts shall be included, and
(c) all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included. “Maturity Date” means August 3, 2023. “Maximum
Rate” has the meaning provided therefor in Section 9.09. -26-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal042.jpg]
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Lead Borrower. “Moody’s” means
Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer Plan”
means any employee benefit plan of the type described in Section 4001(a)(3) of
ERISA, to which the Lead Borrower or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Net Proceeds” means (a) with respect to any
Disposition by any Loan Party or any of its Subsidiaries, or any Extraordinary
Receipt received or paid to the account of any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by a
Lien permitted hereunder on the applicable asset which is senior to the Lender’s
Lien on such asset and that is required to be repaid (or to establish an escrow
for the future repayment thereof) in connection with such transaction (other
than Indebtedness under the Loan Documents), and (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Subsidiary
in connection with such transaction (including, without limitation, appraisals,
and brokerage, legal, title and recording or transfer tax expenses, other taxes
paid in cash in connection with the consummation of such transaction, and
commissions) paid by any Loan Party to third parties (other than Affiliates);
and (b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith. “Non-Extension Notice Date” has the
meaning specified in Section 2.03(b)(iii). “Note” means (a) the Revolving Note,
and (b) the FILO Note, as each may be amended, restated, supplemented or
modified from time to time. “NPL” means the National Priorities List under
CERCLA. “Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that the Obligations shall not include any
Excluded Swap Obligations. “OFAC” means the Office of Foreign Assets Control of
the United States Department of the Treasury. -27-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal043.jpg]
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Liabilities” means (a) any obligation on
account of (i) any Cash Management Services furnished to any of the Loan Parties
or any of their Subsidiaries and/or (ii) any transaction with the Lender or any
of its Affiliates that arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time. “Other
Taxes” means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document. “Outstanding Amount” means (i) with respect to Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date. “Overadvance” means a Credit Extension to the
extent that, immediately after its having been made, Availability is less than
zero. “Participant” has the meaning specified in Section 9.06(b). “Payment
Conditions” means, at the time of determination with respect to any specified
transaction or payment, that (a) no Default or Event of Default then exists or
would arise as a result of entering into such transaction or the making of such
payment, and (b) immediately after giving effect to such transaction or payment,
either (x) (i) the Pro Forma Availability Condition has been satisfied, (ii) the
Trailing Twelve Month Availability Condition has been satisfied, (iii)
Availability as of the date of such transaction or payment will be greater than
thirty percent (30%) of the Revolving Loan Cap, and (iv) the Consolidated Fixed
Charge Coverage Ratio for the twelve (12) months immediately preceding the date
of such transaction or payment for which the Lender has received financial
statements shall be equal to or greater than 1.10:1.00 after giving pro forma
effect to such transaction or payment as if such transaction had been entered
into or such payment had been made as of the first day of such twelve-month
period, or (y) (i) Pro Forma Excess Availability following, and after giving
effect to, such transaction or payment, will be greater than fifty percent (50%)
of the Revolving Loan Cap, (ii) Trailing Twelve Month Excess Availability
following, and after giving effect to, such transaction or payment, will be
greater than fifty percent (50%) of the Revolving Loan Cap, and (iii)
Availability as of the date of such transaction or payment will be greater than
fifty percent (50%) of the Revolving Loan Cap. Prior to undertaking any
transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Lender evidence of satisfaction of the conditions
contained in clause (b) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to the
Lender. -28-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal044.jpg]
“PBGC” means the Pension Benefit Guaranty Corporation. “PCAOB” means the Public
Company Accounting Oversight Board. “Pension Plan” means any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Lead Borrower or any ERISA Affiliate or to which the Lead
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years. “Permitted Acquisition” means an Acquisition in which all of
the following conditions are satisfied: (a) No Default or Event of Default then
exists or would arise from the consummation of such Acquisition; (b) Such
Acquisition shall have been approved by the Board of Directors of the Person (or
similar governing body if such Person is not a corporation) which is the subject
of such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law; (c) The Lead Borrower shall have
furnished the Lender with ten (10) days’ prior written notice of such intended
Acquisition and shall have furnished the Lender with a current draft of the
acquisition documents (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Lender may reasonably require, all
of which shall be reasonably satisfactory to the Lender; (d) Either (i) the
legal structure of the Acquisition shall be acceptable to the Lender in its
discretion, or (ii) the Loan Parties shall have provided the Lender with a
favorable solvency opinion from an unaffiliated third party valuation firm
reasonably satisfactory to the Lender; (e) After giving effect to the
Acquisition, if the Acquisition is an Acquisition of the Equity Interests, a
Loan Party shall acquire and own, directly or indirectly, a majority of the
Equity Interests in the Person being acquired and shall Control a majority of
any voting interests or shall otherwise Control the governance of the Person
being acquired; (f) Any assets acquired shall be utilized in, and if the
Acquisition involves a merger, consolidation or Acquisition of Equity Interests,
the Person which is the subject of such Acquisition shall be engaged in, a
business otherwise permitted to be engaged in by a Borrower under this
Agreement; (g) If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a -29-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal045.jpg]
“Borrower” hereunder or as a Guarantor, as the Lender shall determine, and the
Lender shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts, and other personal property
of the same nature as constitutes collateral under the Security Documents; (h)
[Reserved]; and (i) The Loan Parties shall have satisfied the Payment
Conditions. “Permitted Discretion” means a determination made in good faith and
in the exercise of reasonable (from the perspective of a secured, asset-based
lender in the retail industry) business or credit judgment. “Permitted
Disposition” means any of the following: (a) Dispositions of inventory in the
ordinary course of business; (b) bulk sales or other Dispositions of the
Inventory of a Loan Party not in the ordinary course of business in connection
with Store closings, at arm’s length; provided, that such Store closings and
related Inventory Dispositions shall not exceed (i) in any Fiscal Year of the
Lead Borrower and its Subsidiaries, ten percent (10%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings in such Fiscal Year) and (ii) in the aggregate from and after the
Second Amendment Effective Date, twenty-five percent (25%) of the number of the
Loan Parties’ Stores in existence as of the Second Amendment Effective Date (net
of cumulative new Store openings since the Second Amendment Effective Date);
provided, further, that all sales of Inventory in connection with Store closings
which exceed, in any Fiscal Year of the Lead Borrower and its Subsidiaries, five
percent (5%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year shall be in accordance with liquidation agreements in form and
substance reasonably satisfactory to the Lender; provided, however, that the
consolidation of Christopher & Banks Stores and CJ Banks Stores into MPW Stores
shall be excluded from such limits set forth in the foregoing provisos;
provided, further that all Net Proceeds received in connection with Store
closings and related sales of Inventory are applied to the Obligations if then
required in accordance with Section 2.04 hereof; (c) non-exclusive licenses of
Intellectual Property of a Loan Party or any of its Subsidiaries in the ordinary
course of business; (d) licenses for the conduct of licensed departments within
the Loan Parties’ Stores in the ordinary course of business; provided, that, if
requested by the Lender, the Lender shall have entered into an intercreditor
agreement with the Person operating such licensed department on terms and
conditions reasonably satisfactory to the Lender; (e) Dispositions of Equipment
in the ordinary course of business that is substantially worn, damaged, obsolete
or, in the judgment of a Loan Party, no longer useful or necessary in its
business or that of any Subsidiary and is replaced with similar property having
at least equivalent value; (f) sales, transfers and Dispositions among the Loan
Parties or by any Subsidiary to a Loan Party; -30-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal046.jpg]
(g) sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party; and (h) as long as no
Default or Event of Default then exists or would arise therefrom, sales of Real
Estate of any Loan Party (or sales of any Person or Persons created to hold such
Real Estate or the Equity Interests in such Person or Persons), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as, (A) such sale is made for fair market value, (B) the
proceeds of such sale are utilized to repay the Obligations, and (C) in the case
of any sale-leaseback transaction permitted hereunder, the Lender shall have
received from each such purchaser or transferee a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Lender. “Permitted
Encumbrances” means: (a) Liens imposed by law for Taxes that are not yet due or
are being contested in compliance with Section 6.04; (b) Carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by applicable Law, arising in the ordinary course of business and
securing obligations that are not overdue or are being contested in compliance
with Section 6.04; (c) Pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, other than any Lien imposed by ERISA;
(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) Liens in respect of judgments that would not
constitute an Event of Default hereunder; (f) Easements, covenants, conditions,
restrictions, building code laws, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are disclosed by current surveys that, in each case, do
not materially interfere with the current use of the real property; (g) Liens
existing on the Second Amendment Effective Date and listed on Schedule 7.01 and
any Permitted Refinancings thereof; (h) Liens on fixed or capital assets
acquired by any Loan Party which are permitted under clause (c) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost of acquisition of such fixed or capital assets and (iii) such Liens
shall not extend to any other property or assets of the Loan Parties; (i) Liens
in favor of the Lender; -31-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal047.jpg]
(j) Statutory Liens of landlords and lessors in respect of rent not in default;
(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Second Amendment
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing; (l)
Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries; (m) Liens arising from precautionary UCC filings regarding
“true” operating leases or, to the extent permitted under the Loan Documents,
the consignment of goods to a Loan Party; (n) voluntary Liens on property (other
than property of the type included in the Borrowing Base) in existence at the
time such property is acquired pursuant to a Permitted Acquisition or on such
property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided, that such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary; and (o) Liens in favor of customs and revenues authorities imposed
by applicable Law arising in the ordinary course of business in connection with
the importation of goods and securing obligations that are being contested in
good faith by appropriate proceedings, (B) the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (C) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation.
“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof: (a)
Indebtedness outstanding on the Second Amendment Effective Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof; (b) Indebtedness of any
Loan Party to any other Loan Party; (c) Purchase money Indebtedness of any Loan
Party to finance the acquisition of any personal property consisting solely of
fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof; provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (c) shall not exceed $5,000,000
at any time outstanding; provided, further, that, if requested by the Lender,
the Loan Parties shall cause the holders of such Indebtedness secured by Real
Estate or other personal property material to the operation of the Business to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Lender; (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks -32-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal048.jpg]
associated with fluctuations in interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view;” provided, that the
aggregate Swap Termination Value thereof shall not exceed $2,000,000 at any time
outstanding; (e) Contingent liabilities under surety bonds or similar
instruments incurred in the ordinary course of business in connection with the
construction or improvement of Stores or other Real Estate; (f) Indebtedness
incurred for the construction or acquisition or improvement of, or to finance or
to refinance, any Real Estate owned by any Loan Party (including therein any
Indebtedness incurred in connection with sale-leaseback transactions permitted
hereunder and any Synthetic Lease Obligations), provided that, the Loan Parties
shall cause the holders of such Indebtedness and the lessors under any
sale-leaseback transaction to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Lender; (g) Indebtedness with respect to the
deferred purchase price for any Permitted Acquisition, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Obligations on terms reasonably acceptable to the Lender; (h) Indebtedness of
any Person that becomes a Subsidiary of a Loan Party in a Permitted Acquisition,
which Indebtedness is existing at the time such Person becomes a Subsidiary of a
Loan Party (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of a Loan Party); (i) The Obligations; and (j)
Unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment: (a)
readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that the full faith and credit of the United States of
America is pledged in support thereof; (b) commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; (c) time deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is the Lender or (B) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (c) of this -33-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal049.jpg]
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof; (d) Fully collateralized repurchase agreements with
a term of not more than thirty (30) days for securities described in clause (a)
above (without regard to the limitation on maturity contained in such clause)
and entered into with a financial institution satisfying the criteria described
in clause (c) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into; (e) Investments, classified in accordance with
GAAP as current assets of the Loan Parties, in any money market fund, mutual
fund, or other investment companies that are registered under the Investment
Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and which invest solely in one or more of the types of securities described in
clauses (a) through (d) above; (f) Investments existing on the Second Amendment
Effective Date, and set forth on Schedule 7.02, but not any increase in the
amount thereof or any other modification of the terms thereof; (g) (i)
Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Second Amendment Effective Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Lead Borrower), (iii) additional Investments by Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment and the Payment Conditions are
satisfied, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested after the
Second Amendment Effective Date not to exceed $2,000,000; (h) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; (i) Guarantees constituting
Permitted Indebtedness; (j) Investments by any Loan Party in Swap Contracts
entered into in the ordinary course of business and for bona fide business (and
not speculative) purposes to protect against fluctuations in interest rates in
respect of the Obligations; (k) Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; (l) advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$250,000 to any individual at any time or in an aggregate amount not to exceed
$500,000 at any time outstanding; (m) Investments constituting Permitted
Acquisitions; -34-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal050.jpg]
(n) Capital contributions made by any Loan Party to another Loan Party; (o)
Investments in accordance with that certain Christopher & Banks Corporation and
Subsidiaries Investment Policy dated December 3, 2014, approved by the Audit
Committee and attached hereto as part of Schedule 7.02; and (p) Other
Investments not otherwise specifically described herein and not exceeding
$1,000,000 in the aggregate at any time outstanding. provided, however, that
notwithstanding the foregoing, no such Investments specified in clauses (a)
through (e) and clauses (o) and (p) shall be permitted unless (i) either (A) no
Loans are then outstanding and, if required hereunder, all Letters of Credit
required to be Cash Collateralized, are Cash Collateralized, or (B) the
Investment is a temporary Investment pending expiration of an Interest Period
for a LIBO Rate Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period, and (ii) such
Investments shall be pledged to the Lender as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Lender. “Permitted Refinancing” means, with respect to any Person, any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting a Permitted Refinancing); provided, that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premiums thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
(b) the weighted average life to maturity of such Permitted Refinancing is
greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced (c) such Permitted Refinancing shall not require
any scheduled principal payments due prior to the Maturity Date if the amount of
such payments in any Fiscal Year would be greater than the scheduled principal
payments due with respect to the Indebtedness so Refinanced during such Fiscal
Year, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing. “Person”
means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, limited partnership, Governmental
Authority or other entity. “Plan” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established by the Lead Borrower or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate. “Prepayment Event” means: (a) Any
Disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of a Loan Party other than to another Loan Party (provided
that any Disposition -35-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal051.jpg]
in an amount less than $2,000,000 prior to the occurrence of a Cash Dominion
Event shall not be deemed a Prepayment Event); (b) Any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of (and payments in lieu thereof), any property or asset of a
Loan Party in an amount in excess of $2,000,000, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Lender or (ii) prior to the
occurrence of a Cash Dominion Event, the proceeds therefrom are deposited into a
segregated account and utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within two hundred and seventy (270) days of the occurrence of the damage to or
loss of the assets being repaired or replaced; (c) The issuance by a Loan Party
of any Equity Interests, other than any such issuance of Equity Interests (i) to
a Loan Party, (ii) as consideration for a Permitted Acquisition or (iii) to any
employee, director, or consultant (including under any option plan) (provided
that the issuance by the Loan Parties of any Equity Interests in an amount less
than $2,000,000 prior to the occurrence of a Cash Dominion Event shall not be
deemed a Prepayment Event); (d) The incurrence by a Loan Party of any
Indebtedness for borrowed money other than Permitted Indebtedness(provided that
the incurrence by the Loan Parties of any Indebtedness in an amount less than
$2,000,000 prior to the occurrence of a Cash Dominion Event shall not be deemed
a Prepayment Event); or (e) The receipt by any Loan Party of any Extraordinary
Receipts (provided that any receipt by the Loan Parties of any Extraordinary
Receipts in an amount less than $1,000,000 prior to the occurrence of a Cash
Dominion Event shall not be deemed a Prepayment Event). “Pro Forma Availability
Condition” means, for any date of calculation with respect to any transaction or
payment, the Pro Forma Excess Availability following, and after giving effect
to, such transaction or payment, will be greater than thirty percent (30%) of
the Revolving Loan Cap. “Pro Forma Excess Availability” means, for any date of
calculation, after giving pro forma effect to the transaction then to be
consummated, the projected Availability at all times during any subsequent
projected twelve (12) Fiscal Months. “Qualified ECP Guarantor” means, in respect
of any Swap Obligation, any Borrower, any Guarantor or any other guarantor of
the Obligations that has total assets exceeding $10,000,000 at the time such
Swap Obligation is incurred or such other person as constitutes an “Eligible
Contract Participant” (an “ECP”) as that term is defined under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party
or subject to any Lease, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Receipts and Collections” has the meaning specified in Section 6.13(c). -36-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal052.jpg]
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws. “Related Parties” means, with respect to any
Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived. “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Committed Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and, if
required by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable. “Reserves” means all Inventory
Reserves, Availability Reserves and the FILO Reserve. “Responsible Officer”
means the chief executive officer, president, chief financial officer,
treasurer, chief accounting officer, or assistant treasurer of a Loan Party or
any of the other individuals designated in writing to the Lender by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of any Person or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent of any thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person. “Revolving
Borrowing Base” means, at any time of calculation, an amount equal to: (a) the
face amount of Eligible Credit Card Receivables multiplied by the Credit Card
Advance Rate; plus (b) the Cost of Eligible Inventory, net of Inventory
Reserves, multiplied by the product of the Appraisal Percentage multiplied by
the Appraised Value of Eligible Inventory (expressed as a percentage of Cost of
Eligible Inventory) (provided that in no event shall Eligible In-Transit
Inventory included in Eligible Inventory included in the Revolving Borrowing
Base exceed $7,500,000); minus (c) the FILO Reserve; -37-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal053.jpg]
minus (d) the then amount of all Availability Reserves. “Revolving Commitment”
means the obligation of the Lender to (a) make Revolving Loans to the Borrowers
pursuant to Section 2.01(a) and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed
$50,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement. “Revolving Loan” has the meaning set forth in Section 2.01(a).
“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Revolving Commitment and (b) the Revolving Borrowing Base. “Revolving Note”
means a promissory note made by the Borrowers in favor of the Lender evidencing
the Revolving Loans made by the Lender, substantially in the form of Exhibit
B-1. “Sanctioned Entity” means (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC. “Sanctioned Person” means,
at any time (a) any Person named on the list of Specially Designated Nationals
and Blocked Persons maintained by OFAC (“SDN”), OFAC’s consolidated Non-SDN list
or any other Sanctions-related list maintained by any Governmental Authority,
(b) a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized or resident in a Sanctioned Entity, or (d) any Person
directly or indirectly owned or controlled (individually or in the aggregate) by
or acting on behalf of any such Person or Persons described in clauses (a)
through (c) above. “Sanctions” means individually and collectively,
respectively, any and all economic sanctions, trade sanctions, financial
sanctions, sectoral sanctions, secondary sanctions, trade embargoes anti-
terrorism laws and other sanctions laws, regulations or embargoes, including
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by OFAC, the U.S. Department of
State, the U.S. Department of Commerce, or through any existing or future
executive order, (b) the United Nations Security Council, or (c) any other
Governmental Authority with jurisdiction over any Credit Party or any Loan Party
or any of their respective Subsidiaries or Affiliates. “S&P” means Standard &
Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. and any
successor thereto. “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002. “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Second Amendment” means that
certain Second Amendment to Second Amended and Restated Credit Agreement entered
into by and among the Borrowers, the Lender and the L/C Issuer dated as of
August 3, 2018. -38-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal054.jpg]
“Second Amendment Effective Date” means August 3, 2018. “Second Amendment Fee
Letter” means the letter agreement, dated as of August 3, 2018, among the
Borrowers and Lender. “Securities Laws” means the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB. “Security Agreement” means the Security
Agreement dated as of the Closing Date among the Loan Parties and the Lender, as
the same now exists or may hereafter be amended, modified, supplemented,
renewed, restated or replaced. “Security Documents” means the Security
Agreement, the Blocked Account Agreements, the DDA Notifications, the Credit
Card Notifications, and each other security agreement or other instrument or
document executed and delivered to the Lender pursuant to this Agreement or any
other Loan Document granting a Lien to secure any of the Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP. “Solvent” and “Solvency” means, with respect
to any Person on a particular date, that on such date (a) at fair valuation,
excluding the impact of intercompany assets and liabilities which are eliminated
in consolidation, all of the properties and assets of such Person are greater
than the sum of the debts, including contingent liabilities, of such Person, (b)
the present fair saleable value of the properties and assets of such Person is
not less than the amount that would be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its properties and assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. The amount of all guarantees at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means the occurrence of (a) any Event of Default
described in Sections 8.01(f) or (b) the Lender’s exercise of any of its
remedies pursuant to Section 8.02 following any other Event of Default. “Spot
Rate” has the meaning given to such term in Section 1.07 hereof. “Standby Letter
of Credit” means any Letter of Credit that is not a Commercial Letter of Credit
and that (a) is used in lieu or in support of performance guaranties or
performance, surety or similar bonds (excluding appeal bonds) arising in the
ordinary course of business, (b) is used in lieu or in support of stay or appeal
bonds, (c) supports the payment of insurance premiums for reasonably necessary
casualty insurance carried by any of the Loan Parties, or (d) supports payment
or performance for identified purchases or exchanges of products or services in
the ordinary course of business. “Standby Letter of Credit Agreement” means the
Standby Letter of Credit Agreement relating to the issuance of a Standby Letter
of Credit in the form from time to time in use by the L/C Issuer. -39-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal055.jpg]
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored. “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the FRB to which the Lender is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to the Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage. “Store” means any retail store (which may include any owned
or leased real property, fixtures, equipment, inventory and other property
related thereto) operated, or to be operated, by any Loan Party. “Subsidiary” of
a Person means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party. “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Swap Obligation” means any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. “Swap Termination Value” means,
in respect of any one or more Swap Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include the Lender or any of its Affiliates). -40-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal056.jpg]
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Termination Date”
means the earliest to occur of (i) the Maturity Date, (ii) the date on which the
maturity of the Obligations is accelerated (or deemed accelerated) and the
Commitments are irrevocably terminated (or deemed terminated) in accordance with
Article VIII, or (iii) the termination of the Commitments in accordance with the
provisions of Section 2.05(a) hereof. “Total Outstandings” means the aggregate
Outstanding Amount of all Loans and all L/C Obligations. “Total Revolving
Outstandings” means the aggregate Outstanding Amount of all Revolving Loans and
all L/C Obligations. “Trading with the Enemy Act” has the meaning set forth in
Section 9.17. “Trailing Twelve Month Availability Condition” means, for any date
of calculation with respect to any transaction or payment, the Trailing Twelve
Month Excess Availability following, and after giving effect to, such
transaction or payment, will be greater than thirty percent (30%) of the
Revolving Loan Cap. “Trailing Twelve Month Excess Availability” means, for any
date of calculation, after giving pro forma effect to the transaction then to be
consummated, the Average Daily Availability for each of the twelve (12) Fiscal
Months immediately preceding the date of such transaction or payment for which
the Lender has received financial statements. “Type” means, with respect to a
Loan, its character as a Base Rate Loan or a LIBO Rate Loan. “UCC” or “Uniform
Commercial Code” means the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that if a term is defined in
Article 9 of the Uniform Commercial Code differently than in another Article
thereof, the term shall have the meaning set forth in Article 9; provided,
further, that if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be. “UCP 600” means the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce and in effect as of July 1, 2007 (or such
later version thereof as may be in effect at the time of issuance). “UFCA” has
the meaning specified in Section 9.20(d). -41-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal057.jpg]
“UFTA” has the meaning specified in Section 9.20(d). “UVTA” has the meaning
specified in Section 9.20(d). “Unfunded Pension Liability” means the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year. “United States” and “U.S.” mean the United
States of America. “Wells Fargo” means Wells Fargo Bank, National Association
and its successors. 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (b) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. (d) Any reference herein or in any other Loan Document to
the satisfaction, repayment, or payment in full of the Obligations shall mean
the repayment in Dollars in full in cash or immediately available funds (or, in
the case of contingent reimbursement obligations with respect to Letters of
Credit and Bank Products (other than Swap Contracts) and any other contingent
Obligations, providing Cash Collateralization or other collateral as may be
requested by the Lender) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could -42-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal058.jpg]
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (other than Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
provider to remain outstanding without being required to be repaid or Cash
Collateralized or otherwise collateralized as may be requested by the Lender,
and (iii) any Obligations relating to Swap Contracts that, at such time, are
allowed by the applicable provider of such Swap Contracts to remain outstanding
without being required to be repaid. 1.03 Accounting Terms. (a) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. (b) Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Lead Borrower shall so request, the Lender
and the Lead Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 1.04
Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). 1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time. 1.07 Currency Equivalents Generally. Any amount
specified in this Agreement (other than in Article II, and Article IX,) or any
of the other Loan Documents to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, such equivalent amount
thereof in the applicable currency to be determined by the Lender at such time
on the basis of the Spot Rate (as defined below) for the purchase of such
currency with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a
currency means the rate determined by the Lender to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through -43-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal059.jpg]
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided, that
the Lender may obtain such spot rate from another financial institution
designated by the Lender if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency. ARTICLE
II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loans; Reserves. (a) Subject to
the terms and conditions set forth herein, (i) the Lender agrees to make loans
(each such loan, a “Revolving Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the Revolving Loan Cap and (ii) the Lender agrees
to make loans (each such loan, a “FILO Loan”) to the Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the FILO Commitment; subject in each case
to the following limitations: (i) after giving effect to any Borrowing, the
Total Outstandings shall not exceed the Loan Cap, (ii) after giving effect to
any Borrowing, the Total Revolving Outstandings shall not exceed the Revolving
Loan Cap, (iii) after giving effect to any Borrowing, the aggregate Outstanding
Amount of the FILO Loans shall not exceed the FILO Commitment; and (iv) The
Outstanding Amount of all L/C Obligations shall not at any time exceed the
Letter of Credit Sublimit. Within the limits of the Commitments, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or LIBO Rate Loans, as further provided herein. (b)
The Inventory Reserves and Availability Reserves as of July 7, 2018 are set
forth in the Borrowing Base Certificate delivered pursuant to Section 4(b) of
the Second Amendment. (c) The Lender shall have the right, at any time and from
time to time after the Closing Date in its Permitted Discretion to establish,
modify or eliminate Reserves. 2.02 Borrowings, Conversions and Continuations of
Loans. (a) Loans shall be either Base Rate Loans or LIBO Rate Loans as the Lead
Borrower may request subject to and in accordance with this Section 2.02.
Subject to the other provisions of this Section 2.02, Borrowings of more than
one Type may be incurred at the same time. (b) Each Borrowing, each conversion
of Loans from one Type to the other, and each continuation of LIBO Rate Loans
shall be made upon the Lead Borrower’s irrevocable notice to the Lender, which
may be given by telephone. Each such notice must be received by the Lender not
later than 11:00 a.m. (i) two (2) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and -44-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal060.jpg]
(ii) one (1) Business Day prior to the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Lead Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Lender of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, conversion to or continuation
of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Lead Borrower is requesting a Borrowing, a conversion of Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Lead Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month. (c)
Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers shall not request, and the Lender shall be under no obligation to
fund, any Revolving Loan unless the Borrowers have borrowed the full amount
available under the FILO Commitment. If any FILO Loan is prepaid in whole or in
part pursuant to Section 2.04, any Loans to the Borrowers thereafter requested
shall be FILO Loans until the maximum principal amount of the FILO Loans
outstanding equals the FILO Commitment and thereafter shall be Revolving Loans.
(d) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Lender shall use reasonable efforts to make funds available to the Borrowers by
no later than 4:00 p.m. on the day of such requested Borrowing either by (i)
crediting the account of the Lead Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Lead Borrower. (e) The Lender, without the request of the Lead
Borrower, may advance any interest, fee, service charge (including direct wire
fees), Credit Party Expenses, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby. The Lender shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the Lender
shall not constitute a waiver of the Lender’s rights and the Borrowers’
obligations under Section 2.04(b). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(e) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.
(f) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as LIBO Rate Loans unless the Lender
otherwise consents. (g) The Lender shall promptly notify the Lead Borrower of
the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any -45-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal061.jpg]
time that Base Rate Loans are outstanding, the Lender shall notify the Lead
Borrower of any change in the Base Rate promptly following the public
announcement of such change. (h) After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than six (6) Interest Periods in
effect with respect to LIBO Rate Loans. (i) The Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Lender may, in its discretion, make Overadvances
without the consent of the Borrowers, and the L/C Issuer and the Borrowers and
L/C Issuer shall be bound thereby. Any Overadvance shall constitute a Loan. An
Overadvance is for the account of the Borrowers and shall constitute a Base Rate
Loan and an Obligation and shall be repaid by the Borrowers in accordance with
the provisions of Section 2.04(b). The making of any such Overadvance on any one
occasion shall not obligate the Lender to make or permit any Overadvance on any
other occasion or to permit such Overadvances to remain outstanding. The making
by the Lender of an Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations to purchase
participations with respect to Letter of Credits. 2.03 Letters of Credit. (a)
The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, the L/C Issuer agrees, (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrowers, and to amend
or extend Letters of Credit previously issued by it, in accordance with Section
2.03(b) below, and (2) to honor drawings under the Letters of Credit; provided,
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Loan Cap, and (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit. Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. (ii) No Letter of Credit shall
be issued if: (A) subject to Section (b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or last extension, unless the Lender has approved such expiry date;
or (B) subject to Section (b)(iii), the expiry date of such requested Commercial
Letter of Credit would occur more than one hundred and twenty (120) days after
the date of issuance or last extension, unless the Lender has approved such
expiry date; or -46-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal062.jpg]
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Lender may agree) or the Lender has approved
such expiry date. (iii) No Letter of Credit shall be issued without the prior
consent of the Lender if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Second Amendment Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Second Amendment Effective Date and which the L/C Issuer in good faith deems
material to it; (B) the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer applicable to letters of credit generally; (C)
such Letter of Credit is to be denominated in a currency other than Dollars;
provided, that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate; (D) such Letter of Credit contains any
provisions for automatic reinstatement of the Stated Amount after any drawing
thereunder. (iv) The L/C Issuer shall not amend any Letter of Credit if (A) the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit. (b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Lead Borrower delivered to the L/C Issuer
(with a copy to the Lender) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Lender not later than 11:00 a.m. at least two (2) Business Days (or such
other later date and time as the Lender and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender and the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text -47-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal063.jpg]
of any certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Lender or L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Lender and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Lender or
the L/C Issuer may require. Additionally, the Lead Borrower shall furnish to the
L/C Issuer and the Lender such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, and any Issuer Documents
(including, if requested by the L/C Issuer, a Standby Letter of Credit Agreement
or Commercial Letter of Credit Agreement, as applicable), as the L/C Issuer or
the Lender may require. (ii) Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Lender (by telephone or in
writing) that the Lender has received a copy of such Letter of Credit
Application from the Lead Borrower and, if not, the L/C Issuer will provide the
Lender with a copy thereof. Unless the L/C Issuer has received written notice
from Lender or any Loan Party, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied
or unless the L/C Issuer would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the Lender or the L/C Issuer, the Lead Borrower
shall not be required to make a specific request to the Lender or the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lender shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Standby Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Lender shall instruct the L/C Issuer not to permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) the
L/C Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non- Extension Notice
Date (1) from the Lender that it has elected not to permit such extension or (2)
from the Lender or the Lead Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension. (iv) Promptly after
its delivery of any Letter of Credit or any amendment to a Letter of Credit to
an advising bank with respect thereto or to the beneficiary thereof, the L/C
-48-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal064.jpg]
Issuer will also deliver to the Lead Borrower and the Lender a true and complete
copy of such Letter of Credit or amendment. (c) Drawings and Reimbursements. (i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Lender thereof not less than two (2) Business Days prior to the
Honor Date (as defined below); provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the L/C Issuer and the Lender with respect to any such payment. On
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), unless (i) the Lead Borrower, in accordance with Section
2.02(b), has requested a Borrowing of LIBO Rate Loans to be disbursed on such
date to reimburse such payment by the L/C Issuer, or (ii) on or before such date
the Borrowers have deposited with the L/C Issuer cash in an amount sufficient to
reimburse such payment by the L/C Issuer and directed the L/C Issuer that such
cash is to be used to satisfy such payment, then the Borrowers shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by the L/C Issuer or the Lender
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (ii) The
Lender’s obligation to make Loans to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
the Lender may have against the L/C Issuer, any Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing, and without regard to whether the conditions
set forth in Section 4.02 have been met. (d) Obligations Absolute. The
obligation of the Borrowers to reimburse the L/C Issuer for each drawing under
each Letter of Credit shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following (provided that nothing herein shall
prevent any Borrower from pursuing any claim it may have against the L/C Issuer
as provided in Section 2.03(e)): (i) any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document; (ii) the
existence of any claim, counterclaim, setoff, defense or other right that the
Borrowers or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any -49-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal065.jpg]
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by the L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrowers or any of their
Subsidiaries; or (vi) the fact that any Default or Event of Default shall have
occurred and be continuing. The Lead Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Lead Borrower’s instructions or
other irregularity, the Lead Borrower will immediately notify the Lender and the
L/C Issuer. The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid. (e) Role of L/C Issuer. The Lender and the Borrowers agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Lender, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to the
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lender, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; (iii) any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
or any error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Lender, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(d) or for any action, neglect or omission under or
in connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or any amendment of any Letter of Credit, the failure
to issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
bind the Borrowers; provided, however, that anything in Section 2.03(d) to the
contrary notwithstanding, but subject to any applicable rules of the ISP and the
UCP 600, the Borrowers may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to the Borrowers, to the extent, but only to the extent, of
any direct, as opposed to consequential, exemplary or punitive damages suffered
by the Borrowers which the Borrowers prove were caused by the L/C Issuer’s
willful misconduct or gross -50-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal066.jpg]
negligence in (A) making payment under any Letter of Credit against presentation
of a draft or other document that on its face does not comply with the terms of
such Letter of Credit, or (B) failing to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit;
provided, further, that any claim against the L/C Issuer by the Borrowers for
any loss suffered or incurred by the Borrowers shall be reduced by an amount
equal to the sum of (i) the amount (if any) saved by the Borrowers as a result
of the breach or other wrongful conduct that allegedly caused such loss, and
(ii) the amount (if any) of the loss that would have been avoided had the
Borrowers taken all reasonable steps to mitigate such loss, including, without
limitation, by enforcing their rights against any beneficiary and, in case of a
claim of wrongful dishonor, by specifically and timely authorizing the L/C
Issuer to cure such dishonor. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer
shall not be responsible for the wording of any Letter of Credit (including,
without limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit. (f) Cash Collateral. Upon the request of the Lender, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Obligation not paid in cash by
the Borrowers or by a Loan in accordance with Section 2.03(c)(i), or (ii) if, as
of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections
2.04(b) and 8.02(c) set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.04(b) and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Lender, for its benefit and the benefit of the L/C Issuer and the
Lender, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to 105% of the Outstanding Amount of all L/C Obligations
(other than L/C Obligations with respect to Letters of Credit denominated in a
currency other than Dollars, which L/C Obligations shall be Cash Collateralized
in an amount equal to 115% of the Outstanding Amount of such L/C Obligations),
pursuant to documentation in form and substance satisfactory to the Lender and
the L/C Issuer. The Borrowers hereby grant to the Lender a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in a Cash Collateral Account at
Wells Fargo. If at any time the Lender determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the Lender
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Lender, pay to the Lender, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Lender determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as -51-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal067.jpg]
Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations. (g) Applicability of
ISP and UCP 600. Unless otherwise expressly agreed by the L/C Issuer and the
Lead Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the UCP 600 shall
apply to each Letter of Credit, provided that solely to the extent the rules of
the UCP 600 do not address an issue relating to a Standby Letter of Credit, the
rules of the ISP shall apply. (h) Letter of Credit Fees. The Borrowers shall pay
to the Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin times the daily Stated Amount
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each month commencing with the first such date to occur after the issuance of
such Letter of Credit and thereafter on demand, and (ii) computed on a monthly
basis in arrears. If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.07(b) hereof. (i) Documentary and Processing Charges
Payable to L/C Issuer. The Borrowers shall pay directly to the L/C Issuer, for
its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (j) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. 2.04 Prepayments. (a) The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Lender, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided, that (i) such notice must be received by the Lender not later than
11:00 a.m. (A) two (2) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. If such notice is given by the
Lead Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. All payments pursuant to this Section 2.04(a) shall first be
applied to the Revolving Loans, and upon payment of the Revolving Loans in full,
shall be applied next to the FILO Loans. -52-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal068.jpg]
(b) If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Loan Cap as then in effect, the Borrowers shall immediately prepay the
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.04(b) unless, after the prepayment in full of the Revolving Loans the Total
Revolving Outstandings exceed the Revolving Loan Cap as then in effect. If for
any reason the Total Outstandings exceed the Loan Cap, the Borrowers shall
immediately prepay the Loans in an aggregate amount necessary to eliminate such
excess, which amounts shall be applied in the following order: (i) first, the
principal amount of the Revolving Loans, (ii) second, if there remains an excess
after payments made under clause (i) above, the principal amount of the FILO
Loans, and (iii) third, if there remains an excess after the payments made under
clauses (i) and (ii) above, to Cash Collateralize the L/C Obligations. (c) If
for any reason the aggregate Outstanding Amount of the FILO Loans at any time
exceeds the FILO Commitment as then in effect, the Borrowers shall, after making
any payments required pursuant to Section 2.04(b), immediately repay the FILO
Loans in an aggregate amount equal to such excess. (d) After the occurrence and
during the continuance of a Cash Dominion Event, the Borrower shall prepay the
Loans and Cash Collateralize the L/C Obligations with proceeds and collections
received by the Loan Parties to the extent so required under the provisions of
Section 6.13 hereof. (e) The Borrowers shall prepay the Loans in an amount equal
to the Net Cash Proceeds received by a Loan Party on account of a Prepayment
Event, irrespective of whether a Cash Dominion Event then exists and is
continuing, and, if an Event of Default has occurred and is continuing, apply
any remaining Net Cash Proceeds to the Cash Collateralization of the L/C
Obligations. (f) Prepayments made pursuant to Section 2.04(d) and (e) above,
first, shall be applied ratably to the outstanding Revolving Loans, second,
shall be applied ratably to the outstanding FILO Loans, third, shall be used to
Cash Collateralize the remaining L/C Obligations if an Event of Default has
occurred and is continuing, and, fourth, the amount remaining, if any, after the
prepayment in full of Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lender, as applicable. 2.05 Termination or Reduction of the Commitment. (a) The
Borrowers may, upon irrevocable notice from the Lead Borrower to the Lender,
terminate the Revolving Commitment or the Letter of Credit Sublimit or from time
to time permanently reduce the Revolving Commitment or the Letter of Credit
Sublimit; provided, that (i) any such notice shall be received by the Lender not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Commitment if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Commitment and (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit. -53-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal069.jpg]
(b) If, after giving effect to any reduction of the Revolving Commitment or the
Letter of Credit Sublimit, the Letter of Credit Sublimit exceeds the amount of
the Revolving Commitment, such Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess. (c) In the event that the Revolving
Commitment is terminated or reduced to zero, the FILO Commitment shall
automatically be terminated. (d) All fees (including, without limitation,
commitment fees and Letter of Credit Fees) and interest in respect of the
Revolving Commitment or FILO Commitment, as applicable, accrued until the
effective date of any termination of the Commitments shall be paid on the
effective date of such termination. 2.06 Repayment of Loans. The Borrower shall
repay to the Lender on the Termination Date the aggregate principal amount of
Loans outstanding on such date. 2.07 Interest. (a) Subject to the provisions of
Section 2.07(b) below, (i) each LIBO Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Margin; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin. (b) (i) If any
amount payable under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. (ii) If any other Event of Default exists, at the
option of the Lender all outstanding Obligations shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. (iii) Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. (c) Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.08 Fees. In
addition to certain fees described in Sections 2.03(h) and 2.03(i): (a)
Revolving Commitment Fee. The Borrowers shall pay to the Lender a commitment fee
calculated on a per annum basis equal to 0.250% times the actual daily amount by
which the Revolving Commitment exceeds the Total Revolving Outstandings during
the immediately preceding Fiscal Quarter. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be calculated and due
and payable quarterly in arrears on the first day after the end of each Fiscal
Quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. -54-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal070.jpg]
(b) FILO Commitment Fee. The Borrowers shall pay to the Lender a commitment fee
calculated on a per annum basis equal to 0.250% times the actual daily amount by
which the FILO Commitment exceeds the Outstanding Amount of the FILO Loans
during the immediately preceding Fiscal Quarter. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be calculated
and due and payable quarterly in arrears on the first day after the end of each
Fiscal Quarter, commencing with the first such date to occur after the Second
Amendment Effective Date, and on the last day of the Availability Period. (c)
Other Fees. The Borrower shall pay to the Lender the fees set forth in the Fee
Letter and the Second Amendment Fee Letter in the amounts and at the times
specified in the Fee Letter or Second Amendment Fee Letter, as applicable. Such
fees shall be fully earned when paid and shall not be refundable for any reason
or under any circumstances whatsoever. 2.09 Computation of Interest and Fees.
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.11(a), bear interest for one day. Each determination by the Lender of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. 2.10 Evidence of Debt. (a) The Credit Extensions made by
the Lender shall be evidenced by one or more accounts or records maintained by
the Lender (the “Loan Account”) in the ordinary course of business. The accounts
or records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lender to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. Upon the
request of the Lender, the Borrowers shall execute and deliver to the Lender a
Note, which shall evidence the Lender’s Loans in addition to such accounts or
records. The Lender may attach schedules to the Note and endorse thereon the
date, Type (if applicable), amount and maturity of the Loans and payments with
respect thereto. Upon receipt of an affidavit of the Lender as to the loss,
theft, destruction or mutilation of the Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of the Lender, in the same principal amount thereof and otherwise of like
tenor. (b) Lender shall render monthly statements regarding the Loan Account to
the Lead Borrower including principal, interest, fees, and including an
itemization of all charges and expenses constituting Credit Party Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Credit Parties unless, within thirty (30) days after receipt
thereof by the Lead Borrower, the Lead Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements. 2.11 Payments Generally. (a) General. All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Lender, at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date -55-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal071.jpg]
specified herein. All payments received by the Lender after 2:00 p.m., at the
option of the Lender, shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be. (b)
Presumptions by Lender. Unless the Lender shall have received notice from the
Lead Borrower prior to the time at which any payment is due to the Lender or the
L/C Issuer hereunder that the Borrowers will not make such payment, the Lender
may assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the L/C Issuer
the amount due. In such event, if the Borrowers have not in fact made such
payment, then the L/C Issuer agrees to repay to the Lender forthwith on demand
the amount so distributed to the L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Lender, at the
greater of the Federal Funds Rate and a rate determined by the Lender in
accordance with banking industry rules on interbank compensation. A notice of
the Lender to the Lead Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Funding Source.
Nothing herein shall be deemed to obligate the Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER 3.01 Taxes. (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrowers shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Lender or the L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law. (b) Payment of Other Taxes by the Borrowers. Without
limiting the provisions of subsection (a) above, the Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. (c) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Lender and the L/C Issuer, within fifteen (15) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by -56-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal072.jpg]
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by the Lender or the L/C
Issuer, or by the Lender on behalf of the L/C Issuer, shall be conclusive absent
manifest error. (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority pursuant to this Section, the Lead Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender. (e)
Treatment of Certain Refunds. If the Lender or the L/C Issuer determines, in its
Permitted Discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section, it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Lender or the L/C Issuer, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender or the L/C Issuer
in the event the Lender or the L/C Issuer is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
the Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person. 3.02 Illegality. If the Lender determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for the Lender to make, maintain or fund LIBO Rate Loans,
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by the Lender to the Lead Borrower,
any obligation of the Lender to make or continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall be suspended until the Lender notifies
the Lead Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
the Lender, prepay or, if applicable, convert all LIBO Rate Loans of the Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
the Lender may lawfully continue to maintain such LIBO Rate Loans to such day,
or immediately, if the Lender may not lawfully continue to maintain such LIBO
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. 3.03 Inability to
Determine Rates. If the Lender determines that for any reason in connection with
any request for a LIBO Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBO Rate Loan, (b)
adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan, or (c) the
LIBO Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to the Lender of funding
such Loan, the Lender will promptly so notify the Lead Borrower. Thereafter, the
obligation of the Lender to make or maintain LIBO Rate Loans shall be suspended
until the Lender revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein. -57-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal073.jpg]
3.04 Increased Costs; Reserves on LIBO Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender (except any reserve requirement
reflected in the LIBO Rate) or the L/C Issuer; (ii) subject the Lender or the
L/C Issuer to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBO Rate Loan
made by it, or change the basis of taxation of payments to the Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by the Lender or the L/C Issuer); or (iii) impose on the
Lender or the L/C Issuer or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBO Rate Loans made by the Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining
any LIBO Rate Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to the Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Lender or the L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of the Lender or the
L/C Issuer, the Borrowers will pay to the Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate the Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If the Lender or the L/C Issuer determines
that any Change in Law affecting the Lender or the L/C Issuer or the Lender’s
Office or the Lender’s or the L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on the Lender’s or the L/C Issuer’s capital or on the capital of the Lender’s or
the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitment of the Lender or the Loans made by, or participations in Letters
of Credit held by, the Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which the Lender or the L/C Issuer or the Lender’s
or the L/C Issuer’s holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s or the L/C Issuer’s policies and the
policies of the Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to the Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate the Lender or the L/C Issuer or the Lender’s or the L/C Issuer’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of the Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate the Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Lead Borrower shall be conclusive absent
manifest error. The Borrowers shall pay the Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. (d) Delay in Requests. Failure or delay on the part
of the Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of -58-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal074.jpg]
the Lender’s or the L/C Issuer’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate the Lender or the L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that the Lender or the L/C Issuer, as the case may be, notifies the Lead
Borrower of the Change in Law giving rise to such increased costs or reductions
and of the Lender’s or the L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof). (e) Reserves on
LIBO Rate Loans. The Borrowers shall pay to the Lender, as long as the Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LIBO Rate Loan equal to the actual costs of such reserves allocated to
such Loan by the Lender (as determined by the Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Lead Borrower shall have
received at least ten (10) days’ prior notice of such additional interest from
the Lender. If the Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice. 3.05 Compensation for Losses.
Upon demand of the Lender from time to time, the Borrowers shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (b) any failure by the
Borrowers to prepay, borrow, continue or convert any Loan other than a Base Rate
Loan on the date or in the amount notified by the Lead Borrower; including any
loss of anticipated profits and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained. The
Borrowers shall also pay any customary administrative fees charged by the Lender
in connection with the foregoing. For purposes of calculating amounts payable by
the Borrowers to the Lender under this Section 3.05, Lender shall be deemed to
have funded each LIBO Rate Loan made by it at the LIBO Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such LIBO Rate
Loan was in fact so funded. 3.06 Mitigation Obligations; Replacement of Lender.
If the Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, or if the
Lender gives a notice pursuant to Section 3.02, then the Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise -59-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal075.jpg]
be disadvantageous to the Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by the Lender in connection with any such
designation or assignment. 3.07 Survival. All of the Borrowers’ obligations
under this Article III shall survive termination of the Commitment and repayment
of all Obligations hereunder. 3.08 Designation of Lead Borrower as Borrowers’
Agent. (a) Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents. (b) Each Borrower recognizes
that credit available to it hereunder is in excess of and on better terms than
it otherwise could obtain on and for its own account and that one of the reasons
therefor is its joining in the credit facility contemplated herein with all
other Borrowers. Consequently, each Borrower hereby assumes and agrees to
discharge all Obligations of each of the other Borrowers. (c) The Lead Borrower
shall act as a conduit for each Borrower (including itself, as a “Borrower”) on
whose behalf the Lead Borrower has requested a Credit Extension. Neither the
Lender nor any other Credit Party shall have any obligation to see to the
application of such proceeds therefrom. ARTICLE IV CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension. The obligation of
the L/C Issuer and the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent: (a) The Lender’s
receipt of the following, each of which shall be originals, facsimiles or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party or the Lender, as applicable, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Lender: (i) executed counterparts of this Agreement
sufficient in number for distribution to the Lender and the Lead Borrower; (ii)
a Note executed by the Borrowers in favor of the Lender; (iii) such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Lender may
require evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible -60-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal076.jpg]
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party; (iv) copies of each Loan
Party’s Organization Documents and such other documents and certifications as
the Lender may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect; (v) a favorable opinion of Dorsey & Whitney LLP, counsel to the Loan
Parties, addressed to the Lender, as to such matters concerning the Loan Parties
and the Loan Documents as the Lender may reasonably request; (vi) a certificate
signed by a Responsible Officer of the Lead Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and 4.02(b) have been satisfied, (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect; (vii)
evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Lender required under the Loan
Documents have been obtained and are in effect; (viii) the Security Agreement,
the Blocked Account Agreements, the DDA Notifications, the Credit Card
Notifications and certificates evidencing any stock being pledged under any of
the foregoing, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties; (ix) all other Loan Documents required
to be executed pursuant to the terms hereof as of such date, each duly executed
by the applicable Loan Parties; (x) results of searches or other evidence
reasonably satisfactory to the Lender (in each case dated as of a date
reasonably satisfactory to the Lender) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances; (xi) (A) all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Lender to be filed,
registered or recorded to create or perfect the first priority Liens intended to
be created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Lender,
(B) the DDA Notifications, Credit Card Notifications, and Blocked Account
Agreements required pursuant to Section 6.13 hereof, (C) control agreements with
respect to the Loan Parties’ material securities and investment accounts, and
(D) Collateral Access Agreements as required by the Lender (but in no case with
respect to any Store); and -61-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal077.jpg]
(xii) such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require. (b) After giving effect to (i) the first
funding under the Loans, (ii) any charges to the Loan Account made in connection
with the establishment of the credit facility contemplated hereby and (iii) all
Letters of Credit to be issued at, or immediately subsequent to, such
establishment, Availability shall be not less than $15,000,000. (c) The Lender
shall have received a Borrowing Base Certificate dated the Closing Date,
relating to the month ended on May 26, 2012, and executed by a Responsible
Officer of the Lead Borrower. (d) The Lender shall be reasonably satisfied that
any financial statements delivered to it fairly present the business and
financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the Audited Financial Statements. (e) The
Lender shall have received and be satisfied with (i) a detailed forecast for the
Fiscal Year ending February 2, 2013, which shall include an Availability model,
Consolidated income statement, balance sheet, and statement of cash flow, by
month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Lender. (f) There shall not be pending
any litigation or other proceeding, the result of which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. (g) There shall not have occurred any default of any Material Contract
of any Loan Party the result of which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. (h) The
consummation of the transactions contemplated hereby shall not violate any
applicable Law or any Organization Document. (i) All fees and expenses required
to be paid to the Lender on or before the Closing Date shall have been paid in
full. (j) The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Lender to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Lender). (k) The Lender shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act. (l) No material changes in governmental
regulations or policies affecting any Loan Party or any Credit Party shall have
occurred prior to the Closing Date. (m) There shall not have occurred any
disruption or material adverse change in the United States financial or capital
markets in general that has had, in the reasonable opinion of the Lender, -62-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal078.jpg]
a material adverse effect on the market for loan syndications or adversely
affecting the syndication of the Loans. (n) The Closing Date shall have occurred
on or before July 31, 2012. The Lender shall notify the Lead Borrower of the
Closing Date, and such notice shall be conclusive and binding on the Loan
Parties. 4.02 Conditions to all Credit Extensions. The obligation of the Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBO Rate Loans) and the L/C Issuer to issue each Letter of Credit is subject to
the following conditions precedent: (a) The representations and warranties of
each Loan Party contained in Article V or in any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (ii) in the case of any representation or warranty qualified by
materiality, such representation or warranty shall be true and correct in all
respects, (subject to such qualification), (iii) for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (iv) for
purposes of this Section 4.02, the representations and warranties with respect
to any Schedules shall be deemed to refer to the most recently updated Schedules
furnished by the Lead Borrower pursuant to Section 6.14(b) and accepted by the
Lender in writing; (b) No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof; (c) The Lender and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof; (d) No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred since the date of the
Audited Financial Statements; and (e) No Overadvance shall result from such
Credit Extension: provided, that without limiting the foregoing, the Lender
shall have no obligation to honor a Request for Credit Extension on or after the
Closing Date, until the Lender shall have received from the Borrowers a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Lender, and until the delivery
thereof the decision to honor any Request for Credit Extension shall be made in
the sole discretion of the Lender or the L/C Issuer, as applicable. Each Request
for Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBO Rate Loans)
submitted by the Lead Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. -63-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal079.jpg]
ARTICLE V REPRESENTATIONS AND WARRANTIES To induce the Credit Parties to enter
into this Agreement and to make Loans and to issue Letters of Credit hereunder,
each Loan Party represents and warrants to the Credit Parties that: 5.01
Existence, Qualification and Power. Each Loan Party (a) is a corporation,
limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization, or formation (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the Second Amendment Effective Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number. 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Lender under the Security Documents); or (d) violate any Law. 5.03
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect. 5.04 Binding Effect. This
Agreement has been, and each other Loan Document, when delivered, will have
been, duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 5.05 Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; -64-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal080.jpg]
(ii) fairly present the financial condition of the Lead Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all Material Indebtedness and other material liabilities, direct or
contingent, of the Lead Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. (b) The unaudited Consolidated and
consolidating balance sheet of the Lead Borrower and its Subsidiaries dated
April 28, 2012, and the related Consolidated and consolidating statements of
income or operations, and cash flows for the Fiscal Quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Lead Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Schedule 5.05 sets forth all
Material Indebtedness. (c) Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. (d) To the best knowledge of the Lead Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect (i) in any financial information delivered
or to be delivered to the Lender, (ii) of the Borrowing Base, (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis. (e) The Consolidated and consolidating
forecasted balance sheet and statements of income and cash flows of the Lead
Borrower and its Subsidiaries delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance. 5.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of its properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect, and since the Second Amendment Effective Date, there has been no adverse
change in the status, or financial effect on any Loan Party or any Subsidiary
thereof, of the matters described on Schedule 5.06. 5.07 No Default. No Loan
Party is in default under or with respect to, or party to, any Material Contract
or any Material Indebtedness. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. -65-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal081.jpg]
5.08 Ownership of Property; Liens. (a) Each of the Loan Parties has good record
and marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business. Each of the
Loan Parties has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business. (b) Schedule 5.08(b)(1) sets forth the address
(including street address, county and state) of all Real Estate that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Second Amendment Effective Date. Each Loan Party has
good, marketable and insurable fee simple title to the Real Estate owned by such
Loan Party, free and clear of all Liens, other than Permitted Encumbrances.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease as of the Second
Amendment Effective Date. Each of such Leases is in full force and effect and
the Loan Parties are not in default of the terms thereof, except as could not
reasonably be expected to have a Material Adverse Effect. (c) Schedule 7.01 sets
forth a complete and accurate list of all Liens on the property or assets of
each Loan Party, other than statutory or common law Liens against or by
landlords of the Stores, showing as of the Second Amendment Effective Date the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto. The property of each
Loan Party is subject to no Liens, other than Permitted Encumbrances. (d)
Schedule 7.02 sets forth a complete and accurate list of all Investments held by
any Loan Party on the Second Amendment Effective Date, showing as of the Second
Amendment Effective Date the amount, obligor or issuer and maturity, if any,
thereof. (e) Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party on the Second Amendment Effective Date, showing
as of the Second Amendment Effective Date the amount, obligor or issuer and
maturity thereof. 5.09 Environmental Compliance. (a) Except as specifically
disclosed in Schedule 5.09, no Loan Party (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) has a Responsible Officer with knowledge
of any basis for any Environmental Liability, except, in each case, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (b) Except as otherwise set forth in Schedule 5.09, (i) none of
the properties currently owned by any Loan Party is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property, and (ii) to the knowledge of any
Responsible Officer of any Loan Party none of the properties currently operated
or formerly owned by any Loan Party is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or is adjacent
to any such property in connection with any matter for which any Loan Party
would have any material liability; there are not and never have been any
underground or above- ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed by any Loan Party in violation of any
Environmental Laws on any property currently owned or operated by any Loan Party
or, to the knowledge of any Responsible Officer of any Loan Party, on any
property formerly owned by any Loan -66-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal082.jpg]
Party; there is no friable asbestos or friable asbestos-containing material on
any property currently owned or operated by any Loan Party; and Hazardous
Materials have not been released, discharged or disposed of by any Loan Party in
violation of any Environmental Laws on any property currently owned or operated
or formerly owned by any Loan Party. (c) Except as otherwise set forth on
Schedule 5,09, no Loan Party is undertaking, and no Loan Party has completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party. 5.10 Insurance. The properties
of the Loan Parties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate. Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties as of the Second Amendment Effective Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid. 5.11 Taxes.
The Loan Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation. There is no proposed
tax assessment against any Loan Party that would, if made, have a Material
Adverse Effect. No Loan Party is a party to any tax sharing agreement. 5.12
ERISA Compliance. (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Lead Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Loan Parties and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan. (b) There are no pending or, to the best
knowledge of the Lead Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. -67-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal083.jpg]
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, in each case except as could not
reasonably be expected to result in a Material Adverse Effect. 5.13
Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets
forth the legal name, jurisdiction of incorporation or formation and authorized
Equity Interests of each such Subsidiary. All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and non-
assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party) in
the amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except for those created under the Security Documents. Except as set forth in
Schedule 5.13, there are no outstanding rights to purchase any Equity Interests
in any Subsidiary. The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Loan Parties have
been validly issued, and are fully paid and non-assessable and are owned in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for those created under the Security Documents. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect. 5.14 Margin Regulations;
Investment Company Act. (a) No Loan Party is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of the proceeds of the Credit Extensions shall be used directly or indirectly
for the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB. (b) None of the Loan Parties, any
Person Controlling any Loan Party, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.15 Disclosure. Each Loan Party has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that with respect to projected financial
information, the -68-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal084.jpg]
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation
thereof. 5.16 Compliance with Laws. Each of the Loan Parties is in compliance
(a) in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and (b) with Sections 9.16 and 9.17 hereof. 5.17 Intellectual Property;
Licenses, Etc. The Loan Parties own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the knowledge of the Lead
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the Lead
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 5.18 Labor Matters.
There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters. No Loan Party
has incurred any liability or obligation under the Worker Adjustment and
Retraining Act or similar state Law. All payments due from any Loan Party, or
for which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Schedule 5.18, no Loan Party is a party to or
bound by any collective bargaining agreement. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party has made a pending demand for recognition. There are
no complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound. 5.19 Security
Documents. (a) The Security Agreement creates in favor of the Lender, for the
benefit of the Secured Parties (as defined in the Security Agreement) referred
to therein, a legal, valid, continuing and enforceable security interest in the
Collateral (as defined in the Security Agreement), the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon such filings and/or the obtaining of
“control” (as defined in the UCC), the Lender will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
-69-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal085.jpg]
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person. (b) When the Security Agreement (or a short form
thereof) is filed in the United States Patent and Trademark Office and when
financing statements, releases and other filings in appropriate form are filed
in the offices specified in Schedule II of the Security Agreement, the Lender
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Parties in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office may be
necessary to perfect a Lien on registered trademarks and trademark applications
acquired by the Loan Parties after the Closing Date). 5.20 Solvency. After
giving effect to the transactions contemplated by this Agreement, and before and
after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party. 5.21 Deposit Accounts; Credit
Card Arrangements. (a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Second Amendment Effective Date, which
Schedule includes, with respect to each DDA (i) the name and address of the
depository; (ii) the account number(s) maintained with such depository; (iii) a
contact person at such depository, and (iv) the identification of each Blocked
Account Bank. (b) Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Second Amendment Effective Date to which any Loan Party
is a party with respect to the processing and/or payment to such Loan Party of
the proceeds of any credit card charges and debit card charges for sales made by
such Loan Party. 5.22 Brokers. No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations. 5.24 Material Contracts. Schedule
5.24 sets forth all Material Contracts to which any Loan Party is a party or is
bound as of the Second Amendment Effective Date. The Loan Parties have delivered
true, correct and complete copies of such Material Contracts to the Lender on or
before the Closing Date or the Second Amendment Effective Date, as applicable.
The Loan Parties are not in breach or in default in any material respect of or
under any Material Contract and have not received any notice of the intention of
any other party thereto to terminate any Material Contract. -70-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal086.jpg]
5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 5.26 OFAC; Sanctions. No Loan Party
nor any of its Subsidiaries is in violation of any Sanctions. No Loan Party nor
any of its Subsidiaries nor, to the knowledge of such Loan Party, any director,
officer, employee, agent or Affiliate of such Loan Party or such Subsidiary (a)
is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) to the knowledge of such Loan Party, derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. Each of the Loan Parties and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Loan Parties and their Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws in all material respects. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used
directly, or to the knowledge of any Loan Party, indirectly, to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any applicable Sanctions, Anti- Corruption
Laws or Anti-Money Laundering Laws by any Person (including any Credit Party or
other individual or entity participating in any transaction). 5.27 Beneficial
Ownership Certification. As of the Second Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects. ARTICLE VI AFFIRMATIVE COVENANTS So long as the Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied (other than contingent indemnification
obligations for which a claim has not been asserted), or any Letter of Credit
shall remain outstanding, the Loan Parties shall: 6.01 Financial Statements.
Deliver to the Lender, in form and detail satisfactory to the Lender: (a) as
soon as available, but in any event within ninety (90) days after the end of
each Fiscal Year of the Lead Borrower, a Consolidated and consolidating balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such Fiscal
Year, and the related consolidated and consolidating statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and unqualified opinion
of KPMG LLP or another Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to -71-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal087.jpg]
the scope of such audit and (ii) an opinion of KPMG LLP or such other Registered
Public Accounting Firm independently assessing Loan Parties’ internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Lender do
not object, and such consolidating statements to be certified by a Responsible
Officer of the Lead Borrower to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Lead Borrower and its Subsidiaries; (b) as soon as
available, but in any event on or before the third Friday (or if such day is not
a Business Day, on the next succeeding Business Day) after the end of each of
the Fiscal Months of each Fiscal Year of the Lead Borrower, a Consolidated and
consolidating balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated and consolidating
statements of income or operations, and cash flows for such Fiscal Month, and
for the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in
each case in comparative form the figures for (A) such period set forth in the
budget delivered pursuant to Section 6.01(c) hereof, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous Fiscal Year, all in reasonable detail, such consolidated statements
to be certified by a Responsible Officer of the Lead Borrower as fairly
presenting the financial condition, results of operations, and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, and such consolidating statements to be certified by a
Responsible Officer of the Lead Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Lead Borrower and its Subsidiaries; (c)
as soon as available, but in any event no more than forty-five (45) days after
the end of each Fiscal Year of the Lead Borrower, budgets prepared by management
of the Lead Borrower and approved by the board of directors of the Lead
Borrower, in form satisfactory to the Lender, of consolidated balance sheets and
statements of income or operations and cash flows of the Lead Borrower and its
Subsidiaries on a monthly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Maturity Date occurs), and as soon as
available, any significant revisions to such budget with respect to such Fiscal
Year. 6.02 Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender: (a) concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
Registered Public Accounting Firm certifying such financial statements and
stating that in making the examination necessary for their certification of such
financial statements, such Registered Public Accounting Firm has not obtained
any knowledge of the existence of any Default or Event of Default or, if any
such Default or Event of Default shall exist, stating the nature and status of
such event; (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, and in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP; (c) on
or before the third Friday of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), a Borrowing Base Certificate
showing the -72-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal088.jpg]
Borrowing Base as of the close of business as of the last day of the immediately
preceding Fiscal Month (provided that the Appraised Value percentage applied to
the Eligible Inventory set forth in each Borrowing Base Certificate shall be the
percentage set forth in the most recent appraisal obtained by the Lender
pursuant to Section 6.10 hereof for the applicable month in which such Borrowing
Base Certificate is delivered), each Borrowing Base Certificate to be certified
as complete and correct by a Responsible Officer of the Lead Borrower; provided,
that at any time that an Accelerated Borrowing Base Delivery Event has occurred
and is continuing, at the election of the Lender, such Borrowing Base
Certificate shall be delivered on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday; provided, further, that should
any of the information contained in any Borrowing Base Certificate be incorrect
or misleading in any material respect, the Lead Borrower shall advise the Lender
in writing of such revisions or updates as may be necessary or appropriate to
update or correct the same, in which case such revision or update shall be
deemed to the have modified the applicable Borrowing Base Certificate if
accepted by the Lender in writing; provided, further, that notwithstanding the
foregoing proviso, no such revision or update to any Borrowing Base Certificate
shall be deemed the Credit Parties’ waiver of any Default or Event or Default
resulting from the matters disclosed therein; (d) promptly upon receipt, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties, or any audit of any of them, including,
without limitation, specifying any Internal Control Event; (e) promptly after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the Lead
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lender pursuant hereto; (f) The financial and collateral
reports described on Schedule 6.02 hereto, at the times set forth in such
Schedule; (g) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
pursuant to Section 6.01 or any other clause of this Section 6.02; (h) as soon
as available, but in any event within thirty (30) days after the end of each
Fiscal Year of the Loan Parties, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Lender may
reasonably specify; (i) promptly after the Lender’s request therefor, copies of
all Material Contracts and documents evidencing Material Indebtedness; (j)
promptly, and in any event within five (5) Business Days after receipt thereof
by any Loan Party, copies of each notice or other correspondence received from
any Governmental Authority (including, without limitation, the SEC (or
comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any -73-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal089.jpg]
other matter which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect; (k) promptly, following any request therefor,
information and documentation reasonably requested by the Lender for purposes of
compliance with applicable “know your customer” requirements under the act, the
Beneficial Ownership Regulation or other applicable Anti-Corruption Laws and
Anti-Money Laundering Laws; and (l) promptly, such additional information
regarding the business affairs, financial condition or operations of any Loan
Party, or compliance with the terms of the Loan Documents, as the Lender may
from time to time reasonably request. Documents required to be delivered
pursuant to Sections 6.01(a) or 6.01(b) or Section 6.02(d) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower posts such documents, or
provides a link thereto on the Lead Borrower’s website on the Internet at the
website address listed on Schedule 9.02; or (ii) on which such documents are
posted on the Lead Borrower’s behalf on an Internet or intranet website, if any,
to which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender); provided, that: (i) the Lead Borrower shall
deliver paper copies of such documents to the Lender upon request to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Lender and (ii) the Lead Borrower shall notify the Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Lender by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the Lead
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Lender. 6.03 Notices. Promptly
notify the Lender: (a) of the occurrence of any Default or Event of Default; (b)
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect; (c) of any breach or non-performance of, or any default
under, a Material Contract or with respect to Material Indebtedness of any Loan
Party thereof; (d) of any material dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority or the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary
thereof, including pursuant to any applicable Environmental Laws; (e) of the
occurrence of any ERISA Event; (f) of any material change in accounting policies
or financial reporting practices by any Loan Party; (g) of any change in any
Loan Party’s senior executive officers; (h) of the discharge by any Loan Party
of its present Registered Public Accounting Firm or any withdrawal or
resignation by such Registered Public Accounting Firm; -74-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal090.jpg]
(i) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent; (j) of the filing of any Lien for unpaid Taxes
against any Loan Party; (k) of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;
(l) of any transaction of the nature contained in Article VII hereof; (m) of any
failure by any Loan Party to pay rent at (i) any distribution centers or
warehouses; or (ii) ten percent (10%) or more of such Loan Party’s locations or
(ii) any of such Loan Party’s locations if such failure continues for more than
ten (10) days following the day on which such rent first came due and such
failure would be reasonably likely to result in a Material Adverse Effect; and
(n) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Lead Borrower setting forth details of the occurrence referred to therein and
stating what action the Lead Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. 6.04 Payment of Obligations. Pay and discharge
as the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and carriers) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (d) no Lien has been filed with respect thereto and
(e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Lender with respect to determining Reserves
pursuant to this Agreement. 6.05 Preservation of Existence, Etc. Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its Intellectual Property, except to
the extent such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties. 6.06 Maintenance of Properties. Maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary -75-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal091.jpg]
wear and tear excepted; and (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect. 6.07 Maintenance of Insurance.
(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Lender not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Lender. (b) Cause fire and extended coverage policies maintained with respect to
any Collateral to be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to Real Estate) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Lender, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Lender, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Lender may reasonably
require from time to time to protect the interests of the Credit Parties. (c)
Cause commercial general liability policies to be endorsed to name the Lender as
an additional insured. (d) Cause business interruption policies to name the
Lender as a loss payee and to be endorsed or amended to include (i) a provision
that, from and after the Closing Date, the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the Lender,
(ii) a provision to the effect that none of the Loan Parties, the Lender or any
other Credit Party shall be a co- insurer and (iii) such other provisions as the
Lender may reasonably require from time to time to protect the interests of the
Credit Parties. (e) Cause each such policy referred to in this Section 6.07 to
also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written notice thereof by the insurer to the Lender (giving the Lender the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Lender. (f) Deliver to the Lender, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Lender, including an insurance binder) together with evidence
satisfactory to the Lender of payment of the premium therefor. (g) [Reserved].
(h) Maintain for themselves, a Directors and Officers insurance policy, and a
“Blanket Crime” policy including employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, property, and
computer fraud coverage with responsible companies in such amounts as are
customarily carried by business entities engaged in similar businesses similarly
situated, and will upon request by the Lender furnish the Lender certificates
evidencing renewal of each such policy. -76-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal092.jpg]
(i) Permit any representatives that are designated by the Lender to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby. (j) None
of the Credit Parties, or their agents or employees shall be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 6.07. Each Loan Party shall look solely to its insurance companies or
any other parties other than the Credit Parties for the recovery of such loss or
damage and such insurance companies shall have no rights of subrogation against
any Credit Party or its agents or employees. If, however, the insurance policies
do not provide waiver of subrogation rights against such parties, as required
above, then the Loan Parties hereby agree, to the extent permitted by law, to
waive their right of recovery, if any, against the Credit Parties and their
agents and employees. The designation of any form, type or amount of insurance
coverage by any Credit Party under this Section 6.07 shall in no event be deemed
a representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Loan Parties or the protection
of their properties. 6.08 Compliance with Laws. Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect. 6.09 Books and
Records; Accountants. (a) (i) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties. (b)
At all times retain Deloitte Touche Tohmatsu Limited or another Registered
Public Accounting Firm which is reasonably satisfactory to the Lender and shall
instruct Deloitte Touche Tohmatsu Limited or such other Registered Public
Accounting Firm to cooperate with, and be available to, the Lender or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of Deloitte Touche Tohmatsu Limited or such other Registered
Public Accounting Firm, as may be raised by the Lender. 6.10 Inspection Rights.
(a) Permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, and permit the Lender or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Lender to conduct evaluations of the Loan Parties’ business plan,
forecasts and cash flows, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower; provided, however,
that when a Default or Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the -77-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal093.jpg]
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice. (b) Upon the request of the Lender after
reasonable prior notice, permit the Lender or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the
Lender to conduct commercial finance examinations and other evaluations,
including, without limitation, of (i) the Lead Borrower’s practices in the
computation of the Borrowing Base, and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. During any two (2) successive Fiscal
Years in which (i) no Loans are outstanding and (ii) the aggregate balance of
cash deposits in Blocked Accounts maintained at Wells Fargo is equal to or
greater than $5,000,000, the Loan Parties shall pay the fees and expenses of the
Lender and such professionals with respect to one (1) such commercial finance
examination undertaken by the Lender during such two Fiscal Years; provided,
that the Lender may, in its discretion undertake two (2) commercial finance
examinations at the Loan Parties’ expense in any Fiscal Year in which (i) the
outstanding principal amount of the Loans is greater than zero or (ii) the
aggregate balance of cash deposits in Blocked Accounts maintained at Wells Fargo
is less than $5,000,000; provided, further, that the Lender may in its
discretion undertake three (3) commercial finance examinations at the Loan
Parties’ expense in any Fiscal Year in which Availability is less than thirty
percent (30%) of the Revolving Loan Cap. Notwithstanding the foregoing, the
Lender may cause additional commercial finance examinations to be undertaken (i)
as it in its discretion deems necessary or appropriate, at its own expense or,
(ii) if required by Law or if a Default or Event of Default shall have occurred
and be continuing, at the expense of the Loan Parties. (c) Upon the request of
the Lender after reasonable prior notice, permit the Lender or professionals
(including appraisers) retained by the Lender to conduct appraisals of the
Collateral, including, without limitation, the assets included in the Borrowing
Base. During any Fiscal Year in which no Loans are outstanding, the Loan Parties
shall pay the fees and expenses of the Lender and such professionals with
respect to one (1) such inventory appraisal undertaken by the Lender during such
Fiscal Year; provided, that the Lender may in its discretion undertake two (2)
inventory appraisals at the Loan Parties’ expense in any Fiscal Year in which
the outstanding principal amount of the Loans is greater than zero; provided,
further, that the Lender may in its discretion undertake three (3) inventory
appraisals at the Loan Parties’ expense in any Fiscal Year in which Availability
is less than thirty percent (30%) of the Revolving Loan Cap. 6.11 Use of
Proceeds. Use the proceeds of the Credit Extensions (a) to finance the
acquisition of assets of the Borrowers in the ordinary course of business,
including the purchase of inventory and equipment, (b) to finance Capital
Expenditures of the Borrowers, and (c) for general corporate purposes of the
Loan Parties, in each case to the extent not prohibited under applicable Law or
the Loan Documents. 6.12 Additional Loan Parties. Notify the Lender at the time
that any Person (x) becomes a Subsidiary, and in each case promptly thereafter
(and in any event within fifteen (15) days), cause any such Person (a) which is
not a CFC, to (i) become a Loan Party by executing and delivering to the Lender
a Joinder to this Agreement or a Facility Guaranty or such other documents as
the Lender shall deem appropriate for such purpose, (ii) grant a Lien to the
Lender on such Person’s assets of the same type that constitute Collateral to
secure the Obligations, and (iii) deliver to the Lender documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and, upon the
reasonable request of the Lender, customary opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), and (b) if
any Equity Interests or Indebtedness of such Person are owned by or on behalf of
any Loan Party, to pledge such Equity Interests and promissory notes evidencing
such Indebtedness (except that, if such Subsidiary -78-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal094.jpg]
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to 65% of the outstanding voting Equity Interests of such Subsidiary and 100% of
the non-voting Equity Interests of such Subsidiary) in each case in form,
content and scope reasonably satisfactory to the Lender. In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base. 6.13 Cash Management. (a) On or
prior to the Closing Date: (i) deliver to the Lender copies of notifications
(each, a “Credit Card Notification”) substantially in the form attached hereto
as Exhibit F which have been executed on behalf of such Loan Party and delivered
to such Loan Party’s Credit Card Issuers and Credit Card Processors listed on
Schedule 5.21(b); and (ii) enter into a Blocked Account Agreement satisfactory
in form and substance to the Lender with each Blocked Account Bank
(collectively, the “Blocked Accounts”); and (iii) at the request of the Lender,
deliver to the Lender copies of notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and delivered to each depository institution listed
on Schedule 5.21(a). (b) From and after the Closing Date, the Loan Parties shall
ACH or wire transfer no less frequently than each Business Day (or, in the case
of subclause (iii) below, on Monday, Wednesday and Friday of each week (to the
extent such Monday, Wednesday or Friday is a Business Day and, if such day is
not a Business Day, on the next succeeding Business Day) so long as a Cash
Dominion Event has not occurred and is continuing and on each Business Day if a
Cash Dominion Event has occurred and is continuing) and whether or not there are
then any outstanding Obligations, to a Blocked Account all of the following: (i)
all amounts on deposit in each DDA (net of any minimum balance, not to exceed
$5,000.00, as may be kept in the subject DDA under the Borrowers’ policies as in
effect on the Second Amendment Effective Date); (ii) all payments from Credit
Card Processors and Credit Card Issuers and proceeds of all credit card charges;
(iii) all cash receipts from the Disposition of Inventory and other assets
(whether or not constituting Collateral) (other than cash kept in Stores in the
ordinary course of business consistent with the Borrowers’ policies as in effect
on the Second Amendment Effective Date; (iv) all proceeds of Accounts; and -79-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal095.jpg]
(v) all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event. (c)
Each Blocked Account Agreement shall require upon notice from Lender, which
notice shall be delivered only after the occurrence and during the continuance
of a Cash Dominion Event, the ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Lender at Wells Fargo (the
“Concentration Account”), of all cash receipts and collections received by each
Loan Party from all sources (the “Receipts and Collections”), including, without
limitation, the following: (i) the then entire ledger balance of each Blocked
Account (net of any minimum balance, not to exceed $5,000.00, as may be kept in
the subject Blocked Account under the Borrowers’ policies as in effect on the
Second Amendment Effective Date); (ii) all amounts required to be deposited into
the Blocked Accounts pursuant to clause (b) above; and (iii) any other cash
amounts received by any Loan Party from any other source, on account of any type
of transaction or event; provided, however, the Lender may, in its sole
discretion, permit the Loan Parties to have one or more “intermediate” Blocked
Account Agreements, whereby such agreements would provide, upon notice from the
Lender, which notice shall be delivered only after the occurrence and during the
continuance of a Cash Dominion Event, the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) of all Receipts and Collections to another Blocked Account, as
opposed to the Concentration Account. (d) The Concentration Account shall at all
times be under the sole dominion and control of the Lender. The Lender shall
cause all funds on deposit in the Concentration Account to be applied to the
Obligations, which amounts shall be applied to the Obligations in the order
proscribed in either Section 2.04(f) or Section 8.03 of this Agreement, as
applicable. The Loan Parties hereby acknowledge and agree that (i) the Loan
Parties have no right of withdrawal from the Concentration Account, and (ii) the
funds on deposit in the Concentration Account shall at all times be collateral
security for all of the Obligations. In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such cash receipts or collections, such receipts and
collections shall be held in trust by such Loan Party for the Lender, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Lender. (e) Upon
the request of the Lender, the Loan Parties shall cause bank statements and/or
other reports to be delivered to the Lender not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above. (f) If the Lender does not
require DDA Notifications to be delivered on the Closing Date in accordance with
Section 6.13(a)(iii) above, then the Loan Parties shall, upon the request of the
Lender at any time after the Closing Date, deliver to the Lender copies of DDA
Notifications, which have been executed on behalf of the applicable Loan Party
and delivered to each depository institution listed on Schedule 5.21(a). -80-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal096.jpg]
6.14 Information Regarding the Collateral. (a) Furnish to the Lender at least
thirty (30) days prior written notice of any change in: (i) any Loan Party’s
name or in any trade name used to identify it in the conduct of its business or
in the ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), excluding Store locations; (iii) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Lender to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties. (b) Should any of the information on any of the
Schedules hereto (other than Schedule 5.08(b)(2)) become inaccurate or
misleading in any material respect as a result of changes after the Closing
Date, the Lead Borrower shall advise the Lender in writing of such revisions or
updates as may be necessary or appropriate to update or correct the same. From
time to time as may be reasonably requested by the Lender (which request shall
not be made (i) more than one (1) time in each Fiscal Quarter with respect to
Schedule 5.08(b)(2) and (ii) more than two (2) times in any Fiscal Year with
respect to all other Schedules, in each case so long as no Default or Event of
Default has occurred and is continuing), the Lead Borrower shall supplement each
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein. 6.15
Physical Inventories. (a) Cause not less than one (1) physical inventory to be
undertaken, at the expense of the Loan Parties, in each Fiscal Year, and cycle
counts, in each case consistent with past practices, conducted by such inventory
takers as are satisfactory to the Lender and following such methodology as is
consistent with past practices. The Lender, at the expense of the Loan Parties,
may participate in and/or observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party. The Lead Borrower, within
thirty (30) days following the completion of such inventory, shall provide the
Lender with a reconciliation of the results of such inventory (as well as of any
other physical inventory or cycle counts undertaken by a Loan Party) and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable. (b) Permit the Lender, in its discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the Lender
determines (each, at the expense of the Loan Parties). -81-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal097.jpg]
6.16 Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws; (b) obtain and
renew all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are required to comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP. 6.17 Further Assurances. (a) Execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable Law,
or which the Lender may request, to grant, preserve, protect, perfect or enforce
the Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Lender, from time to time upon
request, evidence satisfactory to the Lender as to the perfection and priority
of the Liens created or intended to be created by the Security Documents. (b) If
any material assets are acquired by any Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Documents that become
subject to the perfected first-priority Lien (subject to Permitted Encumbrances)
under the Security Documents upon acquisition thereof), notify the Lender
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
shall be requested by the Lender to grant and perfect such Liens, including
actions described in paragraph (a) of this Section 6.17, all at the expense of
the Loan Parties. In no event shall compliance with this Section 6.17(b) waive
or be deemed a waiver or consent to any transaction giving rise to the need to
comply with this Section 6.17 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.
(c) Upon the request of the Lender, cause each of its customs brokers, freight
forwarders, consolidators and/or carriers in possession of a material portion of
its Eligible Inventory to deliver an agreement (including, without limitation, a
Customs Broker/Carrier Agreement) to the Lender covering such matters and in
such form as the Lender may reasonably require. (d) Upon the request of the
Lender, cause any of its landlords to deliver a Collateral Access Agreement to
the Lender in such form as the Lender may reasonably require; provided, that the
foregoing will not apply to Store locations. (e) Upon the request of the Lender,
execute any and all further documents, agreements and instruments, and take all
such further actions (including the filing of the Security Agreement or a short
form thereof in the United States Copyright Office), that may be required under
any applicable Law or which the Lender may request in order for the Lender to
have a fully perfected Lien on, and security interest in, all right, title and
interest of the applicable Loan Parties in any registered copyright and
copyright application that is material to the Business. -82-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal098.jpg]
6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party is a party, and keep such
Leases in full force and effect, (b) not allow such Leases to lapse or be
terminated or any rights to renew such Leases to be forfeited or cancelled, and
(c) notify the Lender of any default by any party with respect to such Leases
and cooperate with the Lender in all respects to cure any such default, in each
case to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect. 6.19 Material Contracts. (a) Perform and observe all
material terms and provisions of each Material Contract to be performed or
observed by it, (b) maintain each such Material Contract in full force and
effect (except to the extent such Person elects to terminate the same in
accordance with its terms and so notifies the Lender and, unless the failure to
do so could not reasonably be expected to have a Material Adverse Effect, makes
reasonable arrangements for a suitable replacement of the same), (c) enforce
each such Material Contract in accordance with such Person’s reasonable business
judgment, (d) take all such action to such end as may be from time to time
reasonably requested by the Lender in its Permitted Discretion, and (e) upon the
reasonable request of the Lender, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party is entitled to make under such Material Contract. 6.20 OFAC;
Sanctions. Each Loan Party will, and will cause each of its Subsidiaries to
comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries shall implement
and maintain in effect policies and procedures designed to ensure compliance by
the Loan Parties and their Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. 6.21 Credit Card
Processors. The Lead Borrower will, and will cause its Subsidiaries to (a)
comply in all material respects with all obligations of such Person under each
credit card processing agreement to which such Person is a party, (b) maintain
each credit card processing agreement set forth on Schedule 5.21(b) and each
credit card processing agreement entered into after the Closing Date in full
force and effect (except to the extent such Person elects to terminate the same
in accordance with the terms thereof and so notifies the Lender) and take or
cause to be taken all actions necessary to maintain, preserve and protect the
rights and interests of the Lender in all material respects with respect to all
such agreements, and (c) promptly notify the Lender of the entry by such Person
into any credit card processing agreement with any Credit Card Processor or
Credit Card Issuer after the Closing Date and deliver to the Lender a copy of
the Credit Card Notification delivered to each such Credit Card Processor or
Credit Card Issuer contemporaneously with the entry by such Person into such
credit processing agreement. ARTICLE VII NEGATIVE COVENANTS So long as the
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than contingent indemnification obligations for which
a claim has not been asserted), no Loan Party shall, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or -83-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal099.jpg]
any similar Law or statute of any jurisdiction a financing statement that names
any Loan Party as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it; or assign
or otherwise transfer any accounts or other rights to receive income, other
than, as to all of the above, Permitted Encumbrances. 7.02 Investments. Make any
Investments, except Permitted Investments. 7.03 Indebtedness; Disqualified
Stock. (a) Create, incur, assume, guarantee, suffer to exist or otherwise become
or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness; (b) issue Disqualified Stock, or (c) issue and sell any other
Equity Interests unless (i) such Equity Interests shall be issued solely by the
Lead Borrower and not by a Subsidiary of a Loan Party, (ii) such Equity
Interests shall not be subject to redemption other than redemption at the option
of the Loan Party issuing such Equity Interests and in accordance with the
limitations contained in this Agreement, and (iii) all Restricted Payments in
respect of such Equity Interests are permitted pursuant to Section 7.06. 7.04
Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom: (a) any Subsidiary which is not a Loan Party may merge with (i) a
Loan Party, provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person; (b) any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into a Borrower, provided that in any merger involving
a Borrower, such Borrower shall be the continuing or surviving Person; (c) in
connection with a Permitted Acquisition, any Subsidiary of a Loan Party may
merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person; and (d) any CFC that
is not a Loan Party may merge into any CFC that is not a Loan Party. 7.05
Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions. 7.06 Restricted Payments. Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default or Event
of Default shall have occurred and be continuing prior to or immediately after
giving effect to any action described below or would result therefrom: (a) each
Subsidiary of a Loan Party may make Restricted Payments to any Loan Party,
including at such time as a Default or an Event of Default shall have occurred
and is continuing; -84-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal100.jpg]
(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; (c) if the Payment Conditions are satisfied, the Loan
Parties and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it; (d) if the Payments Conditions are satisfied, the Lead
Borrower may declare or pay cash dividends to its stockholders; (e) at any time
following the date that is eighteen (18) months after the Closing Date and if
the Adjusted Payment Conditions are satisfied, the Lead Borrower, in addition to
the dividend payments described in clause (d) above, may pay a one-time dividend
to its shareholders (as announced in a filing with the SEC) in an aggregate
amount not to exceed $5,000,000; (f) any transaction expressly permitted
pursuant to Section 7.09(f); and (g) so long as no Default or Event of Default
has occurred and is continuing or would result from the making of any such
Restricted Payment, the Loan Parties may make Restricted Payments in an amount
not to exceed $2,000,000 in the aggregate during any Fiscal Year. 7.07
Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
except (a) as long as no Default or Event of Default then exists, regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Permitted Indebtedness, (b) voluntary prepayments, repurchases, redemptions or
defeasances of Permitted Indebtedness as long as the Payment Conditions are
satisfied, and (c) Permitted Refinancings of any such Indebtedness. 7.08 Change
in Nature of Business. Engage in any line of business substantially different
from the Business conducted by the Loan Parties on the Second Amendment
Effective Date or any business substantially related or incidental thereto. 7.09
Transactions with Affiliates. Enter into, renew, extend or be a party to any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate; provided, that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto, (c)
advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the issuance of
Equity Interests in the Lead Borrower to any officer, director, employee or
consultant of the Lead Borrower or any of its Subsidiaries, (e) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, and (f) any issuances of securities of the Lead Borrower (other
than Disqualified Stock and other Equity Interests not permitted hereunder) or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, severance agreements, retention plans, employment agreements,
deferred compensation agreements, stock options, restricted stock agreements and
stock ownership plans (in each case in respect of Equity Interests in the Lead
Borrower) of the Lead Borrower or any of its Subsidiaries. -85-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal101.jpg]
7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that: (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Lender; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person. 7.11 Use of
Proceeds. Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose, (b) to make any
payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, (c) for any purpose
which would breach any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(d) for purposes other than those permitted under this Agreement. 7.12 Amendment
of Material Documents. Amend, modify or waive any of a Loan Party’s rights under
(a) its Organization Documents in a manner adverse to the Credit Parties, or (b)
any Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder) to the extent that such
amendment, modification or waiver would result in a Default or Event of Default
under any of the Loan Documents, would be materially adverse to the Credit
Parties or otherwise would be reasonably likely to have a Material Adverse
Effect. 7.13 Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP. 7.14 Deposit Accounts; Credit Card Processors. Open new DDAs
or Blocked Accounts unless the Loan Parties shall have delivered to the Lender
appropriate DDA Notifications (to the extent requested by Lender pursuant to the
provisions of Section 6.13) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Lender. No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof. 7.15 Financial Covenant. Permit
Availability at any time to be less than the greater of (a) ten percent (10%) of
the Revolving Loan Cap and (b) $3,000,000. 7.16 Maintenance of FILO Reserve.
Fail to deliver a Borrowing Base Certificate as and when required hereunder
which contains the FILO Reserve (if any), including a calculation thereof. -86-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal102.jpg]
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the
following shall constitute an Event of Default: (a) Non-Payment. The Borrowers
or any other Loan Party fails to pay when and as required to be paid herein, (i)
any amount of principal of any Loan or any L/C Obligation, or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. Any Loan Party fails to perform or comply with any term, covenant or
agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11,
6.12, 6.13 or 6.14 or Article VII; or (c) Other Defaults. Any Loan Party fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for fifteen (15) days; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or (e) Cross-Default. (i) Any Loan Party or
any Subsidiary thereof (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement), or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $5,000,000; or (f) Insolvency Proceedings, Etc. Any Loan Party
or any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, -87-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal103.jpg]
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for thirty (30) calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for thirty (30) calendar days, or
an order for relief is entered in any such proceeding; or (g) Inability to Pay
Debts; Attachment. (i) Any Loan Party or any Subsidiary thereof becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person; or (h) Judgments. There is
entered against any Loan Party or any Subsidiary thereof (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $4,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $4,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $4,000,000 or which would reasonably likely
result in a Material Adverse Effect; or (j) Invalidity of Loan Documents. (i)
Any provision of any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any Affiliate thereof contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any Affiliate thereof not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or (k) Change of Control. There occurs any Change
of Control; or (l) Cessation of Business. Except as otherwise expressly
permitted hereunder (including, without limitation, in connection with a
Permitted Disposition), any Loan Party shall take any action to suspend the
operation of its business in the ordinary course, liquidate all or a material
portion of its assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “Going-Out-Of-Business”
sales of any material portion of its business; or -88-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal104.jpg]
(m) Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral with a fair market value in excess of $5,000,000; or (n) Indictment.
The indictment or institution of any legal process or proceeding against, any
Loan Party or any Subsidiary thereof, under any federal or state criminal
statute, rule, regulation, order, or other requirement having the force of law
for a felony; or (o) Guaranty. The termination or attempted termination of any
Facility Guaranty except as expressly permitted hereunder or under any other
Loan Document. 8.02 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Lender may take any or all of the following
actions: (a) declare the Commitments of the Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other Obligations to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; (c) require that the Loan
Parties Cash Collateralize the L/C Obligations; and (d) whether or not the
maturity of the Obligations shall have been accelerated pursuant hereto, proceed
to protect, enforce and exercise all rights and remedies of the Credit Parties
under this Agreement, any of the other Loan Documents or applicable Law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party under Section 8.01(f), the obligation of the Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Lender. No remedy herein is intended to be exclusive
of any other remedy and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by statute or any other provision of Law. 8.03
Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in the
following order: First, to payment of that portion of the Obligations (excluding
the Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including fees, charges -89-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal105.jpg]
and disbursements of counsel to the Lender and amounts payable under Article
III) payable to the Lender; Second, to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting indemnities, Credit
Party Expenses, and other amounts (other than principal, interest and fees)
payable to the L/C Issuer (including fees, charges and disbursements of counsel
to the L/C Issuer and amounts payable under Article III); Third, to payment of
that portion of the Obligations constituting accrued and unpaid interest on the
Revolving Loans and other Obligations, and fees (including Letter of Credit
Fees), ratably among the Lender and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them; Fourth, to
the payment of that portion of the Obligations constituting unpaid principal of
the Revolving Loans; Fifth, to the Lender for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; Sixth, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the FILO Loans; Seventh,
to payment of that portion of the Obligations constituting unpaid principal of
the FILO Loans; Eighth, to payment of all other Obligations (including without
limitation the cash collateralization of asserted but unliquidated
indemnification obligations of the Loan Parties under Section 9.04, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Eighth held by them; Ninth,
to payment of that portion of the Obligations arising from Cash Management
Services to the extent secured under the Security Documents, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them; Tenth, to payment of that portion of the Obligations arising
from Bank Products to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by Law. Subject to Section 2.03(c), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. 8.04 Separate Claims and Separate Classifications. Each of the Credit
Parties hereto acknowledges and agrees that because of, among other things,
their differing rights and priorities in the Collateral, the claims of the
Revolving Loans and the FILO Loans in respect of any Collateral must be
separately classified in any bankruptcy or other insolvency proceeding. To
further effectuate the intent of -90-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal106.jpg]
the parties as provided in the immediately preceding sentence, if it is held
that, in respect of any Collateral, the Revolving Loans and/or the FILO Loans in
respect of such Collateral constitute only one secured claim (rather than
separate classes of secured claims), then all distributions shall be made as if
there were separate classes of secured claims in respect of any Collateral and,
to the extent that any holder of the Revolving Loans and/or the FILO Loans
receives distributions in respect of the Collateral, such distributions shall be
held in trust by the receiving party and distributed giving effect to the
foregoing. ARTICLE IX MISCELLANEOUS 9.01 Amendments, Etc. No amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Lead Borrower or the applicable Loan Party, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no provider or holder of any Bank Products or Cash
Management Services shall have any voting or approval rights hereunder (or be
deemed the Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in its capacity
as the Lender, to the extent applicable) for any matter hereunder or under any
of the other Loan Documents, including as to any matter relating to the
Collateral or the release of Collateral or any Loan Party. 9.02 Notices;
Effectiveness; Electronic Communications. (a) Notices Generally. (i) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, to the address, facsimile number,
electronic mail address or telephone number specified for such person on
Schedule 9.02: (ii) Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Loan Parties, the Lender and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Lender, provided that approval
of such procedures may be limited to particular notices or communications. -91-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal107.jpg]
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the intended recipient’s
receipt of the notice or communication, which shall be evidenced by an
acknowledgment from the intended recipient (such as by the “delivery receipt”
function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and provided further that if the sender receives an
“out-of-office” reply e-mail, that notice or other communication shall be deemed
received upon the sender’s compliance with the instructions in such
“out-of-office” reply e-mail regarding notification to another person in the
intended recipient’s absence, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor. (c) Change of Address, Etc. Each of
the Loan Parties, the Lender, and the L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. (d) Reliance by Lender and L/C Issuer. The
Lender and the L/C Issuer shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof, except to the extent reliance
on the same would constitute gross negligence or willful misconduct. The Loan
Parties shall indemnify the Lender and the L/C Issuer, and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Loan Parties. All telephonic notices to and other telephonic communications
with the Lender may be recorded by the Lender, and each of the parties hereto
hereby consents to such recording. 9.03 No Waiver; Cumulative Remedies. No
failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time. 9.04 Expenses; Indemnity; Damage Waiver. (a) Costs
and Expenses. The Borrowers shall pay all Credit Party Expenses. (b)
Indemnification by the Loan Parties. The Loan Parties shall indemnify the Lender
(and any sub-agent thereof), each other Credit Party, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third -92-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal108.jpg]
party or by any Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Lender (and any sub-agents thereof)
and their Related Parties only, the administration of this Agreement and the
other Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, any bank advising or confirming a Letter of Credit or any other
nominated person with respect to a Letter of Credit seeking to be reimbursed or
indemnified or compensated, and any third party seeking to enforce the rights of
a Borrower, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. (c) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable Law, the Loan Parties shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction. (d) Payments. All amounts due under this Section shall
be payable on demand therefor. (e) Survival. The agreements in this Section
shall survive the assignment of any Commitment or Loan by the Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. 9.05 Payments Set Aside. To the extent that any
payment by or on behalf of the Loan Parties is made to any Credit Party, or any
Credit Party exercises its right of setoff, and such payment or the -93-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal109.jpg]
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Credit Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred. 9.06 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Lender. The Lender may at
any time, without consent of, or notice to, the Loan Parties, assign or
otherwise transfer any of its rights or obligations hereunder (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
subsection Section 9.06(b), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(d); provided
however, that the Lender may not assign or otherwise transfer any of its rights
and obligations hereunder if the result of such assignment or transfer would be
to require payment by any Loan Party of additional amounts under Sections 3.01
or 3.04, or if the assignee or transferee of such rights or obligations would be
entitled to invoke rights under Sections 3.02 or 3.03 and the Lender has not
already invoked such rights; and provided further, to the extent that the Lender
assigns any portion of its rights and/or obligations under this Agreement, the
Borrowers agree to enter into any such amendments to this Agreement or the other
Loan Documents as may be reasonably required by Lender in connection therewith,
including, but not limited to, accommodating for multiple lenders and agents, as
necessary. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (b) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Participations. Lender
may at any time, without the consent of, or notice to, the Loan Parties, sell
participations to any Person (each, a “Participant”) in all or a portion of the
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including the Lender’s
participations in L/C Obligations) owing to it); provided, that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Loan Parties and the L/C Issuer shall continue to
deal solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement, and (iv) so long as no Specified Event of
Default shall have occurred and be continuing, the Lender shall not sell
participations to any Person that is a Competitor of the Loan Parties. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 9.07 as if such Participant was the Lender
hereunder. Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would reduce the principal
of or the interest rate on the Loans, extend the term or increase the amount of
the Commitment, as it relates to such Participant, or reduce the amount of any
commitment fee payable pursuant to Section 2.08(a) to which such Participant is
entitled. Subject to subsection (e) of this Section, the Loan Parties agree that
each Participant shall be entitled to the -94-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal110.jpg]
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to Section 9.06(a)
(c) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Lead Borrower’s prior written consent. (d) Certain Pledges. The Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto. (e)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time the Lender assigns all of its
Commitment and Loans pursuant to subsection (a) above, Wells Fargo may resign as
L/C Issuer upon thirty (30) days prior written notice to the Lead Borrower. In
the event of any such resignation as L/C Issuer, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as L/C Issuer unless none of the
other Lenders has the capabilities to issue letters of credit sufficient to meet
the reasonable business needs of the Borrowers and is willing to accept such
appointment. If Wells Fargo resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lender to make Base Rate Loans pursuant to Section 2.03(c)). Upon
the appointment of a successor L/C Issuer, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit. 9.07 Treatment of Certain Information; Confidentiality. Each
of the Credit Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, funding sources, attorneys, advisors and
representatives in connection with the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any -95-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal111.jpg]
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Lead Borrower, or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties. For purposes of this Section, “Information” means all
information received from the Loan Parties or any Subsidiary thereof relating to
the Loan Parties or any Subsidiary thereof or their respective businesses
pursuant to the terms of the Loan Documents, other than any such information
that is available to any Credit Party on a non-confidential basis prior to
disclosure by the Loan Parties or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing or if the Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, the
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to the Lender
or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not the Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of the Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender, the L/C Issuer or their respective Affiliates may have.
The Lender and the L/C Issuer agree to notify the Lead Borrower promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. 9.09 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the -96-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal112.jpg]
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder. 9.10 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, pdf., or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. 9.11 Survival. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Credit Parties, regardless of
any investigation made by any Credit Party or on their behalf and
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05 and
9.04 shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitment or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Lender may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 9.04. 9.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 9.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY -97-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal113.jpg]
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF REQUIRED TO REALIZE UPON ANY
COLLATERAL. (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.02, EXCLUDING SERVICE OF PROCESS BY E-MAIL. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN
PARTY AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF SECTION 9.13(b), EACH
CREDIT PARTY, AGREES THAT ANY ACTION COMMENCED BY IT ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION. 9.14
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO -98-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal114.jpg]
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 9.15 No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby, the Loan Parties each acknowledge and agree that: (i) the
credit facility provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Credit Parties, on the other hand, and each of the Loan Parties is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty. 9.16 USA PATRIOT Act
Notice. The Lender hereby notifies the Loan Parties that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lender,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. 9.17 Foreign Asset Control Regulations.
Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to, (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and -99-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal115.jpg]
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the
Borrowers or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order. 9.18 Time of the Essence. Time is of the
essence of the Loan Documents. 9.19 Publicity. Each Loan Party consents to the
publication by the Lender of advertising material, including any “tombstone” or
comparable advertising, on its website or in other marketing materials of
Lender, relating to the financing transactions contemplated by this Agreement
using any Loan Party’s name, product photographs, logo, trademark or other
insignia. The Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. The Lender reserves the right to provide to industry trade
organizations and loan syndication and pricing reporting services information
necessary and customary for inclusion in league table measurements.
Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
the Lender consents to the disclosure by the Loan Parties of all information
required to be disclosed in accordance with applicable Securities Laws, as
determined by the Lead Borrower in good faith. 9.20 Additional Waivers. (a) The
Obligations are the joint and several obligation of each Loan Party. To the
fullest extent permitted by Applicable Law, the obligations of each Loan Party
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Lender or any other Credit Party. (b) The obligations of each Loan Party shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Obligations
after the termination of the Commitment), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Lender
or any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations, or by
any other act or omission that may or might in any manner or to any extent vary
the risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations after the termination of the Commitment).
(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitment. The Lender and the other Credit Parties may, at
their election, foreclose -100-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal116.jpg]
on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and the
Commitment has been terminated. Each Loan Party waives any defense arising out
of any such election even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security. (d) Each Borrower is obligated to repay the
Obligations as joint and several obligors under this Agreement. Upon payment by
any Loan Party of any Obligations, all rights of such Loan Party against any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitment. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness; provided, that payment of
such indebtedness on ordinary business terms is permitted except after the
occurrence and during the continuance of an Event of Default. If any amount
shall erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Lender to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Voidable Transactions Act (“UVTA”), Section 2 of the Uniform Fraudulent Transfer
Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UVTA, Section 4
of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower unable to
pay its debts as they become due within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UVTA, Section 4 of the UFTA, or Section 5 of
the UFCA. 9.21 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement. 9.22 Attachments. The exhibits,
schedules and annexes attached to this Agreement are incorporated herein and
shall be considered a part of this Agreement for the purposes stated herein,
except -101-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal117.jpg]
that in the event of any conflict between any of the provisions of such exhibits
and the provisions of this Agreement, the provisions of this Agreement shall
prevail. 9.23 Amendment and Restatement. Effective immediately upon the Closing
Date, the terms and conditions of the Existing Credit Agreement shall be amended
and restated as set forth herein and the Existing Credit Agreement shall be
superseded by this Agreement. On the Closing Date, the rights and obligations of
the parties evidenced by the Existing Credit Agreement shall be evidenced by
this Agreement and the other Loan Documents and the grant of security interests
and Liens in the Collateral by the Borrowers and the Guarantors under the
Existing Credit Agreement and the other “Loan Documents” (as defined in the
Existing Credit Agreement) shall continue under this Agreement and the other
Loan Documents, and shall not in any event be terminated, extinguished or
annulled but shall hereafter continue to be in full force and effect and be
governed by this Agreement and the other Loan Documents. All Obligations (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
and the other “Loan Documents” (as defined in the Existing Credit Agreement)
shall continue to be outstanding except as expressly modified by this Agreement
and shall be governed in all respects by this Agreement and the other Loan
Documents, it being agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement or any other “Loan Document” (as defined in the Existing Credit
Agreement), nor does it operate as a waiver of any right, power or remedy of the
Lender under any “Loan Document” (as defined in the Existing Credit Agreement).
All references to the Existing Credit Agreement in any Loan Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Agreement and the provisions hereof. 9.24 Keepwell. Each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
the Facility Guaranty in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 9.24 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 9.24, or otherwise under the
Facility Guaranty, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until payment in full of the Obligations. Each Qualified
ECP Guarantor intends that this Section 9.24 constitutes, and this Section 9.24
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. [ Signature pages follow ] -102-



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal118.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written. BORROWERS: CHRISTOPHER & BANKS CORPORATION By: Name: Title: CHRISTOPHER
& BANKS, INC. By: Name: Title: CHRISTOPHER & BANKS COMPANY By: Name: Title:
Signature Page to Credit Agreement



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal119.jpg]
LENDER AND L/C ISSUER: WELLS FARGO BANK, NATIONAL ASSOCIATION By: Name: Its
Authorized Signatory Signature Page to Credit Agreement



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal120.jpg]
ANNEX II Schedules to Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal121.jpg]
SCHEDULE 5.05 SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS (MATERIAL INDEBTEDNESS)
None.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal122.jpg]
SCHEDULE 5.06 LITIGATION None.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal123.jpg]
SCHEDULE 5.08(b)(1) OWNED REAL ESTATE None.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal124.jpg]
SCHEDULE 5.08(b)(2) LEASED REAL ESTATE 2400 Xenium Lane North, Plymouth, MN
55441 See attached “Store Locations” list, current as of July 27, 2018.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal125.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  103  CBK  Woodbury Lakes 
9100 Hudson Road, Ste #112 Bldg A  Woodbury  MN  55125  9/14/2005  130  CBK 
Kirkwood Mall  630 Kirkwood Mall  Bismarck  ND  58504  2/1/2006  140  CBK 
Bay Park Square  251 Bay Park Square  Green Bay  WI  54304  7/29/1981  172  CBK 
Forest Mall  835 West Johnson Street, Spc #E01  Fond du Lac  WI  54935 
2/28/1984  178  CBK  Fox River Mall  4301 West  Wisconsin Avenue, Spc 146 
Appleton  WI  54913  7/18/1984  179  CBK  Valley West Mall 
1551 Valley West Drive, #235  West Des Moines  IA  50266  8/6/1984  183  CBK 
Conestoga Mall  3404 West 13th Street, Unit D33  Grand Island  NE  68803 
9/6/1985  186  CBK  Lindale Mall  4444 First Avenue NE, #142  Cedar Rapids  IA 
52402  3/10/1986  187  CBK  Montclair on Center  13029 West Center Road  Omaha 
NE  68144  7/31/1986  192  CBK  Central Mall  2259 South 9th Street, #127 
Salina  KS  67401  2/24/1987  202  CBK  White Oaks Mall 
2501 Wabash Avenue, #A03A  Springfield  IL  62704  6/14/2001  208  CBK 
Brookfield Square Mall  95 North Moorland Road, #D‐42  Brookfield  WI  53005 
3/5/1988  217  CBK  Empire Mall  4001 West 41st Street, #904  Sioux Falls  SD 
57106‐6512  7/27/1988  226  CBK  Ashland Town Center 
500 Winchester Avenue, #178  Ashland  KY  41101  5/29/1999  254  CBK 
Boise Towne Square  350 North Milwaukee, #1041  Boise  ID  83704  3/5/1993  303 
CBK  Bangor Mall  663 Stillwater Avenue, #F9/F10  Bangor  ME  04401  3/9/2001 
310  CBK  West Ridge Mall  1801 Wanamaker Road, #F17  Topeka  KS  66604 
8/23/2002  318  CBK  Apple Blossom Mall  1850 Apple Blossom Drive, #S149 
Winchester  VA  22601  3/9/2001  320  CBK  Tippecanoe Mall 
2415 Sagamore Parkway South, #B09  Lafayette  IN  47905  4/6/2001  383  CBK 
Animas Valley Mall  4601 East Main Street, #470  Farmington  NM  87402 
11/8/2002  387  CBK  The Shops At Boardwalk  8630 North Boardwalk Avenue, #SP18 
Kansas City  MO  64154  8/15/2003  401  CBK  West Park Mall 
3049 William Street, Ste 183  Cape Girardeau  MO  63703  6/18/1999  404  CBK 
Layton Hills Mall  1201 N Hill Field Road, Ste 2088  Layton  UT  84041 
8/4/1994  406  CBK  Charleston Town Center  3000 Charleston Town Center, #1015 
Charleston  WV  25389  6/11/1999  430  CBK  Westland Mall 
35000 West Warren Road, #401  Westland  MI  48185  1/12/1998  436  CBK 
Muncie Mall  3501 N Granville Avenue, #K06  Muncie  IN  47303  9/27/2002  467 
CBK  Kentucky Oaks Mall  5101 Hinkleville Road, #720  Paducah  KY  42001 
3/18/2000  473  CBK  Lansing Mall  5324 W Saginaw Highway, #171  Lansing  MI 
48917  3/9/2001  549  CBK  The Town Center at Levis Comm
4170 Levis Commons Blvd, Spc 18‐A  Perrysburg  OH  43551  10/26/2004  559  CBK 
The Greene Town Center  106 Plum Street  Beavercreek  OH  45440  11/3/2006  1 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal126.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  619  CBK  The Orchard 
8653 Clinton Street, Spc #8653  New Hartford  NY  13413  11/2/2007  635  CBK 
Mall at Fairfield Commons  2727 Fairfield Commons, #W170  Beavercreek  OH 
45431  9/8/2005  656  CBK  The Promenade Shops at Cente 
5855 Sky Pond Drive, Ste #F118  Loveland  CO  80538  11/18/2005  669  CBK 
Shadow Lake Towne Center  7474 Towne Center Pkwy, Ste T‐117  Papillion  NE 
68046  5/26/2007  678  CBK  Aspen Grove  7301 S Santa Fe Drive, #222  Littleton 
CO  80120  6/9/2006  684  CBK  The Orchard Town Center 
14587 Delaware Street, Ste 100  Westminster  CO  80023  4/3/2008  804  CJB 
Fox River Mall  4301 West Wisconsin Ave, Spc 912  Appleton  WI  54913 
10/6/2000  807  CJB  Forest Mall  835 West Johnson Street, Spc #E02 
Fond du Lac  WI  54935  8/18/2000  812  CJB  White Oaks Mall 
2501 Wabash Avenue, #A‐01  Springfield  IL  62704  8/25/2000  813  CJB 
Lindale Mall  4444 First Avenue NE, Ste 36  Cedar Rapids  IA  52402  9/15/2000 
815  CJB  Empire Mall  4001 West 41st Street, #540  Sioux Falls  SD  57106‐6523 
9/15/2000  826  CJB  Montclair on Center  13023 West Center Road  Omaha  NE 
68144  3/23/2001  845  CJB  Boise Towne Square  350 N Milwaukee, #2323  Boise 
ID  83704  4/20/2001  853  CJB  Tippecanoe Mall 
2415 Sagamore Parkway South, #G12A  Lafayette  IN  47905  8/10/2001  855  CJB 
Brookfield Square Mall  95 North Moorland Road, #D1B  Brookfield  WI  53005 
8/10/2001  860  CJB  Conestoga Mall  3404 West 13th Street, #A3A  Grand Island 
NE  68803  10/10/2001  871  CJB  Ashland Town Center 
500 Winchester Avenue, #250  Ashland  KY  41101  4/12/2002  900  CJB 
Charleston Town Center  3000 Charleston Town Center Mall, #1017  Charleston  WV 
25389  6/4/2004  905  CJB  Muncie Mall  3501 Granville Avenue, #M03  Muncie  IN 
47303  9/26/2002  912  CJB  Central Mall  2259 South 9th Street, #46  Salina 
KS  67401  3/21/2003  916  CJB  Kentucky Oaks Mall  5101 Hinkleville Road, #730 
Paducah  KY  42001  8/22/2003  920  CJB  West Park Mall 
3049 William Street, Ste 182  Cape Girardeau  MO  63703  9/5/2003  934  CJB 
Apple Blossom Mall  1850 Apple Blossom Drive, #S171  Winchester  VA  22601 
3/12/2004  938  CJB  Kirkwood Mall  642 Kirkwood Mall  Bismarck  ND  58504 
5/21/2004  949  CJB  Bangor Mall  663 Stillwater Avenue, #1082  Bangor  ME 
04401  9/24/2004  962  CJB  Bay Park Square  303 Bay Park Square  Green Bay  WI 
54304  5/13/2005  963  CJB  Layton Hills Mall  1201 N Hill Field Road, Ste 2056 
Layton  UT  84041  4/15/2005  979  CJB  The Shops At Boardwalk 
8638 North Boardwalk Avenue, #14  Kansas City  MO  64154  9/16/2005  982  CJB 
The Town Center at Levis Comm 4175 Levis Commons Blvd  Perrysburg  OH  43551 
10/7/2005  988  CJB  West Ridge Mall  1801 Wanamaker Road, #OC18A  Topeka  KS 
66604  5/12/2006  2 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal127.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  997  CJB  Shadow Lake Towne Center 
7474 Towne Center Pkwy, Ste T‐115  Papillion  NE  68046  5/26/2007  1005  CJB 
Woodbury Lakes  9100 Hudson Road, Ste 110  Woodbury  MN  55125  5/5/2006  1025 
CJB  Valley West Mall  1551 Valley West Drive, #281  West Des Moines  IA  50266 
4/13/2007  1029  CJB  The Greene Town Center  110 Plum Street  Beavercreek  OH 
45440  11/3/2006  1042  CJB  The Orchard Town Center 
14587 Delaware Street, #150  Westminster  CO  80023  4/3/2008  1043  CJB 
Westland Mall  35000 West Warren Road, #205  Westland  MI  48185  9/28/2007 
1046  CJB  The Orchard  8651 Clinton Street, #8651  New Hartford  NY  13413 
11/2/2007  1067  CJB  The Promenade Shops at Cente 
5971 Sky Pond Drive, Ste C148  Loveland  CO  80538  10/11/2007  1101  CJB 
Aspen Grove  7301 South Santa Fe Drive, # 528  Littleton  CO  80120  8/13/2010 
3200  Outlet  Albertville Premium Outlet  6415 Labeaux Avenue NE, Spc #A030 
Albertville  MN  55301  9/24/2010  3201  Outlet  The Legends 
1813 Village West Parkway, Ste Q‐102  Kansas City  KS  66111  9/24/2010  3202 
Outlet  Birch Run Premium Outlets  12240 South Beyer Road, Spc V032  Birch Run 
MI  48415  4/15/2011  3203  Outlet  Tanger Outlets ‐ Jeffersonville 
8315 Factory Shops Boulevard  Jeffersonville  OH  43128  4/15/2011  3204 
Outlet  Grove City Premium Outlets  1911 Leesburg Grove City Road, Spc 1255 
Grove City  PA  16127  4/15/2011  3205  Outlet  Pleasant Prairie Premium Outle 
11211 120th Avenue, Spc 06  Pleasant Prairie  WI  53158  4/15/2011  3206 
Outlet  Tanger Outlets Branson  300 Tanger Boulevard, Ste 304  Branson  MO 
65616  7/8/2011  3207  Outlet  Edinburgh Premium Outlet 
3200 Outlet Drive, #F050  Edinburgh  IN  46124  9/9/2011  3208  Outlet 
Wisconsin Dells Outlet Center  210 N Gasser Road, Ste 1004  Baraboo  WI  53913 
10/7/2011  3209  Outlet  North Branch Outlets  38500 Tanger Drive, Ste 113 
North Branch  MN  55056  5/6/2011  3210  Outlet  The Outlet Shoppes at Oklahom
7654 West Reno Avenue, Ste 730  Oklahoma City  OK  73127  8/4/2011  3211 
Outlet  Tanger Outlets Howell  1475 N. Burkhart Road, Ste G170  Howell  MI 
48855  5/6/2011  3212  Outlet  Tanger Outlets Williamsburg  502 Tanger Drive 
Williamsburg  IA  52361‐9653  5/6/2011  3213  Outlet  Outlets at Tuscola 
D700 Tuscola Blvd  Tuscola  IL  61953  5/6/2011  3214  Outlet 
North Bend Premium Outlets  461 S Fork Avenue SW, Unit I  North Bend  WA  98045 
9/9/2011  3215  Outlet  Lebanon Premium Outlets 
One Outlet Village Blvd, Spc 350  Lebanon  TN  37090  9/9/2011  3216  Outlet 
Tanger Outlets Myrtle Beach  4635 Factory Stores Boulevard, #C210  Myrtle Beach 
SC  29579  6/10/2011  3217  Outlet  Lincoln City Outlet 
1500 SE East Devils Lake Road, Ste 202  Lincoln City  OR  97367  6/10/2011 
3218  Outlet  Centralia Outlets  110 West High Street, Spc 110  Centralia  WA 
98531  6/10/2011  3219  Outlet  Ohio Station Outlets 
9911 Avon Lake Road, Unit 200  Burbank  OH  44214  7/22/2011  3220  Outlet 
The Outlet Shoppes at Oshkosh  3001 South Washburn Street, Spc D240  Oshkosh 
WI  54904  6/10/2011  3 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal128.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  3221  Outlet 
Johnson Creek Premium Outlets 575 Linmar Lane, Spc A110  Johnson Creek  WI 
53038  7/22/2011  3222  Outlet  The Outlet Shoppes at Gettysbu
1863 Gettysburg Village Drive, Spc 740  Gettysburg  PA  17325  3/16/2012  3225 
Outlet  Osage Beach Premium Outlets  4540 Osage Beach Parkway, Spc #H‐5 
Osage Beach  MO  65065  8/23/2013  3229  Outlet  Medford Outlet Center 
6750 West Frontage Road, Spc B033  Medford  MN  55049  3/23/2012  3231  Outlet 
Outlets at West Branch  2990 Cook Road, Ste 108  West Branch  MI  48661 
6/28/2013  3234  Outlet  Tanger Outlets Pittsburgh  2200 Tanger Blvd, Ste #513 
Washington  PA  15301  11/7/2013  3235  Outlet  Tanger Outlets Tilton 
120 Laconia Road, Spc 220  Tilton  NH  03276  3/31/2016  3236  Outlet 
The Outlet Shoppes at Burlingto 200 Fashion Way  Burlington  WA  98233 
5/24/2013  3237  Outlet  Waterloo Premium Outlets 
655 State Route 318, Spc #A049  Waterloo  NY  13165  8/1/2013  3238  Outlet 
St. Louis Premium Outlets  18533 Outlet Blvd, Spc #103  Chesterfield  MO  63005 
8/22/2013  3239  Outlet  Rockvale Outlets  35 South Willowdale Drive, #312 
Lancaster  PA  17602  5/1/2014  3240  Outlet  Columbia Gorge Outlets 
450 NW 257th Way, #512  Troutdale  OR  97060  5/2/2014  3241  Outlet 
The Outlet Shoppes of the Blueg1155 Buck Creek Road, Spc A110  Simpsonville  KY 
40067  7/30/2014  3242  Outlet  Log Jam Outlet  1476 State Route 9, #H14 
Lake George  NY  12845  5/8/2014  3243  Outlet  Bend Factory Outlets 
61334 South Hwy 97, Spc #150  Bend  OR  97702  5/9/2014  3246  Outlet 
Outlets at Anthem  4250 W Anthem Way, #0720  Anthem  AZ  85086  3/5/2015  3247 
Outlet  Tanger Outlets Grand Rapids  350 84th Street SW, Spc 1025 
Byron Township  MI  49315  7/30/2015  3248  Outlet  Twin Cities Premium Outlets 
3965 Eagan Outlets Parkway, Ste 335  Eagan  MN  55122  8/14/2014  3249  Outlet 
Tanger Outlets Columbus  400 S. Wilson Road, Space 1040  Sunbury  OH  43074 
6/23/2016  3250  Outlet  The Outlet Shoppes at Fremont  6245 Old US 27, #E020 
Fremont  IN  46737  7/3/2014  3251  Outlet  Charlotte Premium Outlets 
5416 New Fashion Way, Spc #890  Charlotte  NC  28278  7/31/2014  3253  Outlet 
Pigeon River Crossings  2616 Teaster Lane, Spc 2616  Pigeon Forge  TN  37863 
8/29/2014  3254  Outlet  Essex Outlets  21 Essex Way, Ste #214  Essex Junction 
VT  05452  8/28/2014  3255  Outlet  Tanger Outlets at Memphis 
5205 Airways Boulevard, Suite 1045  Southaven  MS  38671  11/19/2015  3257 
Outlet  Tucson Premium Outlets  6401 W. Marana Center Blvd, Ste 920  Tucson  AZ 
85742  10/1/2015  3259  Outlet  Fashion Outlets of Niagara Falls 
1900 Military Road, Spc #223  Niagara Falls  NY  14304  10/23/2014  3260 
Outlet  Tampa Premium Outlets  2224 Grand Cypress Drive, Spc #728  Lutz  FL 
33559  10/28/2015  3264  Outlet  Carolina Premium Outlets 
1223B Industrial Park Drive  Smithfield  NC  27577  7/17/2015  3265  Outlet 
Tanger Outlets Blowing Rock  310 Shoppes on the Parkway Road, Ste #18 
Blowing Rock  NC  28605  4/3/2015  3266  Outlet  Sanibel Outlets 
20350 Summerlin Road, Spc #6110  Fort Myers  FL  33908  7/3/2015  4 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal129.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  3267  Outlet  Outlets at Kittery 
283 US Route 1, Ste 102  Kittery  ME  03904  4/3/2015  3268  Outlet 
Settlers Green Outlet Village  2 Common Court, #D‐54  North Conway  NH  03860 
2/25/2015  3269  Outlet  Asheville Outlets  800 Brevard Road, Ste #864 
Asheville  NC  28806  5/1/2015  3270  Outlet  Westbrook Outlets 
314 Flat Rock Place, Ste #C140  Westbrook  CT  06498  4/3/2015  3271  Outlet 
St. Augustine Outlets  500 Outlet Mall Boulevard, Ste #320  St. Augustine  FL 
32084  7/17/2015  3272  Outlet  Seaside Factory Outlet Center 
1111 N. Roosevelt Drive, Spc #336  Seaside  OR  97138  5/29/2015  3274  Outlet 
Williamsburg Premium Outlets  5699‐50 Richmond Road  Williamsburg  VA  23188 
11/25/2015  3275  Outlet  The Outlets of Little Rock 
11201 Bass Pro Parkway, Spc #B‐M155  Little Rock  AR  72210  10/15/2015  3276 
Outlet  Destiny USA  9090 Destiny USA Drive, Spc L204  Syracuse  NY  13204 
7/31/2015  3277  Outlet  Tanger Outlet at Five Oaks  1645 Parkway, Ste #740 
Sevierville  TN  37862  9/18/2015  3278  Outlet  Tanger Outlets Commerce 
800 Steven B. Tanger Blvd, Ste #112  Commerce  GA  30529  6/5/2015  3279 
Outlet  Tanger Outlets Terrell  301 Tanger Drive, Ste #217  Terrell  TX  75160 
5/29/2015  3280  Outlet  Tanger Outlets Rehoboth Beach
36470 Seaside Outlet Drive, Suite #1820  Rehoboth Beach  DE  19971  10/30/2015 
3282  Outlet  The Outlets at Sands Bethlehem 77 Sands Blvd, Spc #117  Bethlehem 
PA  18015  8/14/2015  3285  Outlet  Ellenton Premium Outlets 
5375 Factory Shops Blvd, Spc 585  Ellenton  FL  34222  7/31/2015  3286  Outlet 
Tanger Outlets Locust Grove  1000 Tanger Drive, Spc #211  Locust Grove  GA 
30248  7/31/2015  3287  Outlet  Tanger Outlets Ocean City 
12741 Ocean Gateway, Ste #960  Ocean City  MD  21842  7/31/2015  3288  Outlet 
Phoenix Premium Outlets  4976 Premium Outlets Way, Spc #746  Chandler  AZ 
85226  10/30/2015  3289  Outlet  Calhoun Premium Outlets 
455 Belwood Road, Spc #A107  Calhoun  GA  30701  1/8/2016  3290  Outlet 
Lighthouse Place Premium Outl  511 Lighthouse Place, Spc E110  Michigan City 
IN  46360  7/31/2015  3293  Outlet  Gloucester Premium Outlets 
100 Premium Outlets Drive, Spc #500  Blackwood  NJ  08012  8/13/2015  3294 
Outlet  Outlets at Traverse Mountain  3700 North Cabelas Blvd, Spc 343  Lehi 
UT  84043  3/18/2016  3295  Outlet  Gaffney Premium Outlets 
1 Factory Shops Blvd, Spc 655  Gaffney  SC  29341  4/1/2016  3296  Outlet 
Cincinnati Premium Outlets  400 Premium Outlet Drive, Spc 968  Monroe  OH 
45050  4/1/2016  3302  Outlet  Outlets of Des Moines 
801 Bass Pro Drive NW, Spc #415  Altoona  IA  50009  4/20/2018  3303  Outlet 
Outlets at Castle Rock  5050 Factory Shops Blvd., Spc 1020  Castle Rock  CO 
80108  6/3/2016  3305  Outlet  Colorado Mills Mall 
14500 West Colfax Avenue, #456  Lakewood  CO  80401  11/12/2012  3306  Outlet 
Tanger Outlets @ Foxwoods  455 Trolley Line Blvd  Mashantucket  CT  06338 
2/23/2018  4001  MPW  Shoppes at Montage  2131 Shoppes Boulevard  Moosic  PA 
18507  7/31/2009  4003  MPW  NewMarket Square  2441 North Maize Road, Ste 1807 
Wichita  KS  67205  8/26/2011  5 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal130.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4005  MPW  East Hills Mall 
3702 Frederick Blvd, Spc 16  St. Joseph  MO  64505  4/15/2011  4006  MPW 
Rushmore Crossing  1335 Eglin Street, Ste #100  Rapid City  SD  57701  3/7/2012 
4007  MPW  Lakeport Commons  5001 Sergeant Road, Ste 295  Sioux City  IA  51106 
3/4/2011  4008  MPW  Summit Fair  930‐V Northwest Blue Pkwy  Lees Summit  MO 
64086  10/7/2011  4010  MPW  The Shoppes of Oak Park Height 5825 Krueger Lane 
Oak Park Heights  MN  55082  10/7/2011  4011  MPW  Derby Marketplace 
1930 N. Rock Road, Spc D‐13  Derby  KS  67037  9/16/2011  4012  MPW 
Chillicothe Mall  1075 North Bridge Street, Ste 165  Chillicothe  OH  45601 
4/1/2011  4013  MPW  Cedar Mall  2900 South Main, #E5  Rice Lake  WI  54868 
8/10/2012  4014  MPW  Mall of America  270 South Boulevard  Bloomington  MN 
55425  8/11/1992  4015  MPW  Crossroads Mall  89 Crossroads Mall  Mt. Hope  WV 
25880  8/17/2001  4016  MPW  Columbia Center  1321 N Columbia Center Blvd, #408 
Kennewick  WA  99336  4/3/2014  4017  MPW  Marketplace Mall 
751 Miracle Mile Drive, #A1‐2  Rochester  NY  14623  3/8/2002  4019  MPW 
Rimrock Mall  300 South 24th Street West, #B‐1  Billings  MT  59102  4/6/2001 
4020  MPW  Mesa Mall  2424 US Hwy 6 & 50, #110  Grand Junction  CO  81505 
8/17/2001  4022  MPW  Crossroads Commons  1120 Meridian Drive, Spc A  Plover 
WI  54467  5/25/2012  4026  MPW  Central Square Mall  201 NW 4th Street, #100 
Grand Rapids  MN  55744  5/8/1991  4029  MPW  Palouse Mall 
2018 West Pullman Road, #D7  Moscow  ID  83843  10/3/2003  4033  MPW 
Great Northern Mall  116 Great Northern Mall  North Olmsted  OH  44070 
5/23/2003  4037  MPW  Midtown Mall  1084 South Stephenson Avenue  Iron Mountain 
MI  49801  11/2/1994  4040  MPW  Alton Square  116 Alton Square, #A09A  Alton 
IL  62002  3/9/2001  4047  MPW  Crossroads Mall  2060 Crossroads Boulevard 
Waterloo  IA  50702  6/8/2001  4053  MPW  Eden Prairie Center 
8251 Flying Cloud Drive, #1210  Eden Prairie  MN  55344  9/27/2013  4054  MPW 
Aberdeen Mall  3315 6th Avenue SE, #21  Aberdeen  SD  57402  11/13/1990  4059 
MPW  Stones River Mall  1720 Old Fort Pkwy, #B‐140  Murfreesboro  TN  37129 
8/22/2003  4061  MPW  Janesville Mall  2500 Milton Ave, #119  Janesville  WI 
53545  9/28/2007  4062  MPW  The Mall at Greece Ridge 
257 Greece Ridge Center Drive, H‐19a  Rochester  NY  14626  12/12/1998  4063 
MPW  Pyramid Mall Ithaca  40 Catherwood Road, #B06  Ithaca  NY  14850 
8/16/2002  4064  MPW  Valley River Center  538 Valley River Center  Eugene  OR 
97401  10/31/2002  4065  MPW  Village Mall  2917 North Vermilion  Danville  IL 
61832  8/18/1987  4066  MPW  Crossroads Mall  217 South 25th Street, Unit C23 
Fort Dodge  IA  50501  3/1/1980  6 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal131.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4069  MPW  Eastview Mall 
150 Eastview Mall  Victor  NY  14564  12/4/1998  4074  MPW 
CoolSprings Galleria  1800 Galleria Blvd, #2240  Franklin  TN  37067  5/23/2003 
4075  MPW  The Streets of Indian Lake  300 Indian Lake Blvd, Bldg A, Ste 220 
Hendersonville  TN  37075  3/13/2008  4077  MPW  The Mall at Whitney Field 
100 Commercial Road, #64  Leominster  MA  01453  8/15/2003  4079  MPW 
Hickory Point Mall  1350 Hickory Point Mall, Spc #1120  Forsyth  IL  62535 
1/3/2014  4081  MPW  The Shops at CenterPoint  3647 28th Street SE 
Grand Rapids  MI  49512  2/24/2001  4082  MPW  Northpark Mall 
320 West Kimberly Road, Spc 90  Davenport  IA  52806  2/26/2013  4083  MPW 
Richland Mall  687 Richland Mall  Mansfield  OH  44906  4/13/2001  4084  MPW 
Crest Plaza  1620 N Cedar Crest Blvd, Spc G  Allentown  PA  18104  4/26/2013 
4085  MPW  Glenbrook Square  4201 Coldwater, #E10  Fort Wayne  IN  46805 
10/12/2001  4086  MPW  Riverdale Village  12771 Riverdale Blvd, #101‐#102 
Coon Rapids  MN  55448  9/21/2001  4087  MPW  Northtown Mall 
4750 North Division, #1216  Spokane  WA  99207  10/4/2013  4088  MPW 
Pavilion Shopping Center  4344 South College Avenue, Unit 5  Fort Collins  CO 
80525  10/3/2013  4089  MPW  Boulevard Mall  1281 Niagara Falls Boulevard, #733 
Amherst  NY  14226  3/30/1999  4090  MPW  Rosedale Commons 
2480 Fairview Avenue North, Ste #163 A&B  Roseville  MN  55113  1/24/2014  4091 
MPW  Novi Town Center  26040 Ingersol Drive  Novi  MI  48375  6/5/2014  4092 
MPW  Clackamas Town Center  12000 SE 82nd Avenue, #L203  Happy Valley  OR 
97086  4/4/2014  4093  MPW  Westmoreland Mall  5256 Route 30, Ste #NL4 
Greensburg  PA  15601  5/9/2014  4094  MPW  Bellis Fair 
One Bellis Fair Parkway, #616  Bellingham  WA  98226  6/6/2014  4095  MPW 
Spokane Valley Mall  14700 East Indiana Avenue, #1104  Spokane Valley  WA 
99216  6/20/2014  4098  MPW  Columbia Mall  2300 Bernadette Drive, #0302 
Columbia  MO  65203  4/4/2014  4099  MPW  Orchard Crossing 
914 Thomas Road, #106  Fort Wayne  IN  46804  4/25/2014  4100  MPW 
Birchwood Mall  4350 24th Avenue, #228  Port Huron  MI  48059  4/11/2003  4101 
MPW  Peru Mall  3940 Route 251, Spc #H2  Peru  IL  61354  5/2/2003  4102  MPW 
SouthPark Mall  4500 16th Street, #630  Moline  IL  61265  3/21/1981  4103  MPW 
Westwood Mall  1850 W Michigan Ave, #808  Jackson  MI  49202  3/5/2004  4104 
MPW  New Towne Mall  400 Mill Avenue SE, #317  New Philadelphia  OH  44663 
5/6/1999  4105  MPW  SouthPointe Pavilions  2940 Pine Lake Road, #I‐18  Lincoln 
NE  68516  4/11/2003  4106  MPW  Logan Valley Mall  5580 Goods Lane, Ste 1141 
Altoona  PA  16602  8/13/2014  4107  MPW  Polaris Fashion Place 
1500 Polaris Parkway, #2008  Columbus  OH  43240  5/9/2014  7   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal132.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4108  MPW 
Mission Mart Shopping Center  5327 Johnson Drive  Mission  KS  66205  1/9/2015 
4109  MPW  Holiday Village Mall  1200 10th Avenue South, #1  Great Falls  MT 
59405  3/13/2001  4110  MPW  Chambersburg Mall  864 Chambersburg Mall, #739 
Chambersburg  PA  17202  11/19/2004  4111  MPW  Shenango Valley Mall 
3275 East State Street, #625  Hermitage  PA  16148  8/23/2002  4112  MPW 
Wausau Center  C324 Wausau Center  Wausau  WI  54403  8/16/1978  4113  MPW 
Mall St. Matthews  5000 Shelbyville Road, #1125  Louisville  KY  40207 
5/9/2014  4114  MPW  Wilton Mall at Saratoga  3065 Route 50, #B011a 
Saratoga Springs  NY  12866  6/17/2005  4115  MPW  Central Mall 
5111 Rogers Avenue, Spc #28  Fort Smith  AR  72903  8/23/1994  4116  MPW 
Prescott Gateway Mall  3250 Gateway Blvd, Spc 1064  Prescott  AZ  86303 
11/8/2002  4117  MPW  Sunrise Mall  6145 Sunrise Mall  Citrus Heights  CA 
95610  4/8/2005  4118  MPW  Mt. Shasta Mall  900 Dana Drive, Ste #C44  Redding 
CA  96003  11/19/2004  4119  MPW  Montgomery Village  731 Village Court, #731 
Santa Rosa  CA  95405  9/26/2003  4120  MPW  Arapahoe Crossings 
6616 Parker Road, Ste #101  Aurora  CO  80016  3/14/2003  4123  MPW 
The Promenade at Evergreen W 101 Evergreen Way, #115  South Windsor  CT  06074 
10/29/2004  4124  MPW  Concord Mall  4737 Concord Pike, #740  Wilmington  DE 
19803  5/13/2005  4125  MPW  Port Charlotte Town Center 
1441 Tamiami Trail, #215  Port Charlotte  FL  33948  11/15/2002  4126  MPW 
Tyrone Square  6924 Tyrone Square Mall  St. Petersburg  FL  33710  9/27/2002 
4127  MPW  Westgate Mall  515 North Adams, Ste 223  Carroll  IA  51401 
3/1/1994  4128  MPW  Marshalltown Mall  2500 South Center Street  Marshalltown 
IA  50158  9/27/1983  4129  MPW  Quincy Place Mall  1110 Quincy Avenue, #84 
Ottumwa  IA  52501  11/2/1991  4130  MPW  Westland Mall 
550 South Gear Avenue, Ste #1360  West Burlington  IA  52655  9/16/1981  4131 
MPW  Grand Teton Mall  2300 East 17th Street, Ste 54  Idaho Falls  ID  83404 
3/5/1993  4132  MPW  Greenwood Park Mall  1251 US Highway 31 North, #F11A 
Greenwood  IN  46142  5/20/2005  4133  MPW  Markland Mall 
1220 South 17th Street, B03  Kokomo  IN  46902  9/7/2001  4134  MPW 
Fayette Mall  3401 Nicholasville Road, Ste 432  Lexington  KY  40503  5/21/2004 
4135  MPW  TownMall of Westminster  400 North Center Street, Ste 147 
Westminster  MD  21157  8/22/2003  4137  MPW  Southland Center 
23000 Eureka Road, #1655  Taylor  MI  48180  8/25/2006  4138  MPW 
Cary Towne Center  1105 Walnut Street, #150  Cary  NC  27511‐4791  10/17/2003 
4140  MPW  Oakdale Mall  601‐635 Harry L Drive, Ste 74  Johnson City  NY  13790 
9/17/2004  4142  MPW  Eastern Hills Mall  4545 Transit Road, #734 
Williamsville  NY  14221  11/17/2006  8   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal133.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4143  MPW  Midway Mall 
3250 Midway Mall  Elyria  OH  44035  9/26/2003  4144  MPW  Great Lakes Mall 
7850 Mentor Avenue, #514  Mentor  OH  44060  6/1/2001  4148  MPW  The Galleria 
500 Galleria Drive, #218  Johnstown  PA  15904  10/11/2002  4149  MPW 
Coventry Mall  351 West Schuylkill Road, #H2  Pottstown  PA  19465  11/8/2002 
4150  MPW  Uniontown Mall  1728 Mall Run Road, #728  Uniontown  PA  15401 
11/1/2002  4156  MPW  Northland Mall  954 West Northland Avenue  Appleton  WI 
54914  11/1/1983  4157  MPW  East Town Mall  2350 East Mason, #15  Green Bay 
WI  54302  10/14/1982  4158  MPW  Morgantown Mall  9915 Mall Road, #915 
Morgantown  WV  26501  3/29/2002  4159  MPW  Columbia Mall 
2800 South Columbia Road, #335  Grand Forks  ND  58201  7/25/2014  4160  MPW 
River Hills Mall  1850 Adams Street, #518  Mankato  MN  56001‐4840  3/20/2002 
4161  MPW  Chapel Hills Mall  1710 Briargate Blvd, #117  Colorado Springs  CO 
80920  4/6/2001  4162  MPW  Champlain Centre North  60 Smithfield Blvd, #C‐115 
Plattsburgh  NY  12901  2/13/2014  4163  MPW  The Village at Jordan Creek 
6925 Mills Civic Pkwy, #130  West Des Moines  IA  50266  6/13/2014  4164  MPW 
Kalispell Center Mall  20 North Main Street, #B090  Kalispell  MT  59901 
8/1/2014  4165  MPW  Cherryvale Mall  7200 Harrison Avenue, #H‐04  Rockford  IL 
61112  8/22/2014  4166  MPW 
Skyway Regional Shopping Cent 2013 Cromwell Dixon Lane, Ste 105  Helena  MT 
59602  10/8/2015  4167  MPW  Northpark Mall  101 N. Range Line Rd, #350  Joplin 
MO  64801  7/11/2014  4168  MPW  Kennedy Mall  555 John F Kennedy Road, #445 
Dubuque  IA  52002  4/13/2001  4169  MPW  Meadowbrook Mall 
2399 Meadowbrook Road, #330  Bridgeport  WV  26330  4/13/2001  4170  MPW 
Ohio Valley Mall  67800 Mall Road, #570  St. Clairsville  OH  43950  3/29/2002 
4171  MPW  Findlay Village Mall  1800 Tiffin Avenue, #469  Findlay  OH  45840 
8/27/2004  4172  MPW  Sandusky Mall  4314 Milan Road, #180  Sandusky  OH  44870 
8/16/2002  4173  MPW  Millcreek Mall  725 Millcreek Mall  Erie  PA  16565 
3/8/2002  4174  MPW  Nittany Mall  2900 East College Avenue, Spc #326 
State College  PA  16801  3/6/2015  4175  MPW  RiverTown Crossings 
3700 Rivertown Pkwy, #1218  Grandville  MI  49418  8/1/2014  4176  MPW 
Mercer Mall  261 Mercer Mall Road, Ste 720  Bluefield  WV  24701  9/1/2001 
4177  MPW  Moorhead Center Mall  512 Center Avenue  Moorhead  MN  56560 
2/23/1994  4178  MPW  Paul Bunyan Mall  1401 Paul Bunyan Drive NW  Bemidji  MN 
56601  9/1/1978  4179  MPW  Watertown Mall  1300 9th Avenue SE, #57  Watertown 
SD  57201  10/30/1991  4180  MPW  Carolina Mall  1480 US Highway 29 N, #275 
Concord  NC  28025  4/23/2004  9   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal134.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4181  MPW  Utica Corners 
13291 Hall Road, Spc C140  Utica  MI  48315  8/1/2014  4182  MPW 
The Shoppes at Dawley Farms  905 South Highline Place, Spc 102  Sioux Falls  SD 
57110  9/26/2014  4183  MPW  Hampton Village Centre 
2685 South Rochester Road, Spc #11  Rochester Hills  MI  48307  9/12/2014  4184 
MPW  Maple Grove Crossing  8046 Wedgewood Lane North, Unit 10  Maple Grove  MN 
55369  9/19/2014  4185  MPW  Vancouver Mall 
8700 NE Vancouver Mall Dr, Spc #210  Vancouver  WA  98662  9/12/2014  4186  MPW 
The Pinnacle at Turkey Creek  11437 Parkside Drive, Ste #603  Farragut  TN 
37934  8/21/2015  4188  MPW  Monroeville Mall  200 Monroeville Mall, #212 
Monroeville  PA  15146  9/5/2014  4189  MPW  Kitsap Mall 
10315 Silverdale Way NW, #F01  Silverdale  WA  98383  1/7/2015  4190  MPW 
Mid Rivers Mall  2004 Mid Rivers Mall Drive  St. Peters  MO  63376  11/14/2014 
4191  MPW  Valley View Mall  4802 Valley View Blvd NW, #LA‐5  Roanoke  VA 
24012  1/29/2015  4192  MPW  Bay City Mall  4101 Wilder Road, #E517  Bay City 
MI  48706  8/18/2000  4193  MPW  Northland Mall  2900 East Lincolnway, #10 
Sterling  IL  61081  4/3/1998  4194  MPW  Salmon Run Mall 
21182 Salmon Run Mall Loop West, Spc #A104  Watertown  NY  13601  10/3/2014 
4195  MPW  Laurel Park Place  37700 West Six Mile Road, #D‐280  Livonia  MI 
48152  10/3/2014  4196  MPW  Westridge Court  256 South Route 59, Ste #104 
Naperville  IL  60540  8/28/2014  4197  MPW  Carriage Crossing 
4670 Merchants Park Circle, #660  Collierville  TN  38017  10/3/2014  4198  MPW 
University Mall  1237 East Main Street, #1052  Carbondale  IL  62901  4/30/2004 
4199  MPW  Park City Center  575 Park City Center, E0575  Lancaster  PA  17601 
11/8/2002  4200  MPW  Thunderbird Mall  1427 South 12th Avenue, Ste 27 
Virginia  MN  55792‐3247  7/12/1992  4201  MPW  The Crossroads 
6650 S Westnedge Ave, #255  Portage  MI  49024  1/27/2015  4202  MPW 
West County Center  72 West County Center, #1300  Des Peres  MO  63131 
6/5/2015  4203  MPW  Greenwood Mall  2625 Scottsville Road, #100  Bowling Green 
KY  42104  11/21/2014  4204  MPW  Market Place Shopping Center 
2000 North Neil Street, Spc 104  Champaign  IL  61820  11/14/2014  4205  MPW 
Shoppes on Ford Avenue  1603 Ford Avenue, Ste A  Effingham  IL  62401 
1/30/2015  4206  MPW  North Grand Mall  2801 Grand Avenue, #1090  Ames  IA 
50010  9/9/2005  4207  MPW  Clearview Mall  101 Clearview Circle, Room #730 
Butler  PA  16001  9/26/2003  4209  MPW  Centrum Plaza  915 Short Street 
Decorah  IA  52101  2/22/1994  4210  MPW  South Park Mall 
901 11th Street SW, Unit #48  Spencer  IA  51301  8/17/1993  4211  MPW 
Coral Ridge Mall  1451 Coral Ridge Ave, #118  Coralville  IA  52241  2/2/2018 
4212  MPW  Holiday Mall  425 College Drive South, Ste #6  Devils Lake  ND 
58301  8/19/1979  10   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal135.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4213  MPW  Buffalo Mall 
2400 8th Avenue SW, Ste E4  Jamestown  ND  58401  8/19/1993  4214  MPW 
Lufkin Mall  4600 S Medford Drive, #1124  Lufkin  TX  75901  10/8/2004  4215 
MPW  Collin Creek Mall  811 North Central Expressway, Spc 2190  Plano  TX 
75075  11/8/2007  4217  MPW  Mall of Abilene  4310 Buffalo Gap Road, #1404 
Abilene  TX  79606  6/24/2005  4218  MPW  Westgate Mall 
7701 West Interstate 40, Ste #548  Amarillo  TX  79121  3/28/2003  4220  MPW 
Firewheel Town Center  155 Cedar Sage Drive, #D11  Garland  TX  75040  5/8/2009 
4221  MPW  Auburn Mall  550 Center Street, #1108  Auburn  ME  04210  10/20/2014 
4222  MPW  Marketplace at Augusta  2 Stephen King Drive, Suite 4  Augusta  ME 
04330  11/15/2007  4223  MPW  Pinnacle Hills Promenade 
2203 Promenade Blvd, #2130  Rogers  AR  72758  10/4/2006  4227  MPW 
Wenatchee Valley Mall  511 Valley Mall Parkway, Spc B08  East Wenatchee  WA 
98802  8/16/1994  4228  MPW  Kent Station  438 Ramsey Way, Ste 105  Kent  WA 
98032  11/1/2006  4229  MPW  Cache Valley Mall  1300 North Main Street, #1110 
Logan  UT  84341  10/8/2004  4230  MPW  Provo Towne Center 
1200 Provo Towne Center Blvd, #1000  Provo  UT  84601  10/28/1998  4231  MPW 
Red Cliffs Mall  1770 East Red Cliffs Drive, #1168  St. George  UT  84790 
3/12/2004  4234  MPW  Mall of New Hampshire  1500 South Willow Street, #E111 
Manchester  NH  03103  11/15/2002  4235  MPW  Village at Sandhill 
631 Promenade Place, Ste 12  Columbia  SC  29229  5/26/2006  4236  MPW 
Mall of Georgia  3333 Buford Drive, #2049A  Buford  GA  30519  8/15/2003  4237 
MPW  College Square  2550 East Morris Blvd, #56  Morristown  TN  37813 
6/6/2003  4238  MPW  Northgate Mall  271 Northgate Mall  Chattanooga  TN  37415 
6/13/2003  4239  MPW  Dover Mall  1365 N Dupont Hwy, #1110  Dover  DE  19901 
10/14/2005  4241  MPW  Valley Mall  1925 East Market Street, #0416 
Harrisonburg  VA  22801  5/8/2015  4242  MPW  Heritage Mall 
2137 14th Avenue SE, #A117  Albany  OR  97322  3/12/2015  4243  MPW 
Eastridge Mall  601 SE Wyoming Boulevard, #1258  Casper  WY  82609  5/1/2011 
4244  MPW  Grand Traverse Mall  3200 S Airport Road West, #411  Traverse City 
MI  49684  4/11/2003  4245  MPW  Greenway Station Shopping Cen
1661 Deming Way, Suite 138  Middleton  WI  53562  3/6/2015  4247  MPW 
The Monroe Marketplace  330 Marketplace Blvd, #C6  Selinsgrove  PA  17870 
2/13/2015  4248  MPW  River Ridge Mall  3405 Candlers Mountain Road, #F265 
Lynchburg  VA  24502  8/23/2002  4249  MPW  University Mall 
575 East University Pkwy, #A8A  Orem  UT  84097  3/10/2006  4250  MPW 
Magic Valley Mall  1485 Pole Line Lane #195  Twin Falls  ID  83301  8/19/2005 
4251  MPW  Washington Park Mall  2350 SE Washington Blvd  Bartlesville  OK 
74006  6/1/2007  11   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal136.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4252  MPW  The Lakes Mall 
5600 Harvey Street, #2072  Muskegon  MI  49444  8/15/2001  4253  MPW 
West Acres Shopping Center  3902 13th Avenue South, #233  Fargo  ND  58103 
8/20/1979  4254  MPW  Hamilton Town Center  14002 Hoard Dr, Ste 300 
Noblesville  IN  46060  5/1/2008  4255  MPW  Midland Mall 
6800 Eastman Avenue, #240  Midland  MI  48642  11/12/2004  4256  MPW 
The Arboretum of South Barring 100 West Higgins Road, Ste Q65  South Barrington 
IL  60010  4/10/2015  4257  MPW  Germantown Plaza III 
N96 W19160 County Line Road, Unit #2  Germantown  WI  53022  4/17/2015  4258 
MPW  Corbin Park  6501 West 135th Street, Ste F‐8  Overland Park  KS  66223 
4/24/2015  4259  MPW  Shoppes on Six  205 County Road 6 East, Suite F  Elkhart 
IN  46514  9/4/2015  4260  MPW  Superstition Springs Mall 
6555 East Southern Avenue, Ste 1210  Mesa  AZ  85206  4/15/2015  4261  MPW 
Durango Mall  800 South Camino del Rio, #F5 & #F6  Durango  CO  81301  2/6/2015 
4262  MPW  Arrowhead Towne Center  7700 W. Arrowhead Towne Center Dr, Spc #1253 
Glendale  AZ  85308  5/8/2015  4263  MPW  Capital Mall 
3600 Country Club Drive, #306  Jefferson City  MO  65109  2/10/1982  4264  MPW 
The Shops at Perry Crossing  314 Marketplace Mile, Suite 115  Plainfield  IN 
46168  8/28/2015  4266  MPW  College Mall  2916 East 3rd Street, #M‐12 
Bloomington  IN  47401  4/5/2002  4267  MPW  Chautauqua Mall 
318 East Fairmount Avenue, #644  Lakewood  NY  14750  9/24/2004  4268  MPW 
Patrick Henry Mall  12300 Jefferson Avenue, #412  Newport News  VA  23602 
4/18/2003  4269  MPW  New River Valley Mall  782 New River Road, #831 
Christiansburg  VA  24073  8/10/2001  4270  MPW  Short Pump Town Center 
11800 W Broad Street, #2138  Richmond  VA  23233  8/19/2005  4272  MPW 
Salem Center  480 Center Street, #2220  Salem  OR  97301  6/11/2004  4273  MPW 
The Tower Shops at The Pinnacl 562 Pinnacle Parkway, Spc #518  Bristol  TN 
37620  5/12/2016  4274  MPW  Alderwood Mall  3000 184 Street SW, Spc #398 
Lynnwood  WA  98037  6/12/2015  4275  MPW  Northwoods Mall 
2200 West War Memorial Drive, #CU‐9  Peoria  IL  61613  4/12/2002  4276  MPW 
Green Oak Village Place  9736 Village Place Blvd, #F  Brighton  MI  48116 
9/29/2006  4277  MPW  River Valley Mall  1635 River Valley Circle South, #331 
Lancaster  OH  43130  5/17/2002  4278  MPW  Indian Mound Mall 
771 South 30th Street, #721  Heath  OH  43056  3/15/2002  4279  MPW 
Eastland Mall  1615 East Empire Street, #1048  Bloomington  IL  61701 
10/15/2004  4280  MPW  Lycoming Mall  300 Lycoming Mall Circle, Ste #257 
Pennsdale  PA  17756  9/20/2002  4281  MPW  Southgate Mall 
2901 Brooks Street, #B2  Missoula  MT  59801  7/3/2015  4283  MPW 
Genesee Valley Mall  3341 South Linden Road, #620  Flint  MI  48507  11/5/2004 
4284  MPW  Colonie Center  131 Colonie Center, #280  Albany  NY  12205 
5/4/2015  12   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal137.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4285  MPW  Garden City Plaza 
2214 East Kansas Avenue, Suite 6 & 7  Garden City  KS  67846  10/27/1993  4286 
MPW  Frontier Mall  1400 Dell Range Boulevard  Cheyenne  WY  82009  4/7/1982 
4287  MPW  Miami Valley Centre  987 East Ash Street, Spc C6  Piqua  OH  45356 
10/28/2004  4289  MPW  Arnot Mall  3300 Chambers Road South, Ste 5146 
Horseheads  NY  14845  3/12/2004  4290  MPW  Johnson City Crossing 
3211 Peoples Street, Ste #700  Johnson City  TN  37604  8/7/2015  4291  MPW 
Liberal Plaza Shopping Center  1505 North Kansas Avenue  Liberal  KS  67901 
10/9/2015  4293  MPW  The Shoppes on Burbank  4369 Burbank Road, Unit 20 
Wooster  OH  44691  3/18/2016  4294  MPW  Wilshire Plaza  5530 Grape Road 
Mishawaka  IN  46545  9/15/2016  4296  MPW  Washington Square Mall 
815 Lake Avenue, #5  Detroit Lakes  MN  56501  4/30/1991  4298  MPW 
Viking Plaza  3015 Highway 29 South, Ste 4095  Alexandria  MN  56308  4/15/1992 
4299  MPW  Greeley Mall  1955 Greeley Mall  Greeley  CO  80631  5/18/1983  4300 
MPW  Manhattan Town Center  100 Manhattan Town Center, #270  Manhattan  KS 
66502  10/25/1983  4301  MPW  Time Square  7605 148th Street  Apple Valley  MN 
55124  11/1/1977  4302  MPW  Beaver Valley Mall  344 Route 18, #344  Monaca  PA 
15061  4/23/1999  4304  MPW  Miller Hill Mall  1600 Miller Trunk Hwy, #E02D 
Duluth  MN  55811  11/15/2007  4306  MPW  Westgate Mall 
14136 Baxter Drive, Ste 36  Baxter  MN  56425  11/5/1991  4307  MPW 
Hilltop Mall  5003 North 2nd Avenue, Ste 5  Kearney  NE  68848  10/15/1992 
4308  MPW  Hutchinson Mall  1060 Hwy 15 South, #36  Hutchinson  MN  55350 
11/12/1992  4309  MPW  Monument Mall  2302 Frontage Road, #2  Scottsbluff  NE 
69361  3/30/1993  4310  MPW  Northridge Plaza  1615 North Harrison, #13  Pierre 
SD  57501  4/7/1993  4311  MPW  Yankton Mall  2101 Broadway, #130  Yankton  SD 
57078  7/26/2018  4312  MPW  Winona Mall  1213 Gilmore  Winona  MN  55987 
10/26/1993  4314  MPW  Delta Plaza Mall  301 North Lincoln Road  Escanaba  MI 
49829  2/16/1994  4315  MPW  Pueblo Mall  3539 Dillon Drive  Pueblo  CO  81008 
5/3/1994  4316  MPW  Market Street Mall  1420 East College Drive  Marshall  MN 
56258  8/31/1994  4317  MPW  Karcher Mall  1509 Caldwell Boulevard, Ste #1174 
Nampa  ID  83651  8/2/1994  4318  MPW  Marshfield Mall  503 East Ives Street 
Marshfield  WI  54449  8/23/1994  4319  MPW  Francis Scott Key Mall 
5500 Buckeystown Pike, #255  Frederick  MD  21703  4/12/2002  4321  MPW 
Rotterdam Square Mall  93 West Campbell Road, #6050  Schenectady  NY  12306 
3/9/2001  4323  MPW  Platte River Mall  1000 South Dewey, #40/50  North Platte 
NE  69101  5/18/2001  13   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal138.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4324  MPW  Rockford Road Plaza 
4190 Vinewood Lane North, #127  Plymouth  MN  55442  10/7/2011  4326  MPW 
Marketplace at Northglenn  331 West 104th Avenue, Unit A  Northglenn  CO  80234 
5/3/2002  4328  MPW  Towne East Square  7700 East Kellogg Drive, #P05  Wichita 
KS  67207  4/8/2004  4329  MPW  Petoskey Town Center  1319 Spring Street 
Petoskey  MI  49770  6/28/1995  4330  MPW  Sooner Mall 
3301 West Main Street, #305  Norman  OK  73072  6/13/2003  4332  MPW 
Eastwood Mall  5555 Youngstown‐Warren Road, #1155  Niles  OH  44446  9/22/2000 
4333  MPW  Grand Central Mall  100 Grand Central Avenue, #263  Vienna  WV 
26105  3/22/2002  4334  MPW  South Hills Village 
301 South Hills Village, #2030A  Pittsburgh  PA  15241  9/29/2000  4335  MPW 
Eastwood Towne Center  3016 Towne Centre Blvd, #D4  Lansing  MI  48912 
3/7/2003  4337  MPW  Stroud Mall  344 Stroud Mall Road, Ste 274  Stroudsburg 
PA  18360  6/6/2003  4338  MPW  Harford Mall  670 Bel Air Road, #6  Bel Air  MD 
21014  10/3/2003  4339  MPW  Towne Square Mall 
5000 Frederica Street, H10 & H12  Owensboro  KY  42301  10/24/2003  4340  MPW 
Village Centre  122 East 24th Street, A11  Columbus  NE  68601  8/15/2003  4341 
MPW  Pine Ridge Mall  4155 Yellowstone Hwy, #1152  Chubbuck  ID  83202 
11/7/2003  4342  MPW  Cottonwood Mall  10000 Coors Blvd Bypass NW, #C206 
Albuquerque  NM  87114  5/7/2004  4343  MPW  Towne Mall 
1704 N Dixie Hwy, #A003  Elizabethtown  KY  42701  11/21/2003  4344  MPW 
Diamond Run Mall  Route 7 South, #230  Rutland  VT  05701  6/11/2004  4345  MPW 
Richmond Square  3801 National Road East, #541  Richmond  IN  47374  3/25/2005 
4346  MPW  Capitola Mall  1855 41st Avenue, #E09  Capitola  CA  95010 
8/13/2004  4347  MPW  University Mall  155 Dorset Street, #H8  South Burlington 
VT  05403  9/10/2004  4348  MPW  Somerset Mall  4150 US Hwy 27 S, #12b 
Somerset  KY  42501  10/1/2004  4349  MPW  Cross County Mall 
700 Broadway East, #3  Mattoon  IL  61938  10/1/2004  4350  MPW  Shawnee Mall 
4901 North Kickapoo Street, #1556  Shawnee  OK  74804  11/12/2004  4353  MPW 
Berkshire Mall  1665 State Hill Road, #350  Wyomissing  PA  19610  11/18/2005 
4354  MPW  Country Club Mall  1262 Vocke Road, Suite 444  LaVale  MD  21502 
3/16/2007  4355  MPW  Mall at Tuttle Crossing  5043 Tuttle Crossing Blvd, #268 
Dublin  OH  43016  9/16/2005  4357  MPW  Streets of Cranberry 
20430 Route 19, #160  Cranberry Township  PA  16066  3/23/2007  4358  MPW 
DuBois Mall  5522 Shaffer Road, Unit 3A  DuBois  PA  15801  8/18/2006  4359 
MPW  Volusia Mall  1700 W International Speedway, #414  Daytona Beach  FL 
32114  8/25/2006  4361  MPW  Quail Springs Mall  2501 W Memorial Road, Spc 153 
Oklahoma City  OK  73134  11/8/2007  14   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal139.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4362  MPW  Parkway Place 
2801 Memorial Pkwy SW, Spc 162  Huntsville  AL  35801  3/6/2008  4364  MPW 
Southtown Center  7833 Southtown Center, #511  Bloomington  MN  55431  3/9/2001 
4365  MPW  Fashion Place  6191 South State Street, #1585  Murray  UT  84107 
3/11/2016  4366  MPW  Willow Creek Crossing  532  Indianhead Drive  Mason City 
IA  50401  7/3/2015  4367  MPW  Belden Village 
4129 Belden Village Mall, Spc B40  Canton  OH  44718  4/14/2016  4368  MPW 
Valley Mall  17301 Valley Road Mall, #462  Hagerstown  MD  21740  3/11/2016 
4369  MPW  Valley View Mall  3800 State Road 16, #178  La Crosse  WI  54601 
1/29/2016  4370  MPW  Fashion Square Mall  4895 Fashion Square Mall, Spc 402 
Saginaw  MI  48604‐2796  5/30/2003  4371  MPW  Yorktown Shopping Center 
260 Yorktown Shopping Center  Lombard  IL  60148  9/28/2007  4375  MPW 
Battlefield Mall  2825 South Glenstone Ave, Spc #F04A  Springfield  MO  65804 
3/25/2016  4376  MPW  Galleria at Pittsburgh Mills  210 Pittsburgh Mills Circle 
Tarentum  PA  15084  7/14/2005  4378  MPW  Northfield Square Mall 
1600 N State Route 50, #424a  Bourbonnais  IL  60914  11/25/2005  4385  MPW 
St. Clair Square  134 St. Clair Square, Spc 180  Fairview Heights  IL  62208 
12/16/2016  4386  MPW  McKinley Mall  3701 McKinley Pkway #736  Buffalo  NY 
14219  1/27/2016  4387  MPW  Branson Landing  1105 Branson Landing Boulevard 
Branson  MO  65616  3/4/2016  4388  MPW  York Galleria 
2899 Whiteford Road, Ste 234  York  PA  17402  6/4/1999  4389  MPW 
Gateway Mall  516 Gateway Mall  Lincoln  NE  68505‐2462  2/1/2007  4392  MPW 
Burnsville Center  2016 Burnsville Center  Burnsville  MN  55306  8/18/2000 
4393  MPW  Dakota Square  218 Dakota Square  Minot  ND  58701  10/13/2000  4394 
MPW  Towne West Square  4600 West Kellogg Drive, #Q08  Wichita  KS  67209 
9/28/1993  4395  MPW  Huntington Mall  500 Mall Road, Unit 850  Barboursville 
WV  25504  3/10/2017  4396  MPW  Apache Mall  333 Apache Mall, Ste 1020 
Rochester  MN  55902  4/21/2017  4397  MPW  Bechtle Crossing 
1642 N Bechtle Ave, Space 60  Springfield  OH  45504  3/3/2017  4398  MPW 
Crossroads Center  4101 West Division Street, Space C0012  St. Cloud  MN  56301 
4/14/2017  4399  MPW  Southern Park Mall  7401 Market Street, #221A  Youngstown 
OH  44512  6/2/2000  4400  MPW  Quincy Mall  3347 Quincy Mall  Quincy  IL 
62301  5/5/2006  4401  MPW  Eastland Mall  800 North Green River Road, #146 
Evansville  IN  47715  11/18/2016  4402  MPW  Oakwood Mall 
4800 Golf Road, Spc 88  Eau Claire  WI  54701  1/27/2017  4403  MPW 
South Hill Mall  3500 South Meridian, Spc 440  Puyallup  WA  98373  4/14/2017 
4404  MPW  Honey Creek Mall  3401 South US Hwy 41, #H3  Terre Haute  IN  47802 
8/10/2001  15   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal140.jpg]
Christopher & Banks Store Count as of 7/27/2018 Store #  Division  Center Name 
Address  City  State  Zip Code  Open Date  4405  MPW  Lima Mall 
2400 Elida Road, #158  Lima  OH  45805  3/20/1998  4406  MPW  Sunset Plaza 
1700 Market Lane, #200  Norfolk  NE  68701  10/10/2003  4407  MPW 
Big Creek Crossing (fka ‐ The Ma 2918 Vine Street, #60  Hays  KS  67601 
5/1/1998  4409  MPW  Metro Crossing Shopping Cente 3606 Metro Drive, Ste 200 
Council Bluffs  IA  51501  9/10/2009  4410  MPW  South County Center 
316 South County Center Way  St. Louis  MO  63129  9/28/2017  4411  MPW 
The Shops at South Town  10450 South State Street, Space 1110  Sandy  UT  84070 
9/14/2017  4412  MPW  Great Northern Mall  4155 State Route 31, #B106  Clay  NY 
13041  9/28/2001  4413  MPW  Kandi Mall  1605 South 1st Street, #C10/11 
Willmar  MN  56201  5/18/2007  4414  MPW  Foothills Mall 
145 Foothills Mall Drive, #48/#50  Maryville  TN  37801  10/13/2006  4415  MPW 
Crestview Hills Town Center  2815 Town Center Boulevard, #2020  Crestview Hills 
KY  41017  3/1/2006  4419  MPW  Rogue Valley Mall 
1600 N Riverside Drive, #2041  Medford  OR  97501  10/8/1999  16   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal141.jpg]
SCHEDULE 5.09 ENVIRONMENTAL MATTERS None.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal142.jpg]
SCHEDULE 5.10 INSURANCE See attached schedule.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal143.jpg]
Christopher & Banks Insurance Policy Schedule Effective 2/1/2018 Insurance
Coverage Insurance Provider Policy Dates Broker Commercial Property Affiliated
FM 2/1/18 – 1/31/19 Willis Towers Watson Cargo Travelers Property Casualty
Company 2/1/18 – 1/31/19 Willis Towers Watson Commercial General Crum & Forster
– The North River Insurance 2/1/18 – 1/31/19 Willis Towers Watson Liability
Company (United States Fire Insurance Company) Commercial Auto Crum & Forster –
The North River Insurance 2/1/18 – 1/31/19 Willis Towers Watson Company (United
States Fire Insurance Company) Workers’ Compensation Crum & Forster – The North
River Insurance 2/1/18 – 1/31/19 Willis Towers Watson and Employers Liability
Company (United States Fire Insurance Company) International Package Continental
Insurance Company (CNA) 2/1/18 – 1/31/19 Willis Towers Watson Commercial
Umbrella Everest (Primary Layer) - $25M 2/1/18 – 1/31/19 Willis Towers Watson
Continental Insurance Company (CNA) (Secondary Layer) - $25M Excess Follow Form
Continental Insurance Company (CNA) 2/1/18 – 1/31/19 Willis Towers Watson
liability Surety – Fundraising Westfield Insurance Company September 30, 2018 –
Willis Towers Watson Bond - Alabama September 30, 2019 Surety – Fundraising
Westfield Insurance Company December 31, 2017 – Willis Towers Watson Bond –
Massachusetts December 31, 2018 Surety – Custom’s Bond C.A. Shea – OneBeacon
Atlantic Specialty June 2018 – June 2019 Willis Towers Watson Insurance Cyber
Insurance Coverage Lloyds of London Syndicates 10/1/17 – 10/31/18 Willis Towers
Watson Primary Directors & National Union Fire Ins. Co of Pittsburgh 2/1/18 –
1/31/19 Willis Towers Watson Officers Liability (AIG) - $10M 1st Excess
Directors & Endurance Risk Solutions Assurance Co 2/1/18 – 1/31/19 Willis Towers
Watson Officers Liability (Sompo) - $10M x $10M 2nd Excess Directors &
Continental Casualty Company (CNA) 2/1/18 – 1/31/19 Willis Towers Watson
Officers Liability $10M x $20M 3rd Excess Directors & XL Specialty Insurance
Company 2/1/18 – 1/31/19 Willis Towers Watson Officers Liability $5M x $30M 4th
Excess Directors & Beazley Insurance Company 2/1/18 – 1/31/19 Willis Towers
Watson Officers Liability $10M x $35M 5th Excess Directors & National Union Fire
Insurance Co of 2/1/18 – 1/31/19 Willis Towers Watson Officers Liability
Pittsburgh (AIG) $10M x $45M Primary Employment National Union Fire Ins. Co of
Pittsburgh - 2/1/18 – 1/31/19 Willis Towers Watson Practices Liability $5M 1st
Excess Employment AXIS Insurance Company - $5M x $5M 2/1/18 – 1/31/19 Willis
Towers Watson Practices Liability Fiduciary Liability National Union Fire Ins.
Co of Pittsburgh 2/1/18 – 1/31/19 Willis Towers Watson Crime Coverage Federal
Insurance Company (Chubb) 2/1/18 – 1/31/19 Willis Towers Watson      



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal144.jpg]
SCHEDULE 5.13 SUBSIDIARIES; OTHER EQUITY INVESTMENTS (a) Ownership of
Christopher & Banks, Inc. and Christopher & Banks Company: Owner Issuer Type of
# of Equity Certificate Percentage Equity Interests Number Ownership Interests
Christopher & Banks Christopher & Common 1,000 Shares 3 100% Corporation Banks,
Inc. Stock Christopher & Christopher & Common 1,000 Shares 1 100% Banks, Inc.
Banks Company Stock (b) None.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal145.jpg]
SCHEDULE 5.17 INTELLECTUAL PROPERTY MATTERS Trademarks See attached “Trademarks”
list. Patents None. Claims and Litigation None.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal146.jpg]
ATTACHMENT 1 Trademarks Trademark Owner Registration Date Status Registration
No. Christopher & May 29, 2018 Registered 5,481,754 Banks Company Christopher &
July 17, 2012 Registered 4,176,007 Banks Company Christopher & December 8, 2009
Registered 3,723,759 Banks Company Christopher & June 1, 2010 Registered
3,797,571 Banks Company Christopher & November 29, 2011 Registered 4,062,718
Banks Company cj banks Christopher & May 4, 2010 Registered 3,786,187 Banks
Company C.J. BANKS Christopher & July 3, 2001 Registered 2,466,691 Banks Company
christopher & banks Christopher & December 8, 2009 Registered 3,723,169 Banks
Company CHRISTOPHER & BANKS Christopher & April 19, 1988 Registered 1,485,374
Banks Company Christopher & January 25, 2000 Registered 2,311,711 Banks Company
Christopher & March 21, 2000 Registered 2,331,821 Banks Company EASY WEAR. EVERY
WEAR. Christopher & August 19, 2014 Registered 4,590,384 Banks Company EVERY
DAY, WOMEN DO AMAZING Christopher & July 2, 2013 Registered 4,361,752 THINGS
Banks Company March 12, 2013 Registered 4,302,044 FRIENDSHIP Christopher &
December 7, 2010 Registered 3,887,711 Banks Company Christopher & March 14, 2017
Registered 5,159,900 Banks Company Christopher & October 16, 2012 Registered
4,227,243 Banks Company HERITAGE CORD Christopher & August 12, 2014 Registered
4,585,770 Banks Company    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal147.jpg]
Trademark Owner Registration Date Status Registration No. IT’S A PROPORTION NOT
A SIZE Christopher & December 1, 2009 Registered 3,719,274 Banks Company Life.
You Wear It Well. Christopher & May 15, 2012 Registered 4,144,120 Banks Company
RELAXED. RESTYLED. Christopher & August 19, 2014 Registered 4,590,293 Banks
Company SIGNATURE COMFORT Christopher & May 20, 2014 Registered 4,533,748 Banks
Company Christopher & October 29, 2013 Registered 4,425,549 Banks Company
Signature Slimming Christopher & August 12, 2014 Registered 4,585,757 Banks
Company Christopher & September 8, 2015 Registered 4,809,457 Banks Company
Christopher & September 8, 2015 Registered 4,809,455 Banks Company Christopher &
September 8, 2015 Registered 4,809,458 Banks Company Christopher & September 8,
2015 Registered 4,809,456 Banks Company TUMMY SLIMMER Christopher & July 30,
2013 Registered 4,375,557 Banks Company    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal148.jpg]
SCHEDULE 5.18 LABOR MATTERS None.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal149.jpg]
SCHEDULE 5.21(a) DDAS Information is on file with Lender.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal150.jpg]
SCHEDULE 5.21(b) CREDIT CARD ARRANGEMENTS Information is on file with Lender.  
 



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal151.jpg]
SCHEDULE 5.24 MATERIAL CONTRACTS 1. Bank Card Merchant Agreement, dated February
21, 2007, between Fifth Third Processing Solutions and Christopher & Banks
Corporation (“Bank Card Merchant Agreement”). 2. First Amendment to Bank Card
Merchant Agreement, dated September 26, 2007, between Fifth Third Bank and
Christopher & Banks Corporation. 3. Second Amendment to Bank Card Merchant
Agreement, dated August 29, 2008, between Fifth Third Bank and Christopher &
Banks Corporation. 4. Third Amendment to Bank Card Merchant Agreement, dated
June 18, 2010, among Fifth Third Processing Solutions, Fifth Third Bank and
Christopher & Banks Corporation. 5. Fourth Amendment to Bank Card Merchant
Agreement, dated August 26, 2011, among Vantiv, LLC and Fifth Third Bank and
Christopher & Banks Corporation. 6. Fifth Amendment to Bank Merchant Agreement,
dated June 27, 2013, among Vantiv, LLC, Fifth Third Bank and Christopher & Banks
Corporation. 7. Special Amendment to the Bank Merchant Agreement, dated
September 14, 2015, among Vantiv, LLC and Fifth Third Bank and Christopher &
Banks Corporation. 8. Second Special Amendment to Bank Card Merchant Agreement,
dated April 9, 2016, among Vantiv, LLC f/k/a Fifth Third Processing Solutions,
LLC and Fifth Third Bank and Christopher & Banks Corporation. 9. Restated and
Amended Master Services Agreement, dated October 25, 2007, between Accretive
Commerce, Inc. and Christopher & Banks, Inc. 10. Restated and Amended Statement
of Work, dated October 25, 2007, between Accretive Commerce, Inc. and
Christopher & Banks, Inc. 11. Amendment to Restated and Amended Master Services
Agreement, effective as of March 17, 2008, by and between GSI Commerce South,
Inc. and Christopher & Banks, Inc. 12. Amendment No. 1 to Restated and Amended
Statement of Work and to the Amended and Restated Master Services Agreement,
effective as of February 28, 2011, by and between GSI Commerce South, Inc. and
Christopher & Banks, Inc. 13. Amendment No. 2 to Restated and Amended Statement
of Work, effective as of April 20, 2012, by and between GSI Commerce South, Inc.
and Christopher & Banks, Inc. 14. Amendment No. 3 to Restated and Amended Master
Services Agreement and Restated and Amended Statement of Work, effective as of
July 6, 2015, by and between eBay Enterprise, Inc. and Christopher & Banks, Inc.
   



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal152.jpg]
15. Amendment No. 4 to Restated and Amended Master Services Agreement and
Restated and Amended Statement of Work, effective as of March 23, 2016, by and
between eBay Enterprise, Inc. and Christopher & Banks, Inc. 16. Private Label
Credit Card Plan Agreement, dated September 19, 2011, between World Financial
Network Bank and Christopher & Banks, Inc. 17. First Amendment to Private Label
Credit Card Plan Agreement, effective as of March 31, 2017, by and between
Comenity Bank and Christopher & Banks, Inc. 18. Second Amendment to Private
Label Credit Card Plan Agreement, effective as of April 21, 2017, by and between
Christopher & Banks, Inc. and Comenity Bank. 19. Global Master Services
Agreement, effective as of January 1, 2016, by and between ADP, LLC and
Christopher & Banks Corporation. 20. First Amendment to Global Master Services
Agreement, effective as of August 11, 2016, by and between ADP, LLC and
Christopher & Banks Corporation. 21. Third Amendment to Global Master Services
Agreement, effective as of November 1, 2016, by and between ADP, LLC and
Christopher & Banks Corporation. 22. Master Subscription and Services Agreement,
effective as of March 16, 2015, by and between Demandware, Inc. and Christopher
& Banks, Inc. 23. Lease Agreement, dated as of April 27, 2018, by and between
2400 Xenium, LLC and Christopher & Banks Corporation. 24. Escrow Agreement,
dated as of April 27, 2018, by and between 2400 Xenium, LLC, Christopher & Banks
Corporation and Republic National Title Insurance Company.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal153.jpg]
SCHEDULE 7.01 EXISTING LIENS Christopher & Banks Corporation Lienholder Amount
of Property/Asset Secured Obligation Secured N/A Christopher & Banks, Inc.
Lienholder Amount of Property/Asset Secured Obligation Secured N/A Christopher &
Banks Company Lienholder Amount of Property/Asset Secured Obligation Secured N/A
     



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal154.jpg]
SCHEDULE 7.02 INVESTMENTS None. INVESTMENT POLICY See attached.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal155.jpg]
CHRISTOPHER & BANKS CORPORATION AND SUBSIDIARIES INVESTMENT POLICY Approved by
the Audit Committee on December 3, 2014 and supersedes all prior Investment
Policies and Addendums thereto. Contents Statement of
Purpose..................................................................................................................................2
Policy Review & Approval
.........................................................................................................................2
Investment
Objectives.................................................................................................................................2
Investment
Committee................................................................................................................................2
Investment
Advisers....................................................................................................................................2
Legal & Regulatory Compliance
...............................................................................................................3
Investment Guidelines
................................................................................................................................3



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal156.jpg]
Statement of Purpose The purpose of this Investment Policy (the “Policy”) is to
establish guidelines for the investment of the general funds of Christopher &
Banks Corporation and its subsidiaries (“the Company”). Specifically, the
Policy: 1. Identifies investment objectives; 2. Specifies investment authority
and responsibility; and 3. Establishes investment portfolio guidelines. The
Company believes a sound Investment Policy is essential to developing strategies
that ensure the investment objectives of the Company are achieved. Policy Review
& Approval Senior management, with the assistance of its investment advisers, if
any, shall annually review the Policy with the Audit Committee of the Company’s
Board of Directors. Changes in this Policy must be approved by the Audit
Committee of the Board of Directors, and following any such revisions or
approvals, the updated Policy will be provided to the other members of the
Company’s Board of Directors. Investment Objectives The Company’s primary
investment objectives are, in order of importance, as follows: 1. Safety of
principal; 2. Maintenance of adequate liquidity; and 3. Maximization of
after-tax, after-fees return on investment. Investment Committee There shall be
an Investment Committee consisting of (i) the Chief Executive Officer (“CEO”),
(ii) the Chief Financial Officer (“CFO”), (iii) the Vice President, Controller
(“Controller”) and (iv) the Vice President, Tax and Treasury (“VP Tax”)
(collectively, the “Committee”). The Committee shall meet periodically and at
any meeting at which the CEO and two (2) or more other members are present the
Committee shall have the authority to retain investment advisers, open
securities accounts, and transfer cash or securities between sub-portfolios,
securities custodial accounts or the Company’s cash concentration account. Any
one member of the Committee may transfer cash between the Company’s cash
concentration account and its money market account or other operating account
utilized for meeting the Company’s immediate liquidity needs, consistent with
the Company’s internal control procedures. The Committee also may take one or
more of the above actions by unanimous written consent. Investment Advisers The
Company may choose to hire the services of one or more investment management
firms and give such parties discretionary authority over individual security
selection and transaction execution, provided that each such firm and its
affiliates may not have more than seventy-five percent (75%) of the Company’s
investable assets under its management at any one time and that they agree in
writing to: 1. Manage the Company’s assets in accordance with all applicable
laws and regulations and this Policy; - 2 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal157.jpg]
2. Promptly inform the Company of material events related to the credit markets
as a whole as well as those matters effecting the safety or liquidity of any of
the Company’s specific investments; 3. Contact a member of the Committee
promptly upon the occurrence of any of the following events: (i) a security held
in the portfolio is placed on “Negative Outlook” or “CreditWatch with Negative
Implications”; (ii) a security held in the portfolio is downgraded and note
whether or not it causes the credit quality of that security to fall below the
minimum standards stated in this Policy; or (iii) the value of the investments
under its management decreases by the lesser of $500,000 or five percent (5%).*
4. Conduct the purchase and sale of securities designed to receive the best
price and execution, provided that, in any individually managed portfolio, no
securities shall be sold that result in a loss of $10,000 or more without the
prior written approval of the CEO and either the CFO or VP Tax; 5. Provide
monthly written reports within 10 days following the last trading day of the
month describing portfolio holdings, transactions, and performance. Such reports
must be made available to the Company via the manager’s or custodian’s website
or in paper copy; 6. In the event of a change in the Company’s tax status, the
Company will inform the managers of the portfolios effected who will then be
responsible for factoring such change into the portfolio’s reported after-tax
yield; 7. Promptly inform the Company of matters pertinent to the placement of
its assets with the investment management firm such as significant changes in
ownership and relevant personnel changes; 8. Meet in person with Company
management at least quarterly or more often if deemed necessary by the Company;
9. Attend the Company’s Audit Committee meetings if requested by management or
the Committee; 10. At least annually, review and recommend changes to this
Investment Policy as appropriate; and 11. Limit fund transfers to and from the
Company’s securities custodial accounts to its designated cash concentration
account. * Note: Promptly following any notice under Section 3(iii) above, a
member of the Investment Committee shall promptly notify the members of the
Audit Committee. In addition, a member of the Investment Committee shall also
promptly notify the members of the Audit Committee if the value in the aggregate
of the investable assets covered by this Policy decreases by the lesser of
$500,000 or five percent (5%). Legal & Regulatory Compliance The management and
investment of Company funds is to be done in full compliance with all applicable
laws and regulations and shall be reviewed and modified as necessary to comply
with changes in laws and regulations. Investment Guidelines The Company will
maintain adequate cash to meet its daily, weekly, and monthly liquidity needs in
bank accounts or money market funds. Remaining corporate funds shall be invested
only in Eligible Investments and further classified into one of three
sub-portfolios – Enhanced Cash, Short Duration and Intermediate Duration – each
as further described in Tables I and II below. The amount of funds allocated to
each sub-portfolio may change over time as directed by the Company. - 3 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal158.jpg]
Table I. Eligible Investments Minimum Credit Rating (Note 1) Instrument
(Abbreviation) (S&P/Moody’s/Fitch) Short Term Long Term Money Market Mutual
Funds MMF N/A Other Mutual Funds MF Notes 2, 4 Repurchase Agreements Repo Note 3
Derivatives -- Note 4 U.S. Treasuries UST N/A Federal Agencies USA N/A FDIC
Insured Certificates of CD N/A N/A Deposit Commercial Paper – Taxable CCP
A-1/P-1/F-1 N/A Commercial Paper – Tax Exempt MCP A-1/MIG 1 or VMIG 1/F-1 N/A
Sovereigns (dollars only) SOV N/A AA-/Aa3/AA- Corporate Bonds Corp N/A A-/A3/A-
Municipal Bonds Muni N/A A-/A3/A- 1. Investments will be considered to have the
highest rating if there is more than rating agency rating the investment. 2. An
open-end mutual fund may be an Eligible Investment provided that its stated
investment objectives are consistent with the Company’s investment objectives
and portfolio guidelines as described herein and it complies with all applicable
requirements of the Investment Company Act of 1940, as amended, including the
provision of a daily liquidity feature at net asset value. 3. Repurchase
agreements must be collateralized with U.S. Treasury or Agency securities. 4.
Prohibited Investments: Direct investment in derivatives is prohibited; however
a qualifying Mutual Fund as defined in Note 2 may use interest rate swaps,
futures, or options to hedge against changes in interest rates and lock in
yields. - 4 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal159.jpg]
Table II. Portfolio Guidelines Min Wtd Sub- Sub-Portfolio Concentration Limits
Avg Investment Portfolio Max Portfolio Sub- Instrument Yield Duration Per Issue
Sub-Portfolio Quality Portfolio Max Benchmarks Name (Note 3) Max (Notes 1 & 2)
Maturity MMFs N/A Up to 100% USTs 1 year Up to 100% none USAs 1 year Up to 75%
Repos 7 days Up to 50% Enhanced Note 4 N/A CDs 1 year Up to 25% Cash CCP or 1
year 5% or less of Up to 75% MCP sub-portfolio Corps 1 year Up to 25% Munis 1
year Up to 100% BAML 1-3 USTs Up to 100% Year USAs none Up to 75% Treasury MFs
Up to 100% Short Index SOVs Up to 25% Duration or 2 years AA-/ MRS N/A Up to 25%
Aa3/AA- (~1-3 yr Barclays or less maturities) Capital 1 ABS 5% or less of Up to
25% Year Corps sub-portfolio Up to 25% Municipal Munis Up to 100% Bond Index
BAML 1-3 USTs Up to 100% Year USAs none Up to 75% Treasury MFs Up to 100%
Intermediate Index SOVs Up to 25% Duration or 4 years MRS N/A Up to 25% (~4-7 yr
Barclays or less maturities) Capital 5 ABS 5% or less of Up to 25% Year Corps
sub-portfolio Up to 25% Municipal Munis Up to 100% Bond Index 1. Initial
Quality: At the time of purchase, no more than 10% of the securities in a
sub-portfolio may be rated A- /A3/A- or less. Also at the time of purchase, no
more than 5% of the securities in a sub-portfolio may be unrated. 2. Downgrades:
In the event a security in an individually managed sub-portfolio is downgraded
subsequent to purchase and causes a violation of minimum weighted average
portfolio quality, the downgraded security may be held by the manager only after
obtaining the Company’s written approval. If such approval is not obtained, the
security must be sold as soon as practical but in all instances within 30 days
of the downgrade. 3. Per Issue Limit: The “per issue limit” of 5% or less is
determined at time of purchase, for example, if $50 million is allocated to a
given sub-portfolio, then the maximum investment in any one municipal or
corporate issue would be $2.5 million. 4. Yield Benchmarks: Acceptable yield
benchmarks for the Enhanced Cash sub-portfolio include the Lipper Money Market
Fund Index, the Lipper Short US Treasury Index, the Barclays 1-3 Month Treasury
Index, the Bank of America Merrill Lynch (“BAML”) 1-3 Month Treasury Index, and
the BAML 6 Month Treasury Index. - 5 -



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal160.jpg]
SCHEDULE 7.03 EXISTING INDEBTEDNESS None.    



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal161.jpg]
ANNEX III Exhibits to Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal162.jpg]
EXHIBIT B-1 FORM OF REVOLVING NOTE REVOLVING NOTE $_______________
_______________, ____ FOR VALUE RECEIVED, the undersigned (individually, a
“Borrower” and, collectively, the “Borrowers”), jointly and severally promise to
pay to the order of Wells Fargo Bank, National Association (hereinafter, with
any subsequent holders, the “Lender”), One Boston Place, 18th Floor, Boston, MA
02108, the principal sum of ___________________ ($______________), or, if less,
the aggregate unpaid principal balance of Revolving Loans made by the Lender to
or for the account of any Borrower pursuant to the Second Amended and Restated
Credit Agreement dated as of July 12, 2012 (as amended, modified, supplemented
or restated and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers and the Lender. This is a “Revolving Note” to which
reference is made in the Credit Agreement and is subject to all terms and
provisions thereof. The principal of, and interest on, this Revolving Note shall
be payable at the times, in the manner, and in the amounts as provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Lender’s books and
records concerning the Revolving Loans, the accrual of interest thereon, and the
repayment of such Revolving Loans, shall be prima facie evidence of the
indebtedness to the Lender hereunder. No delay or omission by the Lender in
exercising or enforcing any of such Lender’s powers, rights, privileges,
remedies, or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver of
any such Event of Default. Each Borrower, and each endorser and guarantor of
this Revolving Note, waives presentment, demand, notice, and protest, and also
waives any delay on the part of the holder hereof. Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by the Lender with respect to this
Revolving Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this
Revolving Note. This Revolving Note shall be binding upon each Borrower, and
each endorser and guarantor hereof, and upon their respective successors,
assigns, and representatives, and shall inure to the benefit of the Lender and
its successors, endorsees, and assigns. The liabilities of each Borrower, and of
any endorser or guarantor of this Revolving Note, are joint and several,
provided, however, the release by the Lender of any one or more such Persons
shall not release any other Person obligated on account of this Revolving Note.
Each reference in this Revolving Note to any Borrower, any endorser, and any
guarantor, is to such Person individually; each reference to 8734644



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal163.jpg]
the Borrowers, the endorsers or the guarantors is to all such Persons jointly.
No Person obligated on account of this Revolving Note may seek contribution from
any other Person also obligated unless and until all of the Obligations have
been paid in full in cash. THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAW PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW. EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
REVOLVING NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE BORROWERS IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. Each Borrower makes the following waiver knowingly,
voluntarily, and intentionally, and understands that the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDER HAS BEEN
INDUCED TO ENTER 2



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal164.jpg]
INTO THE CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
HEREIN. [Signature Page to Follow] 3



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal165.jpg]
IN WITNESS WHEREOF, the Borrowers have caused this Revolving Note to be duly
executed as of the date set forth above. BORROWERS: CHRISTOPHER & BANKS
CORPORATION By: ___________________________ Name: Title: CHRISTOPHER & BANKS,
INC. By: ___________________________ Name: Title: CHRISTOPHER & BANKS COMPANY
By: ___________________________ Name: Title: [Signature Page to Revolving Note]



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal166.jpg]
EXHIBIT B-2 FORM OF FILO NOTE FILO NOTE $_______________ _______________, ____
FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of Wells Fargo Bank, National Association (hereinafter, with any
subsequent holders, the “Lender”), One Boston Place, 18th Floor, Boston, MA
02108, the principal sum of ___________________ ($______________), or, if less,
the aggregate unpaid principal balance of FILO Loans made by the Lender to or
for the account of any Borrower pursuant to the Second Amended and Restated
Credit Agreement dated as of July 12, 2012 (as amended, modified, supplemented
or restated and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers and the Lender. This is a “FILO Note” to which reference is
made in the Credit Agreement and is subject to all terms and provisions thereof.
The principal of, and interest on, this FILO Note shall be payable at the times,
in the manner, and in the amounts as provided in the Credit Agreement and shall
be subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Lender’s books and records concerning the
FILO Loans, the accrual of interest thereon, and the repayment of such FILO
Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder. No delay or omission by the Lender in exercising or enforcing any of
such Lender’s powers, rights, privileges, remedies, or discretions hereunder
shall operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default. Each Borrower,
and each endorser and guarantor of this FILO Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the Lender
with respect to this FILO Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this FILO Note. This FILO Note shall be binding upon each Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns. The liabilities of each Borrower, and of any
endorser or guarantor of this FILO Note, are joint and several, provided,
however, the release by the Lender of any one or more such Persons shall not
release any other Person obligated on account of this FILO Note. Each reference
in this FILO Note to any Borrower, any endorser, and any guarantor, is to such
Person individually; each reference to the 8734696



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal167.jpg]
Borrowers, the endorsers or the guarantors is to all such Persons jointly. No
Person obligated on account of this FILO Note may seek contribution from any
other Person also obligated unless and until all of the Obligations have been
paid in full in cash. THIS FILO NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS FILO NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
FILO NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS FILO NOTE
OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FILO NOTE OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. Each Borrower makes the following waiver knowingly,
voluntarily, and intentionally, and understands that the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this FILO Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FILO NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDER HAS BEEN
INDUCED TO ENTER 2



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal168.jpg]
INTO THE CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
HEREIN. [Signature Page to Follow] 3



--------------------------------------------------------------------------------



 
[cbsecondamendmentfinal169.jpg]
IN WITNESS WHEREOF, the Borrowers have caused this FILO Note to be duly executed
as of the date set forth above. BORROWERS: CHRISTOPHER & BANKS CORPORATION By:
___________________________ Name: Title: CHRISTOPHER & BANKS, INC. By:
___________________________ Name: Title: CHRISTOPHER & BANKS COMPANY By:
___________________________ Name: Title: [Signature Page to FILO Note]



--------------------------------------------------------------------------------



 